Exhibit 10.1

 

 

 

LOAN AND SECURITY AGREEMENT

 

Dated as of June 22, 2011

 

among

 

BRT RLOC LLC,

 

as Borrower

 

and

 

BRT REALTY TRUST,

 

as Guarantor

 

and

 

BRT REALTY TRUST,

 

as Servicer

 

and

 

LENDERS FROM TIME TO TIME PARTY HERETO,

 

as Lenders

 

and

 

CAPITAL ONE, NATIONAL ASSOCIATION,

 

as Agent

 

and

 

CAPITAL ONE, NATIONAL ASSOCIATION,

 

as Custodian

 

 

 

--------------------------------------------------------------------------------


 

ARTICLE 1. DEFINITIONS

1

SECTION 1.01

Certain Defined Terms

1

SECTION 1.02

Other Terms

22

SECTION 1.03

Computation of Time Periods, Etc.

22

 

 

 

ARTICLE 2. THE RECEIVABLES FACILITY

23

SECTION 2.01

Borrowings

23

SECTION 2.02

The Initial Borrowing and Subsequent Borrowings

23

SECTION 2.03

Facility Maturity Date

25

SECTION 2.04

Fixed Periods

25

SECTION 2.05

Remittance Procedures

25

SECTION 2.06

Payments and Default Funding Rate, Etc.

26

SECTION 2.07

Fees

27

SECTION 2.08

Increased Costs; Capital Adequacy; Taxes

27

SECTION 2.09

Collateral Assignment of Agreements

30

SECTION 2.10

Grant of a Security Interest

30

SECTION 2.11

Evidence of Debt

32

SECTION 2.12

Survival of Representations and Warranties; Repayment Obligations

32

SECTION 2.13

Prepayment; Termination

32

SECTION 2.14

Term Out

33

 

 

 

ARTICLE 3. CONDITIONS OF LOANS

33

SECTION 3.01

Conditions Precedent to Initial Borrowing

33

SECTION 3.02

Conditions Precedent to All Borrowings

34

SECTION 3.03

Advances Do Not Constitute a Waiver

36

 

 

 

ARTICLE 4. REPRESENTATIONS AND WARRANTIES

36

SECTION 4.01

Representations and Warranties of Borrower and Guarantor

36

SECTION 4.02

Representations and Warranties of Servicer

43

SECTION 4.03

Notification Upon Breach of Covenant or Representation and Warranty by Borrower

45

 

 

 

ARTICLE 5. GENERAL COVENANTS OF BORROWER, GUARANTOR AND SERVICER

45

SECTION 5.01

General Covenants

45

SECTION 5.02

Financial Covenants

50

 

 

 

ARTICLE 6. ADMINISTRATION AND SERVICING; CERTAIN COVENANTS

51

SECTION 6.01

Appointment and Designation of Servicer

51

SECTION 6.02

Collection of Receivable Payments; Modification and Amendment of Receivables;
Lockbox Agreements

52

SECTION 6.03

Realization Upon Receivables

53

SECTION 6.04

Insurance

54

SECTION 6.05

Maintenance of Security Interests

54

SECTION 6.06

Pledged Receivable Receipts

55

SECTION 6.07

Unidentified Payments; Lenders’ Right of Presumption

55

 

i

--------------------------------------------------------------------------------


 

SECTION 6.08

Reserved

55

SECTION 6.09

No Permitted Investments

55

SECTION 6.10

Servicing Compensation

55

SECTION 6.11

Reports to Agent; Account Statements; Servicing Information

56

SECTION 6.12

Statements as to Compliance; Financial Statements.

57

SECTION 6.13

Access to Certain Documentation.

61

SECTION 6.14

Backup Servicer

62

SECTION 6.15

Additional Remedies of Agent Upon Event of Default

65

SECTION 6.16

Waiver of Defaults

65

SECTION 6.17

Maintenance of Certain Insurance

66

SECTION 6.18

Segregation of Collections

66

SECTION 6.19

UCC Matters; Protection and Perfection of Pledged Assets

66

SECTION 6.20

Servicer Advances

67

SECTION 6.21

Compliance with Applicable Law

67

SECTION 6.22

Receipt of Mortgage Assignments

67

SECTION 6.23

Defaulted Participant Obligations

67

 

 

 

ARTICLE 7. EVENTS OF DEFAULT

68

SECTION 7.01

Events of Default

68

SECTION 7.02

Additional Remedies of Agent

69

 

 

 

ARTICLE 8. AGENT

70

SECTION 8.01

Authorization and Action

70

SECTION 8.02

Delegation of Duties

71

SECTION 8.03

Exculpatory Provisions

71

SECTION 8.04

Reliance by Agent

71

SECTION 8.05

Non-Reliance on Agent

72

SECTION 8.06

Agent in its Individual Capacity

72

SECTION 8.07

Successor Agent

72

 

 

 

ARTICLE 9. INDEMNIFICATION

73

SECTION 9.01

Indemnities by Borrower

73

SECTION 9.02

Indemnities by Servicer

75

 

 

 

ARTICLE 10. MISCELLANEOUS

77

SECTION 10.01

Amendments and Waivers

77

SECTION 10.02

Notices, Etc.

78

SECTION 10.03

No Waiver; Remedies

78

SECTION 10.04

Binding Effect; Assignability; Multiple Lenders

78

SECTION 10.05

Advances; Payments; Defaulting Lenders; Information; Actions in Concert

79

SECTION 10.06

Term of This Agreement

82

SECTION 10.07

GOVERNING LAW; JURY WAIVER

82

SECTION 10.08

Costs and Expenses

82

SECTION 10.09

No Proceedings

83

SECTION 10.10

Protection of Agent’s Security Interest

83

SECTION 10.11

Execution in Counterparts; Severability; Integration

84

 

ii

--------------------------------------------------------------------------------


 

SECTION 10.12

Tax Characterization

85

SECTION 10.13

Reserved

85

SECTION 10.14

Confidentiality

85

SECTION 10.15

Specified Laws

85

 

iii

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES

 

 

SCHEDULE I

Condition Precedent Documents

SCHEDULE II

Prior Names, Tradenames, Fictitious Names and “Doing Business As” Names

SCHEDULE III

Representations and Warranties with Respect to Eligible Receivables

SCHEDULE IV

Subsidiaries

 

EXHIBITS

 

 

EXHIBIT A

Form of Revolving Credit Note

EXHIBIT B

Form of Borrowing Base Certificate

EXHIBIT C

Form of Monthly Remittance Report

EXHIBIT D

Form of Daily Remittance Report

EXHIBIT E

Reserved

EXHIBIT F

Form of Allonge

EXHIBIT G

Form of Joinder Agreement

 

iv

--------------------------------------------------------------------------------

 


 

This LOAN AND SECURITY AGREEMENT is made as of June 22, 2011, among:

 

(1)                                  BRT RLOC LLC, a New York limited liability
company (and together with each Subsidiary of Borrower that has satisfied the
Joinder Conditions, individually and collectively, “Borrower”);

 

(2)                                  BRT Realty Trust, a Massachusetts business
trust (“Guarantor”);

 

(3)                                  BRT Realty Trust, a Massachusetts business
trust, as Servicer (as defined herein);

 

(4)                                  Lenders (as defined herein) from time to
time party hereto;

 

(5)                                  Capital One, National Association, as agent
for Lenders (in such capacity, and together with its successors and assigns, the
“Agent”); and

 

(6)                                  Capital One, National Association, as
Custodian (as defined herein).

 

WHEREAS, Lenders desire to provide financial accommodations to Borrower on the
terms and conditions specified herein;

 

NOW THEREFORE, for good and valuable consideration, the adequacy, receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

ARTICLE 1.

 

DEFINITIONS

 

SECTION 1.01                                            Certain Defined Terms. 
Certain capitalized terms used throughout this Agreement and in Schedules hereto
(which such schedules are incorporated into this Agreement) are defined above or
in this Section 1.01.

 

(a)                                  As used in this Agreement and the exhibits
and schedules thereto (each of which is hereby incorporated herein and made a
part hereof), the following terms shall have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

 

“Activation Event” means the delivery of written notice by Agent to the bank at
which the Operating Account is maintained following the occurrence of an Event
of Default to forward all amounts in the Operating Account as directed by Agent.

 

“Active Backup Servicer’s Fee” means the fees and amounts agreed to between
Agent and Backup Servicer to be paid to Backup Servicer after Backup Servicer
has become successor Servicer under this Agreement.

 

“Actual Knowledge” means, with respect to any Person, the actual knowledge of
any Responsible Officer of such Person without further inquiry or investigation.

 

1

--------------------------------------------------------------------------------


 

“Adjusted Eurodollar Rate” means, with respect to any Fixed Period for any Loan
allocated to such Fixed Period, an interest rate per annum equal to the sum of
(i) the Adjusted Eurodollar Rate Margin and (ii) the interest rate per annum
(rounded upwards, if necessary, to the nearest 1/16 of 1%) reported as of
11:00 a.m. (London time) on the second full Business Day preceding the
applicable Fixed Period on Reuters Screen LIBOR 01 Page (or on any successor or
substitute page) as the London Interbank Offered Rate for United States dollar
deposits having a term of 30, 60 or 90 days (as selected by Borrower) and in a
principal amount of $1,000,000 or more (or, if such page shall cease to be
publicly available or, if the information contained on such page, in Agent’s
sole judgment, shall cease to accurately reflect such London Interbank Offered
Rate, such rate as reported by any publicly available recognized source of
similar market data selected by Agent that, in Agent’s reasonable judgment,
accurately reflects such London Interbank Offered Rate).

 

“Adjusted Eurodollar Rate Margin” means 4.00%.

 

“Adverse Claim” means a lien, security interest, charge, encumbrance or other
right or claim of any Person other than, with respect to the Pledged Assets,
(i) any lien, security interest, charge, encumbrance or other right or claim in
favor of a Lender (or Agent on behalf of Lenders), (ii) any rights with respect
to Underlying Collateral granted to the related Obligor under the related
Contract or (iii) any Permitted Lien.

 

“Affected Party” has the meaning assigned to that term in Section 2.08.

 

“Affiliate” when used with respect to a Person, means (i) each other Person
that, directly or indirectly, owns or controls, whether beneficially, or as a
trustee, guardian or other fiduciary, 5% or more of the equity interests having
ordinary voting power in the election of directors of such Person, (ii) each
other Person that controls, is controlled by or is under common control with
such Person and (iii) each of such Person’s officers, directors, joint venturers
and partners.  For the purposes of this definition, “control” of a Person shall
mean the possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise; provided, however, that the term
“Affiliate” shall specifically exclude Agent and each Lender.

 

“Agent” has the meaning assigned to that term in the preamble hereto.

 

“Agent’s Bank” means Capital One, National Association or another banking
institution satisfactory to Agent.

 

“Agreement” means this Loan and Security Agreement and as it may be amended,
restated, supplemented and/or otherwise modified from time to time.

 

“Allonge” means an allonge in the form attached hereto as Exhibit F, duly
completed and endorsed to Agent.

 

“AML Laws” has the meaning assigned to that term in Section 4.01(aa).

 

2

--------------------------------------------------------------------------------


 

“Approved Accountant Firms” means BDO USA, LLP and such nationally recognized
accounting firms selected by Borrower and approved by Agent from time to time in
its sole discretion.

 

“Approved Appraiser” means an independent appraisal firm acceptable to Agent and
Borrower.

 

“Assigned Documents” has the meaning assigned to that term in Section 2.09.

 

“Assignment” means the document, agreement or other instrument by which a
Receivable is transferred, contributed or otherwise conveyed to Borrower.

 

“Assignment and Acceptance” has the meaning assigned to that term in
Section 10.04.

 

“Backup Servicer” means Capital One, National Association or such other backup
servicer as Agent may appoint from time to time in its sole discretion upon
written notice to Servicer and Borrower.

 

“Bankruptcy Code” means Title 11, United States Code, 11 U.S.C. §§ 101 et seq.,
as amended.

 

“Bankruptcy Event” shall be deemed to have occurred with respect to a Person if
either:  (i) case or other proceeding shall be commenced, without the
application or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of sixty (60)
consecutive days; or an order for relief in respect of such Person shall be
entered in an involuntary case under the federal bankruptcy laws or other
similar laws now or hereafter in effect; or (ii) such Person shall commence a
voluntary case or other proceeding under any applicable bankruptcy, insolvency,
reorganization, debt arrangement, dissolution or other similar law now or
hereafter in effect, or shall consent to the appointment of or taking possession
by a receiver, liquidator, assignee, trustee, custodian, sequestrator (or other
similar official) for such Person or for any substantial part of its property,
or shall make any general assignment for the benefit of creditors, or shall fail
to, or admit in writing its inability to, pay its debts generally as they become
due, or, if a corporation or similar entity, its board of directors or members
shall vote to implement any of the foregoing.

 

“Base Rate” means the “prime rate” from time to time published in the “Money
Rates” column of The Wall Street Journal (Eastern Edition, New York Metro);
provided, however, if the Money Rates column of The Wall Street Journal (Eastern
Edition, New York Metro) ceases to be published or otherwise does not designate
a “prime rate” as of a Business Day, Agent has the right to obtain such
information from a similar business publication of its selection.  The Base Rate
shall change as and when such “prime rate” changes, effective as of the day of
the change in such rate.

 

3

--------------------------------------------------------------------------------


 

“Borrower” has the meaning assigned to that term in the preamble hereto.

 

“Borrowing” means a borrowing of a Loan or Loans under this Agreement.

 

“Borrowing Availability” means as of any date of determination the lesser of
(i) the Borrowing Limit and (ii) the Borrowing Base, in each case, less the
Facility Amount then outstanding.

 

“Borrowing Base” means, at any time, the sum of (i) for each Eligible Receivable
for which the Underlying Collateral is comprised of retail, office or
multi-tenant or multi-family housing with a Debt Yield of 8% or more, the
Outstanding Balance of such Eligible Receivable multiplied by 65.0% as
determined by Agent in its sole discretion (which resultant amount shall in no
event exceed 55% LTV) plus (ii) for each Eligible Receivable for which the
Underlying Collateral is comprised of retail, office or multi-tenant or
multi-family housing with a Debt Yield of less than 8%, the Outstanding Balance
of such Eligible Receivable multiplied by 50.0% as determined by Agent in its
sole discretion (which resultant amount shall in no event exceed 45% LTV) plus
(iii) for each Eligible Receivable for which the Underlying Collateral is
comprised of income producing hospitality properties with a Debt Yield of 12% or
more, the Outstanding Balance of such Eligible Receivable multiplied by 40.0% as
determined by Agent in its sole discretion (which resultant amount shall in no
event exceed 35% LTV).

 

“Borrowing Base Certificate” means a report, in substantially the form of
Exhibit B, prepared by Servicer on behalf of Borrower pursuant to
Section 6.11(d).

 

“Borrowing Base Deficiency” means, at any time that the Borrowing Base is less
than the Facility Amount, an amount equal to the amount of such deficiency.

 

“Borrowing Date” means, with respect to any Borrowing, the date on which such
Borrowing is funded, which date, other than in the case of the initial
Borrowing, shall be a Subsequent Borrowing Date.

 

“Borrowing Limit” means $25,000,000.

 

“Breakage Fee” means, for Loans allocated to any Fixed Period during which such
Loans are repaid (in whole or in part) prior to the end of such Fixed Period,
the breakage costs, if any, related to such repayment plus the amount, if any,
by which (i) Interest (calculated without taking into account any Breakage Fee),
which would have accrued on the amount of the payment of such Loans during such
Fixed Period (as so computed) if such payment had not been made, as the case may
be, exceeds (ii) the sum of (A) Interest actually received by Agent in respect
of such Loans for such Fixed Period and, if applicable, (B) the income, if any,
received by Agent from Agent’s investing the proceeds of such payments on such
Loans.

 

“BRT” means BRT Realty Trust, a Massachusetts business trust.

 

“Business Day” means a day of the year other than a Saturday or a Sunday or any
other day on which banks are authorized or required to close in New York;
provided, that, if any determination of a Business Day shall relate to a Loan
bearing interest at the Adjusted Eurodollar

 

4

--------------------------------------------------------------------------------


 

Rate, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market.

 

“CCR” means, for any point in time, the ratio of (i) the aggregate Outstanding
Balance of all Eligible Receivables pledged hereunder at such time to (ii) the
outstanding principal balance of all Loans outstanding hereunder at such time.

 

“CERCLA” means the United States Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. §§ 9601 et seq.).

 

“Change of Control” means that at any time (i) BRT shall cease to directly own
and control all of the economic and voting rights associated with all membership
interests of Borrower, (ii) any event or condition occurs which results in any
Person or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended) other than a Person or group that
beneficially owns membership interests or stock of Guarantor on the date of this
Agreement and is otherwise satisfactory to Agent in its reasonable discretion,
having acquired beneficial ownership of 50% or more of the membership interests
or stock of Guarantor, (iii) Borrower merges or consolidates with any other
Person, (iv) Servicer or BRT merges or consolidates with any other Person, or
(v) the then existing management team of BRT does not include at least any two
(2) of Frederic H. Gould, Jeffrey A. Gould, Matthew J. Gould, David W. Kalish,
Mark H. Lundy and Israel Rosenzweig, or replacements that have been appointed by
BRT, and have been approved by Agent in its reasonable discretion, within ninety
days of such event.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral Receipt” has the meaning assigned to that term in the Custodial
Agreement.

 

“Collection Date” means the date on which the aggregate outstanding principal
amount of the Loans have been repaid in full and all Interest and Fees and all
other Obligations have been paid in full, and Lender shall have no further
obligation to make any additional Loans.

 

“Collections” means, without duplication, with respect to any Pledged
Receivable, all Scheduled Payments, all prepayments, all overdue payments, all
Guaranty Amounts, all Insurance Proceeds, all Servicing Charges, all Recoveries,
all amounts paid to Borrower pursuant to the terms of the Assignment, if any,
all amounts paid to Seller, Servicer or Borrower under any hedging agreements
entered into with respect to any Pledged Receivables and all other payments
received with respect to, or in connection with, such Pledged Receivable, all
cash receipts and proceeds in respect of the Other Conveyed Property or Related
Security (including, without limitation, the Underlying Collateral) related to
such Pledged Receivable, and any Servicer Advances.  For the avoidance of doubt,
any amounts properly escrowed or reserved pursuant to the terms of the Contract
shall not be deemed Collections unless and until such amounts are released from
escrow or are no longer reserved and have reverted back to the Borrower or its
Affiliates.

 

“Commitment End Date” means the date which is three (3) years after the date of
this Agreement.

 

5

--------------------------------------------------------------------------------


 

“Commitment Percentage” has the meaning assigned to that term in
Section 10.04(b).

 

“Computer Tape or Listing” means the computer tape or listing (whether in
electronic form or otherwise) generated by Servicer on behalf of Borrower, which
provides information relating to the Mortgage Loan Receivables.

 

“Contract” means a Mortgage Note, together with all schedules, supplements and
amendments thereto, any promissory note or chattel paper related thereto and
each other document and instrument related thereto.

 

“Conveyance Date” means the date on which a Receivable is transferred,
contributed or otherwise conveyed to Borrower pursuant to an Assignment.

 

“Credit and Collection Policy” means the internal control policy of Servicer
heretofore delivered to Agent, as such policy may hereafter be amended, modified
or supplemented from time to time in compliance with this Agreement; provided
that, if Backup Servicer has become Servicer hereunder, the “Credit and
Collection Policy” shall be Backup Servicer’s customary collection policies.

 

“Custodial Agreement” means that certain Custodial Agreement, dated as of
June 22, 2011, among Servicer, Borrower, Agent and Custodian, together with all
instruments, documents and agreements executed in connection therewith, as such
Custodial Agreement may from time to time be amended, restated, supplemented
and/or otherwise modified in accordance with the terms thereof.

 

“Custodian” means Capital One, National Association or any substitute Custodian
appointed by Agent pursuant to the Custodial Agreement.

 

“Daily Remittance Report” means a report, in substantially the form of
Exhibit D, furnished by Servicer to Agent pursuant to Section 6.11(c).

 

“Debt” of any Person means (i) indebtedness of such Person for borrowed money,
(ii) obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments related to transactions that are classified as financings or
liabilities of such Person under GAAP, (iii) obligations of such Person to pay
the deferred purchase price of property or services, (iv) obligations of such
Person as lessee under leases which shall have been or should be, in accordance
with GAAP, recorded as capital leases, (v) obligations secured by an Adverse
Claim upon property or assets owned (under GAAP) by such Person, even though
such Person has not assumed or become liable for the payment of such obligations
and (vi) obligations of such Person under direct or indirect guaranties in
respect of, and obligations (contingent or otherwise) to purchase or otherwise
acquire, or otherwise to assure a creditor, against loss in respect of,
indebtedness or obligations of others of the kinds referred to in clauses
(i) through (v) above.

 

“Debt Yield” means, with respect to each Receivable, the percentage equivalent
of quotient obtained by dividing (i) the net operating income of the related
Underlying Collateral by (ii) the Outstanding Balance of such Receivable.

 

6

--------------------------------------------------------------------------------


 

“Default Funding Rate” means an interest rate per annum equal to twenty four
percent (24.00%).

 

“Defaulted Receivable” means, as of any time of determination, any Receivable: 
(i) with respect to which any payment of interest in excess of five percent (5%)
of the interest amount payable on such date and/or any principal under the terms
of the related Contract remains unpaid for more than ninety (90) days after the
due date therefor set forth in such Contract; (ii) which has been or should be
charged off or deemed uncollectible by Servicer in accordance with the Credit
and Collection Policy; or (iii) if a Bankruptcy Event has occurred with respect
to the related Obligor.

 

“Defaulting Lender” shall mean any Lender, as determined by Agent, that has
(a) failed to fund any portion of its Loans within three (3) Business Days of
the date required to be funded by it hereunder; (b) notified Borrower or Agent
in writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement;
(c) failed, within three (3) Business Days after request by Agent, to confirm
that it will comply with the terms of this Agreement relating to its obligations
to fund prospective Loans; (d) otherwise failed to pay over to Agent or any
other Lender any other amount required to be paid by it hereunder within three
(3) Business Days of the date when due, unless the subject of a good faith
dispute; or (e) either (i) become or is insolvent or has a parent company that
has become or is insolvent or (ii) becomes the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.

 

“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to Agent, among Borrower, a banking institution holding
Borrower’s funds, and Agent with respect to collection and control of all
deposits and balances held in a deposit account maintained by Borrower with such
banking institution.

 

“Depository Institution” means a depository institution or trust company,
incorporated under the laws of the United States or any State thereof, that is
subject to supervision and examination by federal and/or State banking
authorities.

 

“Dollars” or “$” means lawful currency of the United States.

 

“DSCR” means, for any period, the ratio of (i) the aggregate interest payments
actually received by Borrower from all of the Eligible Receivables pledged
hereunder to (ii) the Interest due hereunder.

 

“Early Amortization Commencement Date” means the earliest of (i) the date of
occurrence of any event described in Section 7.01(a) hereof, (ii) the date of
the declaration of the Early Amortization Commencement Date pursuant to any
other subsection of Section 7.01 or

 

7

--------------------------------------------------------------------------------


 

(iii) the date of the declaration of the Early Amortization Commencement Date by
Agent, at the option of Lenders upon the occurrence of an Early Amortization
Event.

 

“Early Amortization Event” means the occurrence of any of the following events:

 

(i)                                     an Event of Default has occurred and is
continuing; or

 

(ii)                                  the Facility Maturity Date shall have
occurred.

 

“Eligible Receivable” means, at any time, a Mortgage Loan Receivable that is
also a Pledged Receivable and in respect of which each of the representations
and warranties in Schedule III hereto is true and correct at such time and which
satisfies the additional requirements set forth in this Agreement; unless Agent
has waived in writing certain representations, warranties or other requirements
with respect to such Eligible Receivable.

 

“Environmental Laws” means all applicable federal, state, local and foreign
laws, statutes, ordinances, codes, rules, standards and regulations, now or
hereafter in effect, and any applicable judicial or administrative
interpretation thereof, including any applicable judicial or administrative
order, consent decree, order or judgment, imposing liability or standards of
conduct for or relating to the regulation and protection of human health,
safety, the environment and natural resources (including ambient air, surface
water, groundwater, wetlands, land surface or subsurface strata, wildlife,
aquatic species and vegetation).  Environmental Laws include CERCLA; the
Hazardous Materials Transportation Authorization Act of 1994 (49 U.S.C. §§ 5101
et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. §§
136 et seq.); SWDA; the Toxic Substance Control Act (15 U.S.C. §§ 2601 et seq.);
the Clean Air Act (42 U.S.C. §§ 7401 et seq.); the Federal Water Pollution
Control Act (33 U.S.C. §§ 1251 et seq.); the Occupational Safety and Health Act
(29 U.S.C. §§ 651 et seq.); and the Safe Drinking Water Act (42 U.S.C. §§
300(f) et seq.), and any and all regulations promulgated thereunder, and all
analogous state, local and foreign counterparts or equivalents and any transfer
of ownership notification or approval statutes.

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time.

 

“Eurodollar Disruption Event” means any of the following:  (a) a determination
by Agent or any Lender that it would be contrary to law or to the directive of
any central bank or other governmental authority (whether or not having the
force of law) to obtain United States Dollars in the London interbank market to
make, fund or maintain any Loan, or (b) the inability of Agent or any Lender to
obtain United States Dollars in the London interbank market to make, fund or
maintain any Loan.

 

“Event of Default” has the meaning assigned to that term in Section 7.01.

 

“Executive Order” has the meaning assigned to that term in Section 4.01(aa).

 

“Facility Amount” means, at any time, the sum of (i) the aggregate Loans
Outstanding hereunder at such time plus (ii) accrued and unpaid Interest and
Fees at such time.

 

8

--------------------------------------------------------------------------------


 

“Facility Maturity Date” means, subject to Section 2.14, June 20, 2014, as may
be extended with the consent of Agent and each Lender, which consent shall be
given or denied to Borrower in the sole discretion of Agent and each Lender.

 

“Fees” has the meaning assigned to that term in Section 2.07.

 

“Financial Covenants” shall mean the covenants to be performed or observed set
forth in Section 5.2.

 

“FIRREA” means the Financial Institutions Reform Recovery and Enforcement Act of
1989, as amended.

 

“Fiscal Month” means a calendar month.

 

“Fiscal Year” means each twelve (12) month period ending on September 30 of each
year.

 

“Fixed Period” means, for any outstanding Loans, a period determined pursuant to
Section 2.04.

 

“Foreign Lender” shall mean a Lender who is not a “United States person” within
the meaning of Section 7701(a)(30) of the IRC.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

 

“Government Entity” means the United States, any State, any political
subdivision of a State and any agency or instrumentality of the United States or
any State or political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

 

“Guaranty” means that certain Guaranty Agreement, dated as of the date of this
Agreement, by Guarantor and such other Persons from time to time party thereto
in favor of Agent, as it may be amended, restated, supplemented and/or otherwise
modified from time to time.

 

“Guarantor” means BRT.

 

“Guaranty Amounts” means any and all amounts paid by any guarantor with respect
to the applicable Contract.

 

“Indemnified Amounts” has the meaning assigned to that term in Section 9.01.

 

“Indemnified Party” has the meaning assigned to that term in Section 9.01.

 

“Insurance Certificate” means, with respect to any Mortgage Loan Receivable, any
insurance certificate related to the Insurance Policy with respect to such
Mortgage Loan

 

9

--------------------------------------------------------------------------------


 

Receivable, which insurance certificate shall list Borrower and its successors
and assigns, as mortgagee or lender loss payee, as applicable.

 

“Insurance Policy” means, with respect to any Underlying Collateral, any
insurance policy maintained by or on behalf of the Obligor pursuant to the
related Contract that covers physical damage to the related Underlying
Collateral or other collateral, floods and general liability (including policies
procured by on behalf of the Obligor).

 

“Insurance Proceeds” means, with respect to an item of Underlying Collateral and
a Contract, any amount paid under an Insurance Policy issued with respect to
such Underlying Collateral and the related Contract.

 

“Interest” means, with respect to any period the amount of interest payable with
respect to the Loan for such period.

 

“Interest Payment Date” means (a) as to any Loan bearing interest based upon the
Base Rate, the first Business Day of each month to occur while such Loan is
outstanding, and (b) as to any Loan bearing interest based upon the Adjusted
Eurodollar Rate, the first Business Day of each month to occur while such Loan
is outstanding; provided that, in addition to the foregoing, each of (i) the
date upon which all of the Commitments have been terminated and the Obligations
have been paid in full and (ii) the Collection Date shall be deemed to be an
“Interest Payment Date” with respect to any interest that has then accrued under
this Agreement.

 

“Interest Rate” means, with respect to any Fixed Period for any Loan allocated
to such Fixed Period, an interest rate per annum equal to the Adjusted
Eurodollar Rate; provided, that, notwithstanding the foregoing or anything
herein to the contrary, if a Eurodollar Disruption Event has occurred, the
Interest Rate shall be equal to the Base Rate until such Eurodollar Disruption
Event has ceased, at which time the Interest Rate shall again be equal to the
Adjusted Eurodollar Rate.

 

“Interest Rate Floor” means five and one half percent (5.50%).

 

“Joinder Agreement” means the Joinder Agreement substantially in the form of
Exhibit G to this Agreement.

 

“Joinder Conditions” means satisfaction of each of the following conditions
pursuant to agreements in form and substance reasonably satisfactory to Agent: 
(a) the execution and delivery to Agent by the Subsidiary of Borrower of a
Joinder Agreement and a joinder to the Custodial Agreement and such other
Transaction Documents as deemed necessary by Agent; (b) receipt by Agent of
satisfactory evidence that the insurance policies required by this Agreement are
in full force and effect and cover such Subsidiary of Borrower, together with
appropriate evidence showing loss payable and/or additional insured clauses or
endorsements, as reasonably requested by Agent, in favor of Agent, for the
benefit of Lenders; (c) receipt by Agent of evidence reasonably satisfactory to
Agent that Agent (for the benefit of itself and Lenders) has a valid and
perfected first priority security interest in the Pledged Assets owned by such
Subsidiary, including (i) such documents duly executed by such Subsidiary of
Borrower (including financing statements under the UCC and other applicable
documents under the laws of any applicable jurisdiction with respect to the
perfection of Liens) as Agent may reasonably

 

10

--------------------------------------------------------------------------------


 

request in order to perfect its security interests in the Collateral of such
Subsidiary and (ii) copies of UCC search reports listing all effective financing
statements that name such Subsidiary as debtor, together with copies of such
financing statements, none of which shall cover the Collateral except for
Permitted Liens; (d) receipt by Agent of evidence reasonably satisfactory to
Agent that such Subsidiary has established an account into which the Collections
relating to the Pledged Assets owned by such Subsidiary are deposited, which
account shall be subject to a Deposit Account Control Agreement; (e) receipt by
Agent of (i) articles of organization and all amendments thereto, (ii) good
standing certificates (including verification of tax status) in its state of
formation of the Subsidiary of Borrower and (iii) good standing certificates
(including verification of tax status) and certificates of qualification to
conduct business in each jurisdiction where its ownership or lease of property
or the conduct of its business requires such qualification, each dated a recent
date prior to the delivery thereof and certified by the applicable Secretary of
State or other authorized Government Entity; (f) receipt by Agent of (i) such
Subsidiary’s operating agreement or bylaws, as applicable, together with all
amendments thereto and (ii) resolutions of such Subsidiary’s board of directors
or managers, as applicable, approving and authorizing the execution, delivery
and performance of the Transaction Documents to which such Subsidiary is a party
and the transactions to be consummated in connection therewith, each certified
by such Subsidiary’s secretary or an assistant secretary as being in full force
and effect without any modification or amendment; (g) receipt by Agent of
signature and incumbency certificates of the officers of each such Subsidiary of
Borrower executing any of the Transaction Documents, certified by such
Subsidiary’s secretary or an assistant secretary as being true, accurate,
correct and complete; and (h) receipt by Agent of such other certificates,
documents and agreements respecting such Subsidiary as Agent may reasonably
request.

 

“Late Payment Fee Rate” shall mean 4% per annum.

 

“Lenders” means Capital One, National Association, the other Lenders named on
the signature pages of this Agreement, a Lender joined to this Agreement and, if
any such Lender shall decide to assign all or any portion of the Obligations,
such term shall include any assignee of such Lender.

 

“Liquidation Proceeds” means, with respect to a Receivable with respect to which
the related Underlying Collateral has been foreclosed upon by Servicer, all
amounts realized with respect to such Receivable net of (i) reasonable expenses
of Servicer incurred in connection with the collection, repossession,
foreclosure and/or disposition of the related Underlying Collateral and (ii)
amounts that are required to be refunded to the Obligor on such Receivable;
provided, however, that the Liquidation Proceeds with respect to any Receivable
shall in no event be less than zero.

 

“Liquidity” means, at any particular time, an amount equal to the sum of
(i) cash, (ii) securities with maturities of ninety (90) days or less from the
date of acquisition issued or fully guaranteed or insured by the United States
or any agency thereof, (iii) certificates of deposit with maturities of one
hundred eighty (180) days or less from the date of acquisition and overnight
bank deposits of any commercial bank having capital, surplus and undivided
profits aggregating at least $500,000,000, (iv) repurchase obligations of any
commercial bank satisfying the requirements of clause (iii) of this definition,
(v) commercial paper of a domestic issuer rated at least A-1 or better by S&P or
P-1 or better by Moody’s and in either case maturing within

 

11

--------------------------------------------------------------------------------


 

ninety (90) days after the date of acquisition, (vi) securities with maturities
of ninety (90) days or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States or by
any political subdivision or taxing authority of any such state, commonwealth or
territory, and such securities of such state commonwealth, territory, political
subdivision or taxing authority, as the case may be, are rated at least A by S&P
or A by Moody’s, (vii) securities with maturities of ninety (90) days or less
from the date of acquisition backed by standby letters of credit issued by any
commercial bank satisfying the requirements of clause (iii) of this definition,
(viii) shares of money market, mutual or similar funds which invest exclusively
in assets satisfying the requirements of clauses (ii) through (vii) of this
definition, (ix) securities with maturities greater than ninety (90) days from
the date of acquisition issued or fully guaranteed by the United States, any
agency thereof, any state, commonwealth or territory of the United States or by
any political subdivision or taxing authority of any such state, commonwealth or
territory, and such securities of such state commonwealth, territory, political
subdivision or taxing authority, as the case may be, are rated at least AAA by
S&P or AAA by Moody’s, all as determined in accordance with GAAP or
(x) unrestricted marketable securities currently traded on a national exchange.

 

“Loan” means each loan advanced by any Lender to Borrower on a Borrowing Date
pursuant to Article II.

 

“Loans Outstanding” means the sum of the principal amounts of Loans, reduced
from time to time by Collections received and distributed as repayment of
principal amounts of Loans outstanding and any other amounts received by Lenders
to repay the principal amounts of Loans outstanding pursuant to Section 2.13 or
otherwise; provided, however, that the principal amounts of Loans outstanding
shall not be reduced by any Collections or other amounts if at any time such
Collections or other amounts are rescinded or must be returned for any reason.

 

“LTV” means, with respect to each Receivable, the percentage equivalent of the
quotient obtained by dividing (i) the Outstanding Balance of such Receivable by
(ii) the “as is” market value of the Underlying Collateral, as determined
pursuant to an appraisal in form and substance reasonably acceptable to the
Agent.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial or other condition of Borrower, Guarantor or
Servicer, (b) Borrower’s or Guarantor’s ability to pay any of the Loans or any
of the other Obligations in accordance with the terms of this Agreement and the
Guaranty, (c) the Pledged Assets or Agent’s Liens, on behalf of itself and
Lenders, on the Pledged Assets or the priority of such Liens, (d) Agent’s or any
Lender’s rights and remedies under this Agreement and the other Transaction
Documents, or (e) the ability of Servicer to perform its Obligations under this
Agreement and the other Transaction Documents.

 

“Monthly Remittance Report” means a report, in substantially the form of
Exhibit C, furnished by Servicer to Agent for Lenders pursuant to
Section 6.11(b).

 

“Moody’s” means Moody’s Investors Service, Inc. (or its successors in interest).

 

12

--------------------------------------------------------------------------------

 


 

“Mortgage Loan Receivable” means the right to all repayments and other payments
in respect of any and all advances extended from time to time before, on or
after this Agreement by Borrower, Servicer or Seller under a Mortgage Note that
are owing to Borrower (or owing to Borrower and owing to a participant (or
participants) under a Participation Agreement whose interests in such right to
repayment are pari passu with, or subordinated to, Borrower’s interests therein;
provided, that Borrower and Servicer have exclusive control over the enforcement
and/or waiver of the Mortgage Loan Receivable and any rights under or terms of
the related Contract and any related agreements, documents or instruments,
subject to Participant Voting Rights) by the related Obligor, all other rights
against such Obligor under such Mortgage Note (including, without limitation,
all rights with respect to the payment of principal, interest, fees, prepayment
fees, default interest and other amounts under such Mortgage Note) and all
rights of a secured party (as such term is defined in the UCC) with respect to
the unpaid balance of any amounts payable under such Mortgage Note, including,
without limitation all proceeds of the foregoing and all enforcement rights in
respect thereof.

 

“Mortgage Note” means, collectively a “Mortgage Note” and a related “Mortgage”
or “Deed of Trust”, as applicable, each, in a form reasonably satisfactory to
Agent, pursuant to which Seller or Borrower, as applicable, makes a loan to an
Obligor secured by real estate, together with all schedules, supplements and
amendments thereto and each other document and instrument related to such
Mortgage Note.  Mortgage Note shall also be deemed to include repurchase
agreements or other similar agreements whereby Borrower holds a Mortgage or Deed
of Trust and ancillary documents, as applicable and in form and substance
reasonably acceptable to Agent, and pursuant to which an Obligor has the
obligation to repurchase such Mortgage or Deed of Trust.

 

“Net Worth” means, for any Person on the date of determination, an amount equal
to all assets of such Person minus such Person’s liabilities, in each case as
determined by GAAP.

 

“Non-Consenting Lender” has the meaning assigned to that term in
Section 10.01(c).

 

“Non-Recourse Debt” means Debt in respect of which recourse for payment is
contractually limited to specific assets encumbered by a lien securing such
Debt.

 

“Note” has the meaning assigned to that term in Section 2.11.

 

“Notice of Borrowing” has the meaning assigned to that term in
Section 2.02(c) hereof.

 

“Notice of Pledge” has the meaning assigned to that term in the Custodial
Agreement.

 

“Obligations” means all present and future indebtedness and other liabilities
and obligations (howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, or due or to become due) of Borrower to any
Lender or Agent arising under this Agreement and/or any other Transaction
Document and shall include, without limitation, all liability for principal of
and interest on the Loans, indemnifications and other amounts due or to become
due by Borrower to any Lender or Agent under this Agreement and/or any other

 

13

--------------------------------------------------------------------------------


 

Transaction Document, including, without limitation, interest, fees and other
obligations that accrue after the commencement of a bankruptcy or insolvency
proceeding (in each case whether or not allowed as a claim in such proceeding).

 

“Obligor” means each Person obligated to make payments under a Contract, which
may include affiliates of such Person.

 

“Obligor Financing Statement” means a UCC financing statement, in a form
satisfactory to Agent, filed by Seller or Borrower against an Obligor under a
Contract.

 

“OFAC” has the meaning assigned to that term in Section 4.01(aa).

 

“Officer’s Certificate” means a certificate signed by a Responsible Officer of
Servicer or Borrower, as applicable, in form and substance acceptable to Agent.

 

“Operating Account” means account number 7047759476 at Agent’s Bank in the name
of Borrower that is subject to a Deposit Account Control Agreement; provided,
that the funds deposited therein (including any interest and earnings thereon)
from time to time shall constitute the property and assets of Borrower and
Borrower shall be solely liable for any taxes payable with respect to the
Operating Account.

 

“Opinion of Counsel” means a written opinion of independent counsel reasonably
acceptable to Agent, which opinion, if such opinion or a copy thereof is
required by the provisions of this Agreement or any other Transaction Document
to be delivered to Agent or any Lender, is acceptable in form and substance to
Agent, provided that in the sole discretion of Agent, on a case by case basis,
an Opinion of Counsel may be an internal counsel opinion.

 

“Other Conveyed Property” means, with respect to any Mortgage Loan Receivable,
all of Borrower’s right, title and interest in, to and under (i) all monies at
any time received or receivable with respect to such Mortgage Loan Receivable
(if such Mortgage Loan Receivable was transferred to Borrower, after the date
such Receivable was transferred to Borrower under an Assignment), (ii) any and
all agreements, documents, certificates and instruments evidencing Borrower’s
security interest or other interest in the related Underlying Collateral,
including, without limitation, any mortgage, (iii) the security interest in the
Underlying Collateral related to such Receivable granted by the related Obligor
to (A) Seller or under the related Contract and conveyed by Seller to Borrower
prior to the date hereof under an Assignment or (B) to Borrower (if Borrower
originated the Mortgage Loan Receivable), (iv) the Obligor Financing Statement
related to such Mortgage Loan Receivable, (v) any Insurance Policy and any
proceeds from such Insurance Policy relating to such Mortgage Loan Receivable,
including rebates of premiums not otherwise due to an Obligor, (vi) the related
Contract and all of the rights (but none of the obligations) thereunder, and all
other items required to be contained in the related Receivable File, any and all
other documents or electronic records that Borrower keeps on file in accordance
with its customary procedures relating to such Receivable, the related
Underlying Collateral, or the related Obligor, (vii) all property (including the
right to receive future Liquidation Proceeds) that secures such Receivable and
that has been acquired by or on behalf of Borrower pursuant to the liquidation
of such Receivable, (viii) all rights under any hedging agreements entered into
with respect to such Receivable, (ix) all of rights of Borrower

 

14

--------------------------------------------------------------------------------


 

under the Assignment, and (x) all present and future rights, claims, demands,
causes and chooses in action in respect of any or all of the foregoing and all
payments on or under and all proceeds and investments of any kind and nature in
respect of any of the foregoing.

 

“Outstanding Balance” means with respect to a Receivable as of any date of
determination, an amount equal to (i) (A) the outstanding principal balance
(without giving effect to Collections referred to in clause (ii) below) of any
advances or loans made to the related Obligor pursuant to the related Contract
as of such date of determination, together with any interest and fees on such
Receivable if, as and when capitalized, minus (B) the aggregate outstanding
balance of such advances, loans or purchase price owing to any participant (or
participants), minus (ii) the aggregate amount of all Collections with respect
to the principal portion of such Receivable received by Seller, Servicer or
Borrower.

 

“Overdue Payment” means, with respect to a Remittance Period, all payments due
in a prior Remittance Period that Servicer receives from or on behalf of an
Obligor during such Remittance Period, including any Servicing Charges.

 

“Participant Voting Rights” means, with respect to any Contract, the prior
written consent of a participant with respect to a Receivable required pursuant
to the terms of the applicable co-lending or participation agreement, in the
event of any of the following proposed actions:  (i) to postpone the scheduled
date of, or reduce, waive or otherwise modify the payment of principal or
interest, if applicable, or any other amount under the applicable Contract, or
waive any monetary default thereunder, (ii) except in the ordinary course of
business and except where the collateral is replaced with reasonably equivalent
collateral, to release, subordinate or substitute any part of the Underlying
Collateral, (iii) to consent to the assignment or transfer by, or release of,
(A) any Obligor of any of its rights and obligations under the applicable
Contract or related documents or (B) any guarantor of such obligations, or
(iv) to change the maturity date under the terms of the applicable Contract.

 

“Participation Agreement” means the Participation Agreement, in a form approved
in writing by Agent, between Borrower and a participant, which provides that,
among other things, such participant shall have no recourse against Borrower for
any reason other than Borrower’s failure to forward to such participant amounts
received by Borrower which Borrower is required to so forward or other failures
of Borrower to abide by the terms of the Participation Agreement, as such
Participation Agreement may from time to time be amended, restated, supplemented
and/or otherwise modified with the written consent of Agent (which consent shall
not be unreasonably withheld) and otherwise in accordance with the terms hereof.

 

“Permitted Liens” means (i) liens in favor of Agent, for the benefit of Lenders,
granted pursuant to the Transaction Documents; (ii) liens for taxes either not
yet due or being contested in good faith and by appropriate proceedings,
provided, that appropriate reserves shall have been established with respect to
any such taxes either not yet due or being contested in good faith and by
appropriate proceedings; (iii) carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than thirty (30) days or are being contested in good faith and by
appropriate proceedings, provided, that appropriate reserves shall have been
established with respect to any such liens; (iv) easements, zoning restrictions,
rights-

 

15

--------------------------------------------------------------------------------


 

of-way and similar encumbrances on real property imposed by law or arising in
the ordinary course of business that do not secure any monetary obligations and
do not materially detract from the value of the affected property; and (v) with
respect to Underlying Collateral, liens or encumbrances that are subordinate to
the liens and encumbrances granted in favor of the Borrower (provided that liens
or encumbrances on any Pledged Receivable other than those in favor of Agent on
behalf of Lenders, even if subordinate, are not considered Permitted Liens) or
are otherwise disclosed in writing in the Title Policy and approved in writing
by Agent.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture, government (or any agency or political subdivision
thereof) or other entity.

 

“Pledge” means the pledge of any Pledged Asset pursuant to Article II.

 

“Pledged Assets” has the meaning assigned to that term in Section 2.10.

 

“Pledged Receivables” has the meaning assigned to that term in Section 2.10(a).

 

“Proposed Change” has the meaning assigned to that term in Section 10.01(c).

 

“Reasonable Credit Judgment” means a determination made in good faith and in the
exercise of commercially reasonable (from the perspective of a secured first
lien lender) business judgment.

 

“Receivable” means a Mortgage Loan Receivable.

 

“Receivable File” means with respect to each Receivable:

 

(i)                                     in each case, to the extent applicable,
original, executed copies of the related (A) promissory note, if any, together
with a fully executed Allonge attached thereto, or chattel paper, if any,
(B) security agreement, (C) repurchase agreement and related trust receipt,
(D) Insurance Certificate (including, without limitation, evidence of flood
insurance coverage, if required) that identifies the insurance then in effect,
to the extent any Insurance Certificate exists for such Receivable, (E) a copy
of the related Obligor Financing Statement (all of the foregoing items to be in
form and substance reasonably satisfactory to Agent) (together with evidence of
transmittal of such Obligor Financing Statement to a title insurance company (or
authorized title agent) for recordation or directly for recordation in
accordance with applicable laws to the appropriate recording office and,
promptly upon Borrower’s receipt of the recorded Obligor Financing Statement in
the appropriate recording office (and in any event within three (3) Business
Days of such receipt and no later than forty five (45) days after the related
Receivable becomes a Pledged Asset hereunder) and (F) a copy of any UCC-3
partial release or termination filing needed so that Agent, for the benefit of
Lenders, receives a first priority perfected security interest (subject only to
Permitted Liens) in such Receivable (together with evidence of transmittal of
such UCC-3 to a title insurance company (or authorized title agent) for
recordation or directly for recordation in accordance with applicable laws to
the appropriate

 

16

--------------------------------------------------------------------------------


 

recording office and, promptly upon Borrower’s receipt of the recorded UCC-3 in
the appropriate recording office (and in any event within three (3) Business
Days of such receipt and no later than forty five (45) days after the related
Receivable becomes a Pledged Asset hereunder) (all of the foregoing items to be
in form and substance reasonably satisfactory to Agent);

 

(ii)                                  in each case, to the extent applicable,
the original, executed copy of the related Contract (together with any and all
amendments thereto and any and all related participation agreements and any
agreements, documents and instruments related thereto and in the case of the
related Mortgage Note an allonge attached thereto) and original, executed copies
of the related (A) guaranty agreements, (B) resolutions, (C) affidavit for
judgment by confession, (D) automatic payment plan authorization form,
(E) mortgage (together with evidence of transmittal of such mortgage to a title
insurance company (or authorized title agent) for recordation or directly for
recordation in accordance with applicable laws to the appropriate recording
office and, promptly upon Borrower’s receipt of the recorded mortgage in the
appropriate recording office (and in any event within three (3) Business Days of
such receipt and no later than (i) one hundred and eighty (180) days after the
related Receivable becomes a Pledged Asset hereunder if the real estate
comprising the Underlying Collateral is not located in the State of New York and
(ii) two hundred and seventy (270) days after the related Receivable becomes a
Pledged Asset hereunder if the real estate comprising the Underlying Collateral
is located in the State of New York), a copy of such recorded mortgage and
evidence that all related mortgage tax has been paid), (F) assignments of
mortgage from Seller to Borrower and collateral assignments of mortgage from
Borrower to Agent (in each case, together with evidence of transmittal of such
assignments of mortgage to the appropriate recording office and, promptly upon
Borrower’s receipt of the recorded assignment of mortgage in the appropriate
recording office (and in any event within three (3) Business Days of such
receipt and no later than (i) one hundred and eighty (180) days after the
related Receivable becomes a Pledged Asset hereunder if the real estate
comprising the Underlying Collateral is not located in the State of New York and
(ii) two hundred and seventy (270) days after the related Receivable becomes a
Pledged Asset hereunder if the real estate comprising the Underlying Collateral
is located in the State of New York), a copy of such recorded assignment of
mortgage and evidence that all related mortgage tax has been paid), (G) a Title
Policy, (H) a hazard insurance policy and all riders thereto, (I) a Phase I and,
if relevant, Phase II environmental survey, (J) the assignment of leases and
rents relative to such real estate, if applicable, with evidence of recording
thereon, (K) certificate with respect to flood hazard determination and (L) a
copy of the related UCC financing statement (together with evidence of
transmittal of such UCC financing statement to a title insurance company (or
authorized title agent) for recordation or directly for recordation in
accordance with applicable laws to the appropriate recording office and,
promptly upon Borrower’s receipt of the recorded UCC financing statement in the
appropriate recording office (and in any event within three (3) Business Days of
such receipt and no later than forty five

 

17

--------------------------------------------------------------------------------


 

(45) days after the related Receivable becomes a Pledged Asset hereunder) (all
of the foregoing items to be in form and substance reasonably satisfactory to
Agent).

 

“Receivables Schedule” has the meaning assigned to that term in the Custodial
Agreement.

 

“Records” means all documents, books, records and other information (including,
without limitation, tapes, disks and related property and rights) maintained
with respect to Receivables and the related Obligors which Borrower has itself
generated, in which Borrower has acquired an interest pursuant to the
Assignments or in which Borrower has otherwise obtained an interest.

 

“Recoveries” means, for any Remittance Period during which, or any Remittance
Period after the date on which, any Receivable becomes a Defaulted Receivable
and with respect to such Defaulted Receivable, all payments that Servicer
received from or on behalf of the related Obligor during such Remittance Period
in respect of such Defaulted Receivable or from the liquidation or re-leasing of
the related Underlying Collateral, including but not limited to Scheduled
Payments, Overdue Payments, Guaranty Amounts and Insurance Proceeds.

 

“Regulatory Event” shall mean an order by a regulatory body that the activities
of Lenders or Agent contemplated hereby be terminated.

 

“REIT” means a Person satisfying the conditions and limitations set forth in
Section 856(b) and 856(c) of the Code which are necessary to qualify such Person
as a “real estate investment trust,” as defined in Section 856(a) of the Code.

 

“Related Security” means with respect to any Receivable:

 

(i)                                     any and all security interests or liens
and property subject thereto from time to time securing or purporting to secure
payment of such Receivable;

 

(ii)                                  all guarantees, indemnities, warranties,
letters of credit, insurance policies and proceeds and premium refunds thereof
and other agreements or arrangements of whatever character from time to time
supporting or securing payment of such Receivable; and

 

(iii)                               all proceeds of the foregoing.

 

“Remittance Date” means the first day of each month beginning July, 2011, or, if
such date is not a Business Day, the next succeeding Business Day; provided,
that the final Remittance Date shall occur on the Collection Date.

 

“Remittance Period” means, (i) as to the initial Remittance Date, the period
beginning on, and including, the date of this Agreement and ending on, and
including, the last day of June, 2011 (or such other dates as Agent and Borrower
may agree) and (ii) as to any subsequent Remittance Date, the period beginning
on, and including, the first day of the most recently ended calendar month and
ending on, and including, the last day of the most recently

 

18

--------------------------------------------------------------------------------


 

ended calendar month; provided, that the final Remittance Period shall begin on,
and include, the first day of the then current calendar month and shall end on
the Collection Date.

 

“Requisite Lenders” means Lenders having (a) more than 66 2/3% of the Commitment
Percentages of all Lenders, or (b) if the commitments to provide Loans under
this Agreement have been terminated, more than 66 2/3% of the aggregate
outstanding amount of the Loans.

 

“Responsible Officer” means (i) with respect to Borrower, Guarantor or Servicer
(if an Affiliate of Borrower), the Chief Executive Officer, the Chief Operating
Officer, the Chief Financial Officer, an Executive Vice President, a Senior Vice
President, or the Controller of such Person, and (ii) with respect to Servicer
(if not an Affiliate of Borrower), any officer of Servicer which has direct
responsibility for the administration of this Agreement.

 

“Restricted Payment” means, with respect to any Person (i) the declaration or
payment of any dividend or the incurrence of any liability to make any other
payment or distribution of cash or other property or assets in respect of the
equity interest of such Person; (ii) any payment on account of the purchase,
redemption, defeasance, sinking fund or other retirement of such Person’s equity
interests or any other payment or distribution made in respect thereof, either
directly or indirectly; (iii) any payment or prepayment of principal of,
premium, if any, or interest, fees or other charges on or with respect to, and
any redemption, purchase, retirement, defeasance, sinking fund or similar
payment and any claim for rescission with respect to, any subordinated debt;
(iv) any payment made to redeem, purchase, repurchase or retire, or to obtain
the surrender of, any outstanding warrants, options or other rights to acquire
equity interests of such Person now or hereafter outstanding; (v) any payment of
a claim for the rescission of the purchase or sale of, or for material damages
arising from the purchase or sale of, any shares of such Person’s equity
interests or of a claim for reimbursement, indemnification or contribution
arising out of or related to any such claim for damages or rescission; (vii) any
payment, loan, contribution, or other transfer of funds or other property to any
equity holder of such Person other than payment of compensation in the ordinary
course of business to equity holders who are employees of such Person; and
(viii) any payment of management fees (or other fees of a similar nature) by
such Person to any equity holder of such Person or its Affiliates.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc. (or its successors in interest).

 

“Scheduled Payments” means, with respect to any Receivable, the periodic
payments payable under the terms of the related Contract.

 

“Seller” means BRT.

 

“Servicer” means at any time the Person then authorized, pursuant to
Section 6.01, to service, administer and collect Pledged Receivables, including,
under the circumstance described in Section 6.14, any Backup Servicer.

 

“Servicer Advance” has the meaning assigned to such term in Section 6.20.

 

“Servicer Default” means the occurrence of any of the following events:

 

19

--------------------------------------------------------------------------------


 

(i)                                     the failure of Servicer to deliver any
payments, collections or proceeds which it is obligated to deliver under the
terms hereof or of any other Transaction Document at the times it is obligated
to make such deliveries under the terms hereof or of any other Transaction
Document and such failure shall remain unremedied for two (2) Business Days
after Servicer first has Actual Knowledge of such failure, or is notified by any
Lender, Agent, Custodian or any other Person, of such failure;

 

(ii)                                  the failure of Servicer to (A) deliver any
reports which it is obligated to deliver under the terms hereof or of any other
Transaction Document at the times it is obligated to deliver such reports under
the terms hereof or (B) satisfy any of its other reporting, certification,
notification or documentation requirements under the terms hereof of any other
Transaction Document and, (I) in the case of the delivery of a Daily Remittance
Report, such failure shall remain unremedied for two (2) Business Days after
Servicer first has Actual Knowledge of such failure, or is notified by any
Lender, Agent, Custodian or any other Person, of such failure, and (II) in the
case of the delivery of any other report, such failure shall remain unremedied
for three (3) Business Days after Servicer first has Actual Knowledge of such
failure, or is notified by any Lender, Agent, Custodian or any other Person, of
such failure;

 

(iii)                               the failure of Servicer to observe or
perform any material term, covenant or agreement hereunder or under any other
Transaction Document (other than those described in clauses (i) and (ii) above)
and such failure (A) could have a material and adverse effect upon the rights
and interests of Agent and/or Lenders hereunder or in connection with the
Receivables and (B) shall remain unremedied for fifteen (15) days after Servicer
first has Actual Knowledge of such failure, or is notified by Lenders, Agent,
Custodian or any other Person, of such failure;

 

(iv)                              Servicer assigns any of its duties or
obligations hereunder;

 

(v)                                 any representation, warranty or statement of
Servicer made herein or in any other Transaction Document shall prove to be
incorrect in any material respect;

 

(vi)                              the occurrence of an Event of Default;

 

(vii)                           (A) the occurrence of any litigation,
investigation or proceeding before any court, arbitrator or governmental
authority, against Servicer seeking damages or claiming an amount, which is
reasonably likely to impair the ability of Servicer to perform its obligations
hereunder and under the Transaction Documents, or (B) the entry of one or more
judgments or decrees (which judgments or decrees are not fully covered by
insurance policies as to which liability has been accepted by the insurance
carriers), against Servicer involving, in the aggregate, a liability of greater
than $500,000, and the same shall remain undischarged for a period of thirty
(30) consecutive days during which execution shall not be effectively stayed or
bonded pending appeal, nor shall any action be legally taken by a judgment
creditor to attach or levy upon any assets of Servicer to enforce any such
judgment;

 

20

--------------------------------------------------------------------------------


 

(viii)                        the occurrence of a Change of Control with respect
to Servicer; (unless Backup Servicer has become Servicer hereunder); or

 

(ix)                                the occurrence of any Bankruptcy Event in
respect of Servicer.

 

“Servicing Agreement” means that certain Servicing and Asset Management
Agreement between Servicer and Borrower, dated as of June 22, 2011, as
permissibly amended, restated, supplemented or otherwise modified from time to
time.

 

“Servicing Charges” means the sum of (i) all late payment charges paid by
Obligors under Contracts after payment in full of any Scheduled Payments due in
a prior Remittance Period and Scheduled Payments for the related Remittance
Period, (ii) any other incidental charges or fees received from an Obligor,
including, but not limited to, late fees, collection fees and bounced check
charges and (iii) any breakage fees or prepayment penalties received from an
Obligor.  For the avoidance of doubt, origination or commitment fees related to
Pledged Receivables do not constitute Servicing Charges.

 

“Servicing Fee” means $10,000 per annum.

 

“Specified Laws” means (i) Trading with the Enemy Act and each of the foreign
assets control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V) and any other enabling legislation or executive order
relating thereto, and (ii) the USA PATRIOT Act.

 

“Standby Backup Servicer’s Fee” means the fees and amounts to be paid to Backup
Servicer before Backup Servicer has become successor Servicer under this
Agreement, as agreed between Agent and Backup Servicer.

 

“State” means one of the fifty states of the United States or the District of
Columbia.

 

“Subordinated Debt” means those Junior Subordinated Notes, in the original
principal amount of $58,300,000, issued pursuant to that certain Junior
Subordinated Indenture, dated as of May 26, 2009, by and between BRT Realty
Trust and The Bank of New York Mellon, as Trustee, as in effect on the date
hereof.

 

“Subsequent Borrowing” means a Borrowing which occurs on a Subsequent Borrowing
Date.

 

“Subsequent Borrowing Date” means each Business Day occurring after the initial
Borrowing Date on which Borrower determines to request an additional Borrowing
from Lenders.

 

“Subsidiary” of a Person means any Person more than fifty percent (50.00%) of
the outstanding ownership interests having ordinary voting power of which shall
at the time be owned or controlled, directly or indirectly, by such Person or by
one or more of its Subsidiaries or by such Person and one or more of its
Subsidiaries.

 

21

--------------------------------------------------------------------------------

 


 

“SWDA” means the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.).

 

“Term Out Period” has the meaning assigned to such term in Section 2.14.

 

“Title Policy” means an ALTA Loan Policy of Title Insurance Form, either as
adopted on October 17, 1992 or June 17, 2006 (or any comparable form used by
institutional lenders) and all riders thereto, which has been endorsed to
Borrower.

 

“Transaction Documents” means this Agreement, the Notes, the Joinder Agreements,
if any, the Guaranty, the Deposit Account Control Agreements, if any, the
Custodial Agreement, the Assignments, if any, all other agreements, instruments,
documents and certificates now or hereafter executed by or on behalf of Borrower
or Guarantor and delivered to Agent or any Lender in connection with this
Agreement or the transactions contemplated thereby.  Any reference in this
Agreement or any other Transaction Document to a Transaction Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Transaction Document as the same may be in effect at any
and all times such reference becomes operative.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

 

“Underlying Collateral” means real estate or other collateral serving as
collateral for a loan to an Obligor, under a Contract.

 

“Underwriting Guidelines” means the underwriting guidelines, policies and
procedures of Borrower delivered to Agent on or before the date hereof, as the
same may be modified and amended from time to time with the prior written
consent of Agent.

 

“United States” means the United States of America.

 

“Unmatured Event of Default” means any event that, if it continues uncured,
will, with lapse of time or notice or lapse of time and notice, constitute an
Event of Default.

 

“USA PATRIOT Act” has the meaning assigned to that term in Section 4.01(aa).

 

SECTION 1.02                                            Other Terms.  All
accounting terms not specifically defined herein shall be construed in
accordance with GAAP.  All terms used in Article 9 of the UCC in the State of
New York, and not specifically defined herein, are used herein as defined in
such Article 9.

 

SECTION 1.03                                            Computation of Time
Periods, Etc.  Unless otherwise stated in this Agreement, in the computation of
a period of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding.”  Any approval or consent of Agent or any Lender required
hereunder shall be given or withheld by Agent or such Lender in its sole
discretion, unless otherwise specifically required pursuant to the terms of this
Agreement. All references in this Agreement or any other Transaction Document to
this Agreement, any other Transaction Document or any other

 

22

--------------------------------------------------------------------------------


 

agreement or document shall include any amendment, supplement or other
modification hereto or thereto made in accordance with this Agreement.

 

ARTICLE 2.

 

THE RECEIVABLES FACILITY

 

SECTION 2.01                                            Borrowings.  On the
terms and conditions hereinafter set forth and set forth in the Notes, if any,
each Lender shall make loans (“Loans”) to Borrower in an amount equal to such
Lender’s Commitment Percentage of the Loans secured by Pledged Assets from time
to time during the period from the date of this Agreement until the earlier of
the Early Amortization Commencement Date or the Commitment End Date.  The
obligations of each Lender hereunder shall be several and not joint.  Under no
circumstances shall Lenders make any Loan if (a) the principal amount of such
Loan is less than $1,000,000 or (b) after giving effect to the Borrowing of such
Loan, either (i) an Early Amortization Event has occurred and is continuing or
(ii) the aggregate Facility Amount would exceed the lesser of the Borrowing
Limit and the Borrowing Base at such time.

 

SECTION 2.02                                            The Initial Borrowing
and Subsequent Borrowings.

 

(a)                                  Until the occurrence of the earlier of the
Early Amortization Commencement Date and the Commitment End Date, each Lender
will make Loans at the request of Borrower, subject to and in accordance with
the terms and conditions of Section 2.01 and this Section 2.02 and subject to
the provisions of Article III hereof.

 

(b)                                 No later than fifteen (15) Business Days
before the related Borrowing Date or the date on which Borrower would like to
Pledge such Receivable hereunder, Borrower shall deliver to Agent copies of the
documents in the Receivables File related to a Receivable which Borrower would
like to Pledge to Agent hereunder.  No later than three (3) Business Days before
the related Borrowing Date, Agent shall indicate whether such Receivable would
constitute an Eligible Receivable as of such date; provided that Agent’s failure
to deliver an indication by such date shall be deemed an indication that such
Receivable is not an Eligible Receivable.  It is expressly agreed and
acknowledged that Agent and Lenders are providing the Loans on the basis of all
representations and warranties made by Borrower and Servicer hereunder and under
the other Transaction Documents and on the completeness and accuracy of the
information contained in the applicable Receivables File, and any incompleteness
or inaccuracies in the related Receivables File will only be acceptable to Agent
and Lenders if disclosed in writing to Agent by Borrower in advance of the
related date on which the Notice of Borrowing is due, and then only if Agent
opts to accept such Receivable as part of the Borrowing Base notwithstanding
such incompleteness and inaccuracies.

 

(c)                                  (i)                                    
Each Borrowing shall be made upon irrevocable written notice from Borrower to
Agent (any such written notice, a “Notice of Borrowing”), provided that, unless
otherwise agreed by Agent and Lenders, such Notice of Borrowing is received by
Agent no later than 3:00 P.M. (New York City time) on the date that is two
(2) Business Days prior to the related Borrowing Date and Agent has previously
indicated that the related Receivable, if any, would constitute an Eligible
Receivable as provided in clause (b) above.  Each such Notice

 

23

--------------------------------------------------------------------------------


 

of Borrowing shall be accompanied by a Borrowing Base Certificate as of the
Business Day immediately preceding the date of such Notice of Borrowing and
shall specify in detail (A) the aggregate amount of such Borrowing and the
calculations supporting such Borrowing, (B) the date of such Borrowing and the
Fixed Period requested with respect to such Borrowing and (C) the Eligible
Receivables to be Pledged in connection with such Borrowing (and upon such
Borrowing, such Mortgage Loan Receivables shall be Pledged Receivables
hereunder).  On the date of each such Borrowing, each Lender shall, upon
satisfaction of the applicable conditions set forth in this Article II and
Article III, make available to Borrower on the applicable Borrowing Date, no
later than 3:00 P.M. (New York City time) on such Borrowing Date, in same day
funds, such Lender’s Commitment Percentage of the amount of such Borrowing (net
of amounts payable to or for the benefit of such Lender), by payment into the
Operating Account.  For the avoidance of doubt, Lenders, unless consented to in
writing by Agent in its sole discretion and pursuant to terms and advance rates
as agreed between Borrower and Agent, shall not make any Loans under this
Agreement with respect to Pledged Receivables that are not Eligible Receivables.

 

(ii)                                  Each Notice of Borrowing delivered to
Agent pursuant to this Section 2.02(c) shall be accompanied by a copy of the
Notice of Pledge (and the Receivables Schedule attached thereto), if any, which
was sent to Custodian pursuant to the terms of the Custodial Agreement in
connection with the pledge, if any, of Eligible Receivables to be made in
connection therewith.

 

(iii)                               Agent shall be entitled to rely upon, and
shall be fully protected in relying upon, any Notice of Borrowing or similar
notice purporting to have been sent to Agent by the proper party or parties. 
Agent may assume that each Person executing and delivering any notice in
accordance herewith was duly authorized, unless the responsible individual
acting thereon for Agent has actual knowledge to the contrary.

 

(d)                                 The proceeds of the Loans will be used by
Borrower solely (i) to purchase Eligible Receivables under an Assignment,
(ii) to originate Eligible Receivables or (iii) for general corporate purposes
not violating the provisions of this Agreement.

 

(e)                                  Borrower shall pay interest to Agent, for
the ratable benefit of Lenders on the Loans being made by each Lender, in
arrears on each applicable Interest Payment Date, at a rate per annum equal to:
the greater of (i) the Interest Rate Floor and (ii) (A) so long as a Eurodollar
Disruption Event has not occurred and is continuing, then the Adjusted
Eurodollar Rate plus the Adjusted Eurodollar Rate Margin or (B) during the
pendency of a Eurodollar Disruption Event, then the Base Rate plus two percent
(2%) per annum

 

(f)                                    All computations of Fees calculated on a
per annum basis and Interest shall be made by Agent on the basis of a 360-day
year, in each case for the actual number of days occurring in the period for
which such Interest and Fees are payable.  Each determination by Agent of an
Interest Rate and Fees hereunder shall be presumptive evidence of the
correctness of such rates and Fees.

 

(g)                                 Notwithstanding anything to the contrary set
forth in this Agreement, if a court of competent jurisdiction determines in a
final order that the rate of interest payable under

 

24

--------------------------------------------------------------------------------


 

this Agreement exceeds the highest rate of interest permissible under law (the
“Maximum Lawful Rate”), then so long as the Maximum Lawful Rate would be so
exceeded, the rate of interest payable hereunder shall be equal to the Maximum
Lawful Rate; provided, however, that if at any time thereafter the rate of
interest payable hereunder is less than the Maximum Lawful Rate, Borrower shall
continue to pay interest hereunder at the Maximum Lawful Rate until such time as
the total interest received by Agent, on behalf of Lenders, is equal to the
total interest that would have been received had the interest rate payable
hereunder been (but for the operation of this paragraph) the interest rate
payable since the Closing Date as otherwise provided in this Agreement.  In no
event shall the total interest received by any Lender pursuant to the terms
hereof exceed the amount that such Lender could lawfully have received had the
interest due hereunder been calculated for the full term hereof at the Maximum
Lawful Rate.

 

(h)                                 Subject to payment of Breakage Fees and the
other terms, conditions, provisions and limitations set forth herein, Borrower
may borrow, repay or prepay and reborrow Loans, on and after the date of this
Agreement and prior to the earlier to occur of the Commitment End Date and the
Early Amortization Commencement Date.

 

(i)                                     Determinations by Agent or any Lender of
the existence of any Eurodollar Disruption Event (any such determination to be
communicated to Borrower by written notice from Agent promptly after Agent
learns of such event), or of the effect of any Eurodollar Disruption Event on
its making or maintaining Loans at the Adjusted Eurodollar Rate, shall be
conclusive absent manifest error.

 

SECTION 2.03                                            Facility Maturity Date. 
Any Loans outstanding on the Facility Maturity Date shall mature on such date. 
On the Facility Maturity Date, the outstanding principal of all outstanding
Loans, if any, and all Interest and all Fees accrued thereon and all other
Obligations shall be immediately due and payable (and Borrower shall pay all
such amounts immediately).

 

SECTION 2.04                                            Fixed Periods.  The
initial Fixed Period applicable to any new Loan shall commence on, and include,
the applicable Borrowing Date, and shall terminate on, and include, the date
which is 30, 60 or 90 days thereafter, as selected by Borrower pursuant hereto,
and each subsequent Fixed Period applicable to such Loan shall commence on, and
include, the first day of the next Fixed Period and shall terminate on, and
include, the last day of the next Fixed Period.  All outstanding Loans allocated
to one or more initial Fixed Periods maturing on the same date shall be combined
and allocated to a single Fixed Period at the end of such initial Fixed
Periods.  Any Fixed Period which commences before the Early Amortization
Commencement Date and would otherwise end on a date occurring after the Early
Amortization Commencement Date shall end on the Early Amortization Commencement
Date.  On and after the Early Amortization Commencement Date, Agent shall have
the right to allocate outstanding Loans, if any, to Fixed Periods of such
duration as shall be selected by Agent.  Notwithstanding the foregoing, there
shall not be outstanding at any one time more than three (3) Fixed Periods.

 

SECTION 2.05                                            Remittance Procedures.

 

(a)                                  Payments.  Unless otherwise provided in
this Agreement, Borrower shall pay on each Remittance Date all fees, costs and
expenses outstanding on such Remittance Date.

 

25

--------------------------------------------------------------------------------


 

After an Activation Event, Servicer shall, and if Servicer fails to do so, Agent
may, at any time, direct Agent’s Bank to, transfer collected funds held by
Agent’s Bank in the Operating Account as Agent may direct from time to time. 
Agent agrees and acknowledges that it shall not deliver a Notice of Exclusive
Control (as defined in the Deposit Account Control Agreement) with respect to
the Operating Account unless and until an Event of Default has occurred.

 

(b)                                 Borrower Deficiency Payments. 
Notwithstanding anything to the contrary contained in this Section 2.05 or in
any other provision in this Agreement, if, on any day prior to the Collection
Date, the Facility Amount shall exceed the Borrowing Limit, then Borrower shall
either (i) remit to Agent a payment (to be applied by Agent to repay Loans
selected by Agent, in its sole discretion), in such amount as may be necessary
to reduce the Facility Amount to an amount less than or equal to the Borrowing
Limit or (ii) pledge and grant a security interest to Agent for the benefit of
Lenders in additional Pledged Receivables which would constitute Eligible
Receivables sufficient to eliminate such excess, in each case, no later than two
Business Days after Borrower first has Actual Knowledge of such excess or is
notified by any Lender, Agent, Custodian or any other Person of such excess. 
Notwithstanding anything to the contrary contained in this Section 2.05 or in
any other provision in this Agreement, if, on any day prior to the Collection
Date, the Facility Amount shall exceed the Borrowing Base, then Borrower shall
either (i) remit to Agent a payment (to be applied by Agent to repay Loans
selected by Agent, in its sole discretion), in such amount as may be necessary
to reduce the Facility Amount to an amount less than or equal to the Borrowing
Base or (ii) Pledge additional Eligible Receivables hereunder in such amount as
may be necessary to increase the Borrowing Base to an amount equal to or greater
than the Facility Amount, in each case, no later than two Business Days after
Borrower first has Actual Knowledge of such excess or is notified by any Lender,
Agent, Custodian or any other Person of such excess.

 

(c)                                  Instructions to Agent’s Bank.  All
instructions and directions given to Agent’s Bank by Servicer, Borrower or Agent
pursuant to this Section 2.05 shall be in writing (including instructions and
directions transmitted to Agent’s Bank by telecopy), and such written
instructions and directions shall be delivered with a written certification that
such instructions and directions are in compliance with the provisions of this
Section 2.05.  Servicer and Borrower shall immediately transmit to Agent by
telecopy a copy of all instructions and directions given to Agent’s Bank by such
party pursuant to this Section 2.05.  Agent shall immediately transmit to
Servicer and Borrower by telecopy a copy of all instructions and directions
given to Agent’s Bank by Agent, pursuant to this Section 2.05.

 

SECTION 2.06                                            Payments and Default
Funding Rate, Etc.

 

(a)                                  All amounts to be paid or deposited by
Borrower or Servicer hereunder or under the Notes, if any, shall be paid or
deposited in accordance with the terms hereof no later than 1:00 P.M. (New York
City time) on the day when due in lawful money of the United States in
immediately available funds such account as is designated by Agent.  If any
amount to be paid or deposited by Borrower or Servicer hereunder or under the
Notes is not paid when due (other than if such amounts are due solely as a
result of the acceleration of the Loans under Section 7 of this Agreement), such
overdue amount shall accrue additional interest at a rate equal to the Late
Payment Fee Rate, which amounts shall be payable on demand.  Following the
occurrence and during the continuance of an Event of Default, Borrower shall, to
the extent permitted by law,

 

26

--------------------------------------------------------------------------------


 

pay to Agent interest on all Obligations at the Default Funding Rate, payable on
demand.  Such interest shall be for the account of, and distributed by Agent to,
Lenders.  Any Obligation hereunder shall not be reduced by any distribution of
any portion of Collections if at any time such distribution is rescinded or
returned by Lender to Borrower or any other Person for any reason.

 

(b)                                 Whenever any payment hereunder shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of Interest or any Fee payable
hereunder, as the case may be; provided, however, that with respect to the
calculation of Interest, such extension of time shall not be included in more
than one Fixed Period.

 

SECTION 2.07                                            Fees.  Borrower shall
pay Agent (a), for the benefit of Lenders, on each of the Closing Date and the
first and second anniversary thereof, an amount equal to (i) 0.33% times
(ii) the Borrowing Limit, (b), for the benefit of Lenders, on the date on which
Borrower elects to exercise the Term Out Period, an amount equal to (i) 0.50%
times (ii) the outstanding principal balance of the Loans hereunder on such date
and (iii) for its own account, $1,500 for each Loan made hereunder payable on
the date of such Loan (collectively, the “Fees”).

 

SECTION 2.08                                            Increased Costs; Capital
Adequacy; Taxes.

 

(a)                                  If, due to either (i) the introduction of
or any change (including, without limitation, any change by way of imposition or
increase of reserve requirements) in or in the interpretation, administration or
application of any law or regulation (including, without limitation, any law or
regulation resulting in any interest payments paid to a Lender under this
Agreement being subject to United States withholding tax) or any guideline of
any accounting board or authority (whether or not a part of government) which is
responsible for the establishment or interpretation of national or international
accounting principles, in each case whether foreign or domestic or (ii) the
compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), there shall be
any increase in the cost to Agent, Lender, or any Affiliate, successor or assign
thereof (each of which shall be an “Affected Party”) of agreeing to make or
making, funding or maintaining any Loan (or any reduction of the amount of any
payment (whether of principal, interest, fee, compensation or otherwise) to any
Affected Party hereunder), as the case may be, Borrower shall, from time to
time, promptly after written demand by Agent, on behalf of such Affected Party,
pay to Agent, on behalf of such Affected Party, additional amounts sufficient to
compensate such Affected Party for such increased costs or reduced payments. 
For the avoidance of doubt, Financial Accounting Standards Board Interpretation
No. 46 or any other interpretation of Accounting Research Bulletin No. 51 by the
Financial Accounting Standards Board shall constitute a change in the
interpretation, administration or application of a law, regulation or guideline
subject to this Section 2.08(a).

 

(b)                                 If either (i) the introduction of or any
change in or in the interpretation, administration or application of any law,
guideline, rule or regulation, directive or request or (ii) the compliance by
any Affected Party with any law, guideline, rule, regulation, directive or

 

27

--------------------------------------------------------------------------------


 

request, from any central bank, any governmental authority or agency or any
accounting board or authority (whether or not a part of government) which is
responsible for the establishment or interpretation of national or international
accounting principles, in each case whether foreign or domestic (whether or not
having the force of law), including, without limitation, compliance by an
Affected Party with any request or directive regarding capital adequacy, has or
would have the effect of reducing the rate of return on the capital of any
Affected Party, as a consequence of its obligations hereunder or any related
document or arising in connection herewith or therewith to a level below that
which any such Affected Party could have achieved but for such introduction,
change or compliance (taking into consideration the policies of such Affected
Party with respect to capital adequacy), by an amount deemed by such Affected
Party to be material, then, from time to time, after demand by such Affected
Party (which demand shall be accompanied by a statement setting forth the basis
of such demand), Borrower shall promptly pay Agent on behalf of such Affected
Party, such additional amounts as will compensate such Affected Party for such
reduction.  For the avoidance of doubt, Financial Accounting Standards Board
Interpretation No. 46 or any other interpretation of Accounting Research
Bulletin No. 51 by the Financial Accounting Standards Board shall constitute a
change in the interpretation, administration or application of a law, guideline,
rule or regulation, directive or request subject to this Section 2.08(b).

 

(c)                                  In determining any amount provided for in
this Section 2.08, the Affected Party may use any reasonable averaging and
attribution methods.  Agent, on behalf of any Affected Party making a claim
under this Section 2.08, shall submit to Borrower a certificate setting forth in
reasonable detail the basis for and the computations of such additional or
increased costs, which certificate shall be conclusive absent demonstrable
error.

 

(d)                                 Any and all payments by Borrower under any
Transaction Document shall be made free and clear of and without deduction for
any and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Lender, net income taxes that are imposed by the United States and
franchise taxes and net income and/or capital gain taxes that are imposed on
such Lender by the state or foreign jurisdiction under the laws of which such
Lender is organized or any political subdivision thereof or in which such
Lender’s lending office is located or by a jurisdiction as a result of a
present, former or future connection with such Lender (other than a connection
solely resulting from or attributable to such Person having executed, delivered
or performed its obligations or received a payment under, or enforced, this
Agreement) or any branch profits tax imposed by the United States or any similar
tax imposed by any other jurisdiction in which such Lender is located (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being referred to in this Section 2.08 as “Taxes”).  If Borrower
shall be required by law to deduct any Taxes from or in respect of any sum
payable under any of the Transaction Documents to any Lender, (i) the sum
payable shall be increased by Borrower as may be necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 2.08) such Lender receives an amount equal to the sum
such Lender would have received had no such deductions been made, (ii) Borrower
shall make such deductions and withholding and (iii) Borrower shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable law.

 

28

--------------------------------------------------------------------------------


 

(e)                                  In addition, Borrower shall pay any present
or future stamp, documentary, excise, property or similar taxes, charges or
levies that arise from any payment made by Borrower under any of the Transaction
Documents or from the execution, delivery, filing, recordation or registration
of, or otherwise with respect to, any of the Transaction Documents (referred to
in this Section 2.08 as “Other Taxes”).

 

(f)                                    Borrower shall indemnify each Lender for
the full amount of Taxes and Other Taxes, and for the full amount of Taxes and
Other Taxes imposed by any jurisdiction on amounts payable under this
Section 2.08, paid by such Lender and any liability (including penalties,
additions to tax, interest and expenses but excluding penalties, additions to
tax, interest and expenses caused by the gross negligence or willful misconduct
of such Lender) arising therefrom or with respect thereto.  This indemnification
shall be made within 30 days from the date the applicable Lender makes written
demand therefor.

 

(g)                                 Within thirty (30) days after the date of
any payment of Taxes by or on behalf of Borrower in respect of amounts payable
to any Lender, Borrower shall furnish to such Lender, at its address referred to
on such Lender’s signature page to this Agreement or otherwise provided to
Borrower, the original receipt of payment thereof or a certified copy of such
receipt.  In the case of any payment under any Transaction Document by or on
behalf of Borrower in respect of amounts payable to Lender through an account or
branch outside the United States or on behalf of Borrower by a payor that is not
a United States person, if Borrower determines that no Taxes are payable in
respect thereof, Borrower shall furnish, or shall cause such payor to furnish,
to such Lender, at such address, an opinion of counsel acceptable to such Lender
stating that such payment is exempt from Taxes.  For purposes of this subsection
(g) and Section 2.08(h), the terms “United States” and “United States person”
shall have the meanings specified in Section 7701 of the IRC.

 

(h)                                 Each Lender (and any successor or transferee
of such Lender) that is a Foreign Lender shall, on or prior to the date of its
execution and delivery of this Agreement in the case of a Lender party to this
Agreement as at the date hereof, and in the case of any successor or transferee
of a Lender after the date hereof as soon as practicable thereafter (and from
time to time thereafter if requested in writing by Borrower at the time or times
prescribed by law, but only so long thereafter as it remains lawfully able to do
so), provide Borrower with Internal Revenue Service form W-8IMY, W-8BEN, W-8ECI
and/or such other form as is appropriate, or any successor form(s) prescribed by
the Internal Revenue Service, certifying that the beneficial owner of the Loans
is exempt from or is entitled to a reduced rate of United States withholding tax
on interest payments on the Loans.  Each Lender (and any successor or transferee
of such Lender) that is not a Foreign Lender shall, upon the request of
Borrower, on or prior to the date of its execution and delivery of this
Agreement in the case of a Lender party to this Agreement as at the date hereof,
and in the case of any successor or transferee of a Lender after the date hereof
as soon as practicable thereafter (and from time to time thereafter if requested
in writing by Borrower at the time or times prescribed by law, but only so long
thereafter as it remains lawfully able to do so), provide Borrower with Internal
Revenue Service form W-9, certifying that such Person is exempt from U.S. backup
withholding tax with respect to the Loans.  If the forms provided by such Person
at the time it first becomes a party to this Agreement indicate a United States
interest withholding tax rate in excess of zero, withholding tax at such rate
shall be considered excluded from Taxes unless and until it provides the

 

29

--------------------------------------------------------------------------------


 

appropriate forms certifying that a different rate applies, whereupon
withholding tax at such different rate shall be considered excluded from Taxes
only for periods governed by such forms; provided, however, that, if at the date
of the succession or transfer pursuant to which such Person becomes a party to
this Agreement, its immediate predecessor was entitled to payments under
Section 2.08(d) in respect of United States withholding tax with respect to
interest paid at such date, then, to such extent, the term “Taxes” shall include
(in addition to withholding taxes that may be imposed in the future or other
amounts otherwise includable in Taxes) United States withholding tax, if any,
applicable with respect to the successor/transferee on such date.

 

(i)                                     For any period with respect to which any
Lender has failed to provide Borrower with the appropriate form described in
Section 2.08(h) (other than if such failure is due to a change in law occurring
after the date on which a form originally was required to be provided or if such
form otherwise is not required under Section 2.08(h)), such Lender shall not be
entitled to indemnification under Section 2.08(d) or (f) with respect to Taxes
imposed by the United States relating to interest payments on the Loans;
provided, however, that should such Person become subject to Taxes because of
its failure to deliver a form required hereunder, Borrower shall take such steps
as such Person shall reasonably request to assist such Person to recover such
Taxes.

 

SECTION 2.09                                            Collateral Assignment of
Agreements.  Borrower hereby collaterally assigns to Agent, for the benefit of
Lenders, all of Borrower’s right and title to and interest in, to and under (but
not any obligations under) the Assignments, the Contract related to each Pledged
Receivable, all other agreements, documents and instruments evidencing, securing
or guarantying any Pledged Receivable and all other agreements, documents and
instruments related to any of the foregoing (the “Assigned Documents”).  Without
limiting any obligation of Servicer hereunder, Borrower confirms and agrees that
Agent (or any designee thereof, including, without limitation, Servicer),
following an Event of Default or an Early Amortization Event, shall, at its
option, have the sole right to enforce Borrower’s rights and remedies under each
Assigned Document, but without any obligation on the part of Agent, Lenders or
any of their respective Affiliates to perform any of the obligations of Borrower
under any such Assigned Document.

 

SECTION 2.10                                            Grant of a Security
Interest.  To secure the prompt and complete payment when due of the Obligations
and the performance by Borrower of all of the covenants and obligations to be
performed by it pursuant to this Agreement, Borrower hereby (i) collaterally
assigns and pledges to Agent, for its benefit and the benefit of Lenders (and
their successors and assigns) and (ii) grants a security interest to Agent, for
its benefit and the benefit of Lenders (and their successors and assigns), in
all of the following property and assets of Borrower, whether tangible or
intangible and whether now owned or existing or hereafter arising or acquired
and wheresoever located (collectively, the “Pledged Assets”):

 

(a)                                  all Receivables, including without
limitation the Receivables originated by Borrower or purchased by or contributed
(or otherwise transferred or pledged pursuant to the terms of an Assignment) to
Borrower from time to time, included in or comprising part of the Borrowing Base
or otherwise pledged to Agent and not released pursuant to the last paragraph of
this Section 2.10 (collectively, the “Pledged Receivables”) and all records,
documents, collateral and other property related thereto, all Other Conveyed
Property related to the Pledged

 

30

--------------------------------------------------------------------------------


 

Receivables, all Related Security related to the Pledged Receivables, all
interest of Borrower in all Underlying Collateral related to the Pledged
Receivables (together with all security interests in and insurance proceeds
related to such Underlying Collateral and all proceeds from the disposition of
such Underlying Collateral, whether by sale to the related Obligors or
otherwise), all Collections and other monies due and to become due under the
Contracts (or otherwise) related to the Pledged Receivables received on or after
the date such Pledged Receivables were purchased by or contributed to (or
purportedly purchased by or contributed to) Borrower under an Assignment;

 

(b)                                 the Assigned Documents, including, in each
case, without limitation, all monies due and to become due to Borrower under or
in connection therewith;

 

(c)                                  the Operating Account and all other bank
and similar accounts relating to Collections with respect to Pledged Receivables
(whether now existing or hereafter established) and all funds held therein, and
all investments in and all income from the investment of funds in the Operating
Account and such other accounts;

 

(d)                                 the Records relating to any Pledged
Receivables;

 

(e)                                  all UCC financing statements filed by
Borrower against Seller, as the case may be, under or in connection with an
Assignment related to the Pledged Receivables;

 

(f)                                    all Liquidation Proceeds relating to any
Pledged Receivables;

 

(g)                                 all accounts, chattel paper, deposit
accounts, documents, equipment, general intangibles, instruments, inventory,
investment property and any supporting obligations related to a Pledged
Receivable;

 

(h)                                 all books and records pertaining to the
other property described in this Section 2.10;

 

(i)                                     all property of Borrower held by Agent
or any Lender, including all property of every description, in the custody of or
in transit to Agent or any Lender for any purpose, including safekeeping,
collection or pledge, for the account of Borrower or as to which Borrower may
have any right or power, including but not limited to cash, relating to a
Pledged Receivable;

 

(j)                                     all other goods (including but not
limited to fixtures) and personal property of Borrower, whether tangible or
intangible and wherever located, related to the Pledged Receivables; and

 

(k)                                  all proceeds of the foregoing property
described in clauses (a) through (j) above, including interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for or on account of the sale
or other disposition of any or all of the then existing Pledged Receivables.

 

So long as (i) there is no Default or Event of Default occurring or would result
therefrom, (ii) Borrower has paid any and all fees and other amounts due as a
result thereof (including,

 

31

--------------------------------------------------------------------------------


 

without limitation, Breakage Fees) and (iii) the Facility Amount exceeds the
lesser of the Borrowing Limit and the Borrowing Base both before and after
giving effect to such release, Borrower may, upon two (2) Business Days’ prior
written notice to Agent by Borrower, request the release of a Pledged Receivable
from the Collateral.  Upon receipt of such notice, Agent shall promptly release
such Pledged Receivable and deliver to Borrower termination statements, mortgage
releases and other documents, in form and substance reasonably satisfactory to
Agent, necessary or appropriate to evidence the termination of the Liens on such
Pledged Receivable.

 

SECTION 2.11                                            Evidence of Debt.  Each
Lender shall maintain an account or accounts evidencing the indebtedness of
Borrower to such Lender resulting from each Loan owing to such Lender from time
to time, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.  The entries made in such account(s) of
each Lender shall be conclusive and binding for all purposes, absent manifest
error.  The portion of the Loan made by each Lender shall be evidenced, if so
requested by such Lender, by a promissory note executed by Borrower
substantially in the form of Exhibit A (a “Note”) in an original principal
amount equal to such Lender’s Commitment Percentage of the Borrowing Limit. 
Upon notice from any Lender of the loss, theft, or destruction of any Note and
upon receipt of an affidavit of lost note and an indemnity satisfactory to
Borrower from such Lender, or in the case of mutilation of a Note, upon
surrender of the mutilated Note, Borrower shall make and deliver a new note of
like tenor in lieu of the then to be superseded Note.  Notwithstanding any
provision herein contained to the contrary, any Lender may elect (which election
may be revoked) to dispense with the issuance of Notes to that Lender and may
rely on the Loan account as evidence of the amount of Indebtedness from time to
time owing to it.

 

SECTION 2.12                                            Survival of
Representations and Warranties; Repayment Obligations.  It is understood and
agreed that the representations and warranties set forth in Section 4.01 and
Section 4.02 are made and true and correct on the date of this Agreement, at the
time of the initial Borrowing, and on each Subsequent Borrowing Date and on each
Remittance Date thereafter.

 

SECTION 2.13                                            Prepayment; Termination.

 

(a)                                  Borrower may at any time on one
(1) Business Day’s prior written notice by Borrower to Agent prepay the
outstanding principal amount of the Loans in whole or in part.  Any such
voluntary prepayment must be accompanied by the payment of any Breakage Fees.

 

(b)                                 If Borrower fails to comply with the
Financial Covenants contained in Section 5.02(c) and (d), Borrower shall prepay
the Loans no later than two (2) Business Days after Borrower first has Actual
Knowledge of such failure, or is notified by Lenders, Agent, Custodian or any
other Person, of such failure, such that, after giving effect to such
prepayments, Borrower is in compliance with such covenants.

 

(c)                                  Promptly after the Collection Date has
occurred, Lenders and Agent, in accordance with their respective interests,
shall re-assign and transfer to Borrower, for no consideration but at the sole
expense of Borrower, their respective remaining interests in the Pledged Assets,
free and clear of any Adverse Claim resulting solely from an act by Lenders or

 

32

--------------------------------------------------------------------------------


 

Agent but without any other representation or warranty, express or implied, by
or recourse against Lenders or Agent.

 

SECTION 2.14                                            Term Out.  If the
Facility Maturity Date is not extended beyond the date that is three (3) years
from the date of this Agreement, Borrower, Agent and Lenders agree that, so long
as no Early Amortization Event has occurred and is continuing, Borrower may, by
irrevocable written notice to Agent no later than sixty (60) days prior to the
then existing Facility Maturity Date, request that the payment date for the
Obligations be extended for a period of eighteen (18) months from the Facility
Maturity Date (the “Term Out Period”); provided that Borrower, Guarantor, Agent
and Lenders agree that, immediately upon a Regulatory Event, the Term Out Period
shall begin without any further notice or action by the Borrower or any other
Person herein.  Following Agent’s receipt of such notice (or upon the occurrence
of a Regulatory Event as noted above in this Section 2.14), Borrower shall make
quarterly principal payments to Agent for the benefit of Lenders in an amount
equal to one-sixth of the outstanding principal amount of Loans as of the first
day of the Term Out Period commencing on the quarterly anniversary of the
commencement of the Term Out Period and on each quarterly anniversary
thereafter.  Borrower shall continue making Interest payments and all other
payments of fees and other amounts due under this Agreement in the amounts and
on the dates otherwise provided in this Agreement.  If, at any time during the
Term Out Period, an Early Amortization Event occurs, the Facility Maturity Date
will be deemed to have immediately occurred on the date of such occurrence and
the outstanding principal of all outstanding Loans, if any, and all Interest and
all Fees accrued thereon and all other Obligations shall be immediately due and
payable (and Borrower shall pay all such amounts immediately).  During the Term
Out Period, Borrower may not borrow any Loans and neither Agent nor any Lender
is required to make any Loans to Borrower.

 

ARTICLE 3.

 

CONDITIONS OF LOANS

 

SECTION 3.01                                            Conditions Precedent to
Initial Borrowing.  No Lender shall be obligated to make the initial Loans, or
to take, fulfill, or perform any other action hereunder, until the following
conditions have been satisfied or provided for in a manner reasonably
satisfactory to Agent, or waived in writing by Agent and Lenders.

 

(a)                                  the Fees payable under this Agreement shall
have been paid in full and all other acts and conditions (including, without
limitation, the obtaining of any necessary regulatory approvals and the making
of any required filings, recordings or registrations) required to be done and
performed and to have happened prior to the execution, delivery and performance
of this Agreement and all related documents and to constitute the same legal,
valid and binding obligations, enforceable in accordance with their respective
terms, shall have been done and performed and shall have happened in compliance
with all applicable laws;

 

(b)                                 all costs and expenses required to be paid
under Section 10.08 hereof shall have been paid in full;

 

33

--------------------------------------------------------------------------------

 


 

(c)                                  Agent shall have satisfactorily completed
its due diligence review of Borrower’s, Servicer’s and Seller’s operations,
business, financial condition and underwriting, origination and servicing of
Eligible Receivables;

 

(d)                                 Agent shall have received a projected
operating budget and cash flow of Borrower on a consolidated basis (including an
income statement for each quarter and a balance sheet as at the end of the last
month in each fiscal quarter) for the period from the date hereof and to and
including the Commitment End Date, such projections to be accompanied by a
certificate signed by a Responsible Officer of Borrower to the effect that such
projections have been prepared on the basis of sound financial planning practice
consistent with past budgets and financial statements and that such officer has
no reason to question the reasonableness of any material assumptions on which
such projections were prepared; and

 

(e)                                  Agent shall have received on or before the
date of such Borrowing the items listed in Schedule I hereto, each in form and
substance satisfactory to Agent and Lenders.

 

SECTION 3.02                                            Conditions Precedent to
All Borrowings.  Each Borrowing (including the initial Borrowing, except as
explicitly set forth below) by Borrower from Lenders shall be subject to the
further conditions precedent that:

 

(a)                                  With respect to any such Borrowing (other
than the initial Borrowing), on or prior to the date of such Borrowing, Servicer
shall have delivered to Agent, in form and substance satisfactory to Agent, the
most recent Monthly Remittance Report required by the terms of
Section 6.11(b) and the most recent Daily Remittance Report required by the
terms of Section 6.11(c);

 

(b)                                 On the Borrowing Date of such Borrowing, the
following statements shall be true and correct, and Borrower by accepting any
amount of such Borrowing shall be deemed to have certified that:

 

(i)                                     the representations and warranties
contained in Section 4.01 are true and correct in all material respects, before
and after giving effect to the Borrowing to take place on such Borrowing Date
and to the application of proceeds therefrom, on and as of such day as though
made on and as of such date;

 

(ii)                                  no event has occurred and is continuing,
or would result from such Borrowing, which constitutes an Early Amortization
Event or an Event of Default hereunder, or an event that but for notice or lapse
of time or both would constitute an Early Amortization Event or an Event of
Default;

 

(iii)                               (A) the principal amount of such Loan being
advanced on such Borrowing Date is not less than $1,000,000, and (B) on and as
of such Borrowing Date, after giving effect to such Borrowing, the Facility
Amount does not exceed the lesser of the Borrowing Limit and the Borrowing Base;

 

(iv)                              (A) Borrower has delivered to Agent a copy of
the Notice of Borrowing and Borrowing Base Certificate and, if applicable, the
related Notice of Pledge (together with the attached Receivables Schedule)
pursuant to Section 2.02, each

 

34

--------------------------------------------------------------------------------


 

appropriately completed and executed by Borrower, (B) by 5:00 P.M. (New York
City time) two (2) Business Days prior to such Borrowing Date, Borrower has
delivered or caused to have been delivered to Custodian the Notice of Pledge and
each item listed in the definition of Receivable File with respect to the
Receivables being Pledged hereunder, (C) the Contract related to each Receivable
being Pledged hereunder on such Borrowing Date has been duly assigned by Seller
to Borrower and duly assigned by Borrower to Agent, (D) by 1:00 P.M. (New York
City time) on such Borrowing Date, a Collateral Receipt from Custodian shall
have been delivered to Agent confirming that, inter alia, the related Receivable
Files conform with the Receivables Schedule delivered to Custodian and Agent
pursuant to Section 2.02 and (E) by 12:00 P.M. (New York City time) on such
Borrowing Date, a Daily Remittance Report required by Section 6.11(c);

 

(v)                                 if Borrower has purchased or otherwise
received the Receivable from Seller, all terms and conditions of the Assignment
required to be satisfied in connection with the assignment of each Receivable
being Pledged hereunder on such Borrowing Date (and the Other Conveyed Property
and Related Security related thereto), including, without limitation, the
perfection of Borrower’s interests therein to the extent required herein, shall
have been satisfied in full, and all filings (including, without limitation, UCC
filings) required to be made by any Person and all actions required to be taken
or performed by any Person in any jurisdiction to give Agent, for the benefit of
Lenders, a first priority perfected security interest (subject only to Permitted
Liens) in such Receivables, Related Security and the Other Conveyed Property
related thereto and the proceeds thereof shall have been made, taken or
performed;

 

(vi)                              (A) Borrower shall have taken or caused to be
taken all steps necessary under all applicable law (including the filing of an
Obligor Financing Statement) in order to cause a valid, subsisting and
enforceable perfected, first priority security interest (subject only to
Permitted Liens) to exist in Borrower’s favor in the Underlying Collateral
securing each Receivable being Pledged hereunder on such Borrowing Date, (B) if
Borrower has purchased the Receivable from Seller, Seller shall have assigned
the perfected, first priority security interest (subject only to Permitted
Liens) in the Underlying Collateral referred to in clause (A) above (and all
proceeds thereof) to Borrower pursuant to the related Assignment and
(C) Borrower shall have assigned the perfected, first priority security interest
(subject only to Permitted Liens) in the Underlying Collateral (and the proceeds
thereof) referred to in clause (A) above to Agent, for the benefit of Lenders,
pursuant to Section 2.10 hereof;

 

(vii)                           Borrower shall have taken all steps necessary
under all applicable law in order to cause to exist in favor of Agent, for the
benefit of Lender, a valid, subsisting and enforceable first priority perfected
security interest (subject only to Permitted Liens) in Borrower’s interest in
the Underlying Collateral related to each Receivable being Pledged hereunder on
such Borrowing Date; and

 

(viii)                        Borrower shall have delivered to Agent an
Officer’s Certificate demonstrating pro-forma compliance with the Financial
Covenants.

 

35

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary set forth in this Agreement, any
provision hereof that shall (or be deemed to) require that a mortgage,
assignment of mortgage, UCC financing statement or other similar instrument
(collectively “Documents to be Recorded”) shall have been duly recorded or filed
shall be satisfied by evidence reasonably satisfactory to the Agent of the
transmittal of such Documents to be Recorded to a title insurance company (or
authorized title agent) for recordation or directly for recordation in
accordance with applicable laws to the appropriate recording office; provided
that promptly upon Borrower’s receipt of the recorded Documents to be Recorded
in the appropriate recording office (and in any event within three (3) Business
Days of such receipt and (a), with respect to a UCC financing statement, UCC-3
or similar instrument, no later than forty five (45) days after the related
Receivable becomes a Pledged Asset hereunder and (b), with respect to a
mortgage, assignment or mortgage or similar instrument, no later than (i) one
hundred and eighty (180) days after the related Receivable becomes a Pledged
Asset hereunder if the real estate comprising the Underlying Collateral is not
located in the State of New York and (ii) two hundred and seventy (270) days
after the related Receivable becomes a Pledged Asset hereunder if the real
estate comprising the Underlying Collateral is located in the State of New
York), Borrower shall forward to Agent the recorded Documents to be Recorded.

 

(c)                                  No law or regulation shall prohibit, and no
order, judgment or decree of any federal, state or local court or governmental
body, agency or instrumentality shall prohibit or enjoin, the making of such
Loans by any Lender in accordance with the provisions hereof;

 

(d)                                 Agent shall have confirmed in writing that
any new Pledged Receivable would constitute an Eligible Receivable hereunder;
and

 

(e)                                  Agent shall have received on or before the
date of such Borrowing each other document, instruments or agreement requested
by Agent, each in form and substance satisfactory to Agent and Lenders.

 

SECTION 3.03                                            Advances Do Not
Constitute a Waiver.  No advance of a Loan hereunder shall constitute a waiver
of any condition to any Lender’s obligation to make such an advance unless such
waiver is in writing and executed by Agent.

 

ARTICLE 4.

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01                                            Representations and
Warranties of Borrower and Guarantor.  Each of Guarantor and Borrower hereby
represents and warrants, as of the date of this Agreement, on each Borrowing
Date, on each Remittance Date and on the first day of each Fixed Period, as
follows:

 

(a)                                  Each Receivable (i) on which the Lenders
have advanced funds hereunder or (ii) is included in the Borrowing Base, in each
case, is an Eligible Receivable.

 

(b)                                 Borrower is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
New York and has the power and all licenses

 

36

--------------------------------------------------------------------------------


 

necessary to own its assets and to transact the business in which it is engaged
and is duly qualified and in good standing under the laws of each jurisdiction
where the transaction of such business or its ownership of the Pledged
Receivables requires such qualification.  The chief executive office of Borrower
is located at 60 Cutter Mill Road, Suite 303, Great Neck, New York 11021.
Borrower’s records regarding the Pledged Receivables (other than those delivered
to Custodian) are located at 60 Cutter Mill Road, Suite 303, Great Neck, New
York 11021.  Guarantor is a business trust duly organized, validly existing and
in good standing under the laws of the Commonwealth of Massachusetts and has the
power and all licenses necessary to own its assets and to transact the business
in which it is engaged and is duly qualified and in good standing under the laws
of each jurisdiction where the transaction of such business or its ownership of
the Pledged Receivables requires such qualification.  The chief executive office
of Guarantor is located at 60 Cutter Mill Road, Suite 303, Great Neck, New York
11021.

 

(c)                                  Borrower has the power, authority and legal
right to make, deliver and perform this Agreement and each of the Transaction
Documents to which it is a party and all of the transactions contemplated hereby
and thereby, and has taken all necessary action to authorize the execution,
delivery and performance of this Agreement and each of the Transaction Documents
to which it is a party, and to grant to Agent, for the benefit of Lenders, a
first priority perfected security interest (subject only to Permitted Liens) in
the Pledged Assets on the terms and conditions of this Agreement.  This
Agreement and each of the Transaction Documents to which Borrower is a party
constitutes the legal, valid and binding obligation of Borrower, enforceable
against it in accordance with their respective terms, except as the
enforceability hereof and thereof may be limited by bankruptcy, insolvency,
moratorium, reorganization and other similar laws of general application
affecting creditors’ rights generally and by general principles of equity
(whether such enforceability is considered in a proceeding in equity or at
law).  No consent of any other party and no consent, license, approval or
authorization of, or registration or declaration with, any governmental
authority, bureau or agency is required in connection with the execution,
delivery or performance by Borrower of this Agreement or any Transaction
Document to which it is a party or the validity or enforceability of this
Agreement or any such Transaction Document or the Pledged Receivables, other
than such as have been met or obtained.  Guarantor has the power, authority and
legal right to make, deliver and perform this Agreement and each of the
Transaction Documents to which it is a party and all of the transactions
contemplated hereby and thereby, and has taken all necessary action to authorize
the execution, delivery and performance of this Agreement and each of the
Transaction Documents to which it is a party.  This Agreement and each of the
Transaction Documents to which Guarantor is a party constitutes the legal, valid
and binding obligation of Guarantor, enforceable against it in accordance with
their respective terms, except as the enforceability hereof and thereof may be
limited by bankruptcy, insolvency, moratorium, reorganization and other similar
laws of general application affecting creditors’ rights generally and by general
principles of equity (whether such enforceability is considered in a proceeding
in equity or at law).  No consent of any other party and no consent, license,
approval or authorization of, or registration or declaration with, any
governmental authority, bureau or agency is required in connection with the
execution, delivery or performance by Guarantor of this Agreement or any
Transaction Document to which it is a party or the validity or enforceability of
this Agreement or any such Transaction Document, other than such as have been
met or obtained.

 

37

--------------------------------------------------------------------------------


 

(d)                                 The execution, delivery and performance of
this Agreement and all other agreements and instruments executed and delivered
or to be executed and delivered pursuant hereto or thereto in connection with
the Pledge of the Pledged Assets will not (i) create any Adverse Claim on the
Pledged Assets or (ii) violate any provision of any applicable law or regulation
or any order or decree of any court, regulatory body or administrative agency or
the certificate of formation or limited liability company agreement or other
constituent documents of Borrower or Guarantor or any contract or other
agreement to which or Borrower or Guarantor is a party or by which Borrower or
Guarantor or any property or assets of Borrower or Guarantor may be bound.

 

(e)                                  No litigation or administrative proceeding
of or before any court, tribunal or governmental body is presently pending or,
to the knowledge of Borrower or Guarantor, threatened in writing against
Borrower or Guarantor or any properties of Borrower or Guarantor or with respect
to this Agreement, which, if adversely determined, could reasonably be expected
to have a Material Adverse Effect.

 

(f)                                    None of Borrower, Guarantor nor Servicer
has suffered any material adverse change to its financial condition or
operations since the date of the most recent audited annual financial statements
of Borrower, Guarantor or Servicer (respectively).

 

(g)                                 The grant of the security interest in the
Pledged Assets by Borrower to Agent, for the benefit of Lenders pursuant to this
Agreement, is in the ordinary course of business for Borrower and is not subject
to the bulk transfer or any similar statutory provisions in effect in any
applicable jurisdiction.  No such Pledged Assets have been sold, transferred,
assigned or pledged by Borrower to any Person, other than the Pledge of such
Assets to Agent, for the benefit of Lenders, pursuant to the terms of this
Agreement. Each of the Pledged Receivables Pledged to Agent for the benefit of
Lenders hereunder, is free and clear of any Adverse Claim, and Agent has
acquired, for the benefit of Lenders, a first priority perfected security
interest (subject only to Permitted Liens) in the Pledged Assets.

 

(h)                                 Borrower does not have any Debt, other than
(i) Debt incurred under the terms of the Transaction Documents,
(ii) Non-Recourse Debt and (iii) Debt approved by Agent in its sole discretion. 
Guarantor does not have any Debt other than (i) Debt (not including the
Subordinated Debt and the Debt incurred under the terms of the Transaction
Documents) at any time outstanding not to exceed five percent (5%) of the Net
Worth of Guarantor, (ii) Non-Recourse Debt and (iii) Debt approved by Agent in
its sole discretion.

 

(i)                                     Reserved.

 

(j)                                     No injunction, writ, restraining order
or other order of any nature adversely affects Borrower’s or Guarantor’s
performance of its obligations under this Agreement or any Transaction Document
to which Borrower or Guarantor is a party.

 

(k)                                  Each of Borrower and Guarantor has filed on
a timely basis all tax returns (including, without limitation, all foreign,
federal, state, local and other tax returns) required to be filed, is not liable
for taxes payable by any other Person and has paid or made adequate provisions
for the payment of all taxes, assessments and other governmental charges due
from

 

38

--------------------------------------------------------------------------------


 

Borrower or Guarantor except for those taxes being contested in good faith by
appropriate proceedings and in respect of which it has established proper
reserves on its books.  No tax lien or similar adverse claim has been filed, and
no claim is being asserted, with respect to any such tax, assessment or other
governmental charge.  Any taxes, fees and other governmental charges payable by
Borrower or Guarantor, as applicable, in connection with the execution and
delivery of this Agreement and the other Transaction Documents and the
transactions contemplated hereby or thereby have been paid or shall have been
paid if and when due.

 

(l)                                     Each of Borrower’s and Guarantor’s legal
name is as set forth in this Agreement; other than as disclosed on Schedule II
hereto (as such schedule may be updated from time by Agent upon receipt of a
notice delivered to Agent pursuant to Section 6.19), neither Guarantor nor
Borrower has changed its name since its formation; neither Guarantor nor
Borrower has tradenames, fictitious names, assumed names or “doing business as”
names other than as disclosed on Schedule II hereto (as such schedule may be
updated from time by Agent upon receipt of a notice delivered to Agent pursuant
to Section 6.19).

 

(m)                               Each of Guarantor and Borrower is solvent and
will not become insolvent after giving effect to the transactions contemplated
hereby; each of Guarantor and Borrower is paying its debts as they become due;
and each of Guarantor and Borrower, after giving effect to the transactions
contemplated hereby, will have adequate capital to conduct its business.

 

(n)                                 As of the date hereof, Borrower has no
Subsidiaries other than those listed on Schedule IV.

 

(o)                                 If Borrower has purchased or received the
Pledged Receivable from Seller, Borrower has given fair consideration and
reasonably equivalent value in exchange for the sale of the Pledged Receivables
(or any number of them) by Seller pursuant to the Assignment.

 

(p)                                 No Monthly Remittance Report, Daily
Remittance Report or Borrowing Base Certificate (each if prepared by Borrower or
to the extent that information contained therein is supplied by Borrower),
information, exhibit, financial statement, document, book, record or report
furnished by Borrower to Agent or any Lender in connection with this Agreement
is inaccurate in any material respect as of the date it is dated or (except as
otherwise disclosed in writing to Agent or any Lender, as the case may be, at
such time) as of the date so furnished, and no such document contains any
material misstatement of fact or omits to state a material fact or any fact
necessary to make the statements contained therein, in the light of the
circumstances in which they were made, not materially misleading.

 

(q)                                 No proceeds of any Loans will be used by
Borrower to acquire any security in any transaction, which is subject to
Section 13 or 14 of the Securities Exchange Act of 1934, as amended.

 

(r)                                    There are no agreements in effect
adversely affecting the rights of Borrower to make, or cause to be made, the
grant of the security interest in the Pledged Assets contemplated by
Section 2.10.

 

39

--------------------------------------------------------------------------------


 

(s)                                  Neither Guarantor nor Borrower is an
“investment company” or an “affiliated person” of or “promoter” or “principal
underwriter” for an “investment company” as such terms are defined in the
Investment Company Act of 1940, as amended, nor is Guarantor or Borrower
otherwise subject to regulation thereunder.

 

(t)                                    No Event of Default or Unmatured Event of
Default has occurred and is continuing.

 

(u)                                 Each of the Pledged Receivables is being
serviced in conformance with Servicer’s standard collection, operating and
reporting procedures and systems (including, without limitation, the Credit and
Collection Policy).

 

(v)                                 Each of Guarantor and Borrower is in
compliance with ERISA and has not incurred and does not expect to incur any
liabilities (except for premium payments arising in the ordinary course of
business) to the Pension Benefit Guaranty Corporation (or any successor thereto)
under ERISA.

 

(w)                               Reserved.

 

(x)                                   Each of Guarantor and Borrower has
obtained, and shall maintain in full force and effect, all policies of insurance
of any kind with respect to the property and businesses of Guarantor and
Borrower (including policies of life, fire, theft, product liability, public
liability, property damage, other casualty, employee fidelity, workers’
compensation, business interruption and employee health and welfare insurance)
with financially sound and reputable insurance companies or associations (in
each case that are not Affiliates of Borrower) of a nature and providing such
coverage as is sufficient and as is customarily carried by businesses of the
size and character of the business of Guarantor and Borrower.  Borrower has
caused all such insurance relating to any property or business of Borrower to
name Agent on behalf of Lenders as additional insured or loss payee, as
appropriate, and to provide that no cancellation, material addition in amount or
material change in coverage shall be effective until after 30 days’ notice
thereof to Agent.

 

(y)                                 Guarantor has not engaged in any material
“prohibited transactions” as defined in Section 857(b)(6)(B)(iii) and (C) of the
Code.  Guarantor for its current “tax year” (as defined in the Code) is a REIT
and is entitled to a dividends paid deduction under the requirements of
Section 857 of the Code with respect to dividends paid by it with respect to
each such year for which it claims a deduction in its Form 1120-REIT filed with
the United States Internal Revenue Service for such year.

 

(z)                                   (i) At the close of each taxable year, at
least 75% of Guarantor’s gross income (excluding income described in
Section 856(c)(5)(G) of the Code) consists of (i) “rents from real property”
within the meaning of Section 856(c)(3)(A) of the Code, (ii) interest on
obligations secured by mortgages on real property or on interests in real
property, within the meaning of Section 856(c)(3)(B) of the Code, (iii) gain
from the sale or other disposition of real property (including interests in real
property and interests in mortgages on real property) which is not property
described in Section 1221(a)(1) of the Code, within the meaning of
Section 856(c)(3)(C) of the Code, (iv) dividends or other distributions on, and
gain (other than gain from

 

40

--------------------------------------------------------------------------------


 

“prohibited transactions” within the meaning of Section 857(b)(6)(B)(iii) of the
Code) from the sale or other disposition of, transferable shares (or
transferable certificates of beneficial interest) in other qualifying REITs
within the meaning of Section 856(d)(3)(D) of the Code, and (v) amounts
described in Sections 856(c)(3)(E) through 856(c)(3)(I) of the Code;

 

(ii)                                  At the close of each taxable year, at
least 95% of Guarantor’s gross income (excluding income described in
Section 856(c)(5)(G) of the Code) consists of (i) the items of income described
in paragraph (ii) above (other than those described in Section 856(c)(3)(I) of
the Code), (ii) gain realized from the sale or other disposition of stock or
securities which are not property described in Section 1221(a)(1) of the Code,
(iii) interest, and (iv) dividends, in each case within the meaning of
Section 856(c)(2) of the Code;

 

(iii)                               At the close of each quarter of Guarantor’s
taxable years, at least 75% of the value of Guarantor’s total assets (as
determined in accordance with Treasury Regulations Section 1.856-2(d)) has
consisted of and will consist of real estate assets within the meaning of
Sections 856(c)(4) and 856(c)(5)(B) of the Code, cash and cash items (including
receivables which arise in the ordinary course of Guarantor’s operations, but
not including receivables purchased from another person), and cash equivalents;
unless (i) the test described in this paragraph (iii) has been satisfied as of
the end of the immediately preceding quarter of Guarantor’s taxable year,
(ii) such test is not satisfied as the result of the acquisition of a security
or property during the current quarter of Guarantor’s taxable year, (iii) within
10 days of the end of the current quarter of Guarantor’s taxable year Guarantor
delivers a written notice to Agent that such test is not satisfied, (iv) such
test is satisfied within the thirty (30) day period as provided under
Section 856(c)(4) of the Code, and (v) a Responsible Officer of Guarantor
certifies as to such satisfaction within such 30 day period, and provides
documentation, reasonably satisfactory to Agent evidencing such satisfaction;

 

(iv)                              At the close of each quarter of each of
Guarantor’s taxable years, (i) not more than 25% of Guarantor’s total asset
value will be represented by securities (other than those described in paragraph
(iii) above), (ii) not more than 25% of Guarantor’s total asset value will be
represented by securities of one or more taxable Guarantor subsidiaries, and
(iii) (x) not more than 5% of the value of Guarantor’s total assets will be
represented by securities of any one issuer (other than cash equivalents and
securities of taxable REIT subsidiaries and securities of a qualified REIT
subsidiary within the meaning of Section 856(i) of the Code), and (y) Guarantor
will not hold securities possessing more than 10% of the total voting power or
value of the outstanding securities of any one issuer (other than Cash
Equivalents, securities of taxable REIT subsidiaries, and securities of a
qualified REIT subsidiary within the meaning of Section 856(i) of the Code);
unless (A) the tests described in this paragraph (d) have been satisfied as of
the end of the immediately preceding quarter of Guarantor’s taxable year,
(B) any of the tests described in this paragraph (iv) are not satisfied as the
result of the acquisition of a security or property during the current quarter
of Guarantor’s taxable year, (C) within 10 days of the end of the current
quarter of Guarantor’s taxable year Guarantor delivers written notice to Agent
that such test is not satisfied, (D) such test is satisfied within the thirty
(30) day period as provided under Section 856(c)(4) of the Code, and (E) a
Responsible Officer of Guarantor certifies as to such satisfaction within such
30 day period, and provides documentation, reasonably satisfactory to Agent
evidencing such satisfaction; and

 

41

--------------------------------------------------------------------------------


 

(v)                                 Notwithstanding paragraphs (i)-(iv) above,
if (i) one of the tests described in paragraphs (i)-(iv) is failed, but such
failure was based upon reasonable reliance on an opinion of nationally
recognized tax counsel to the effect that the acquisition of the income security
or property or action or omission that gave rise to the failure “would not” or
“should not” have caused such failure, which opinion was received prior to such
acquisition, action or omission, and (ii) Guarantor delivers to Agent within 30
days after one of the tests described in paragraphs (i)-(iv) is failed or is
asserted to be failed an opinion of counsel to the effect that Guarantor will
qualify for relief under Sections 856(c)(6) or 856(c)(7)(B) of the Code, as
applicable, then the tests described in paragraphs (i)-(iv) shall not be treated
as failed by reason of such failure if the Internal Revenue Service determines
that Guarantor qualifies for relief under Sections 856(c)(6) or 856(c)(7)(B) of
the Code, and such tests shall not be treated as failed until the Internal
Revenue Service determines that Guarantor fails to qualify for relief under
Sections 856(c)(6) or 856(c)(7)(B) of the Code, in which case Guarantor shall
deliver notice of such event to Agent as soon as practicable.

 

(aa)                            (i)                                     None of
Borrower or Guarantor are and to their knowledge none of their respective
Affiliates are in violation of any requirement of law relating to terrorism or
money laundering (collectively, “AML Laws”), including, but not limited to,
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001
(the “Executive Order”), and the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 (“USA PATRIOT Act”).

 

(ii)                                  None of Borrower or Guarantor are and to
their knowledge no Affiliate or broker or other agent of Borrower or Guarantor
are acting or benefiting in any capacity in connection with the Loans is any of
the following:

 

(A)                              a Person that is listed in the annex to, or is
otherwise subject to the provisions of the Executive Order or any other
applicable U.S. Treasury Department Office of Foreign Asset Control (“OFAC”)
regulations;

 

(B)                                a Person owned or controlled by, or acting on
behalf of, any Person that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order or any other applicable OFAC regulations;

 

(C)                                a Person with which any Lender is prohibited
from dealing or otherwise engaging in any transaction by any applicable AML Law;

 

(D)                               a Person that commits, threatens or conspires
to commit or supports “terrorism” as defined in the Executive Order or other
applicable OFAC regulations; or

 

(E)                                 a Person that is named as a “specially
designated national” or “blocked person” on the most current list published by
OFAC at its official website, currently available at www.treas.gov/offices/
enforcement/ofac/ or any replacement website or other replacement official
publication of such list.

 

(iii)                               None of Borrower or Guarantor are and to
their knowledge no broker or other agent of Borrower or Guarantor acting in any
capacity in connection with the Loans (A)

 

42

--------------------------------------------------------------------------------


 

conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person described in
paragraph (ii) above, (B) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order or other applicable OFAC regulations, or (C) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any applicable AML Law.

 

SECTION 4.02                                            Representations and
Warranties of Servicer.  Servicer (so long as Servicer is not Backup Servicer as
successor Servicer) hereby represents and warrants, as of the date of this
Agreement, as of the date hereof, on each Borrowing Date, on each Remittance
Date and on the first day of each Fixed Period, as follows:

 

(a)                                  Reserved.

 

(b)                                 Servicer is a Massachusetts business trust
duly organized, validly existing and in good standing under the laws of the
Commonwealth of Massachusetts and has the power and all licenses necessary to
own its assets and to transact the business in which it is engaged (which
includes servicing Receivables on behalf of third parties and itself) and is
duly qualified and in good standing under the laws of each jurisdiction where
its servicing of the Pledged Receivables requires such qualification.  The chief
executive office of Servicer is located at 60 Cutter Mill Road, Suite 303, Great
Neck, New York 11021.  Servicer’s records regarding the Pledged Receivables
(other than those delivered to Custodian) are located at 60 Cutter Mill Road,
Suite 303, Great Neck, New York 11021.

 

(c)                                  Servicer has the power, authority and legal
right to make, deliver and perform this Agreement and each of the Transaction
Documents to which it is a party and all of the transactions contemplated hereby
and thereby (including, without limitation, the power, authority and legal right
to service each Pledged Receivable as contemplated hereunder and enforce all
rights of Seller and/or Borrower under the related Contracts) and has taken all
necessary action to authorize the execution, delivery and performance of this
Agreement and each of the Transaction Documents to which it is a party.  This
Agreement and each of the Transaction Documents to which Servicer is a party
constitutes the legal, valid and binding obligation of Servicer, enforceable
against it in accordance with their respective terms, except as the
enforceability hereof and thereof may be limited by bankruptcy, insolvency,
moratorium, reorganization and other similar laws of general application
affecting creditors’ rights generally and by general principles of equity
(whether such enforceability is considered in a proceeding in equity or at
law).  No consent of any other party and no consent, license, approval or
authorization of, or registration or declaration with, any governmental
authority, bureau or agency is required in connection with the execution,
delivery or performance by Servicer of this Agreement or any Transaction
Document to which it is a party or the validity or enforceability of this
Agreement or any such Transaction Document, other than such as have been met or
obtained.

 

(d)                                 The execution, delivery and performance of
this Agreement by Servicer and all other agreements and instruments executed and
delivered or to be executed and delivered by Servicer pursuant hereto or thereto
in connection with the Pledge of the Pledged Assets will not (i) create any
Adverse Claim on the Pledged Assets or (ii) violate any provision of any

 

43

--------------------------------------------------------------------------------


 

applicable law or regulation or any order or decree of any court, regulatory
body or administrative agency or the articles of incorporation and bylaws of
Servicer or any material contract or other agreement to which Servicer is a
party or by which Servicer or any of its property or assets may be bound.

 

(e)                                  No litigation or administrative proceeding
of or before any court, tribunal or governmental body is presently pending or,
to the knowledge of Servicer, threatened in writing against Servicer or any
properties of Servicer or with respect to this Agreement, which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect.

 

(f)                                    No injunction, writ, restraining order or
other governmental, administrative, or judicial order of any nature adversely
affects Servicer’s performance of its obligations under this Agreement or any
Transaction Document to which Servicer is a party.

 

(g)                                 Servicer has filed (on a consolidated basis
or otherwise) on a timely basis all tax returns (including, without limitation,
all foreign, federal, state, local and other tax returns) required to be filed,
is not liable for taxes payable by any other Person (other than pursuant to a
tax sharing arrangement with any of its Affiliates under which the sharing of
tax obligations is appropriate and reflects economic realities) and has paid or
made adequate provisions for the payment of all taxes, assessments and other
governmental charges due from Servicer except for those taxes being contested in
good faith by appropriate proceedings and in respect of which it has established
proper reserves on its books.  No tax lien or similar adverse claim has been
filed, and no claim is being asserted, with respect to any such tax, assessment
or other governmental charge.  Any taxes, fees and other governmental charges
payable by Servicer in connection with the execution and delivery of this
Agreement and the other Transaction Documents to which it is a party and the
transactions contemplated hereby or thereby have been paid or shall have been
paid if and when due.

 

(h)                                 Servicer’s legal name is as set forth in
this Agreement; other than as disclosed on Schedule II hereto (as such schedule
may be updated from time by Agent upon receipt of a notice delivered to Agent
pursuant to Section 6.19), Servicer has not changed its name since its
formation; Servicer does not have tradenames, fictitious names, assumed names or
“doing business as” names other than as disclosed on Schedule II hereto (as such
schedule may be updated from time by Agent upon receipt of a notice delivered to
Agent pursuant to Section 6.19).

 

(i)                                     Servicer is solvent and will not become
insolvent after giving effect to the transactions contemplated hereby; Servicer
is paying its debts as they become due; and Servicer, after giving effect to the
transactions contemplated hereby, will have adequate capital to conduct its
business.

 

(j)                                     As of the date of this Agreement and as
of the date of delivery of any Monthly Remittance Report, Daily Remittance
Report, Borrowing Base Certificate, no Monthly Remittance Report, Daily
Remittance Report or Borrowing Base Certificate (each if prepared by Servicer or
to the extent that information contained therein is supplied by Servicer),
information, exhibit, financial statement, document, book, record or report
furnished by Servicer to Agent or any Lender in connection with this Agreement
is inaccurate in any material respect, and no such

 

44

--------------------------------------------------------------------------------


 

document contains any material misstatement of fact or omits or shall omit to
state a material fact or any fact necessary to make the statements contained
therein, in light of the circumstances in which they were made, not materially
misleading.

 

(k)                                  Servicer is not an “investment company” or
an “affiliated person” of or “promoter” or “principal underwriter” for an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended, nor is Servicer otherwise subject to regulation thereunder.

 

(l)                                     No Event of Default or Unmatured Event
of Default has occurred and is continuing.

 

(m)                               Each of the Pledged Receivables is being
serviced in conformance with Servicer’s standard collection, operating and
reporting procedures and systems (including, without limitation, the Credit and
Collection Policy).

 

(n)                                 Any Computer Tape or Listing made available
by Servicer to Agent was complete and accurate in all material respects as of
the date on which such Computer Tape or Listing was made available.

 

(o)                                 Servicer is in compliance with ERISA and has
not incurred and does not expect to incur any liabilities (except for premium
payments arising in the ordinary course of business) to the Pension Benefit
Guaranty Corporation (or any successor thereto) under ERISA.

 

SECTION 4.03                                            Notification Upon Breach
of Covenant or Representation and Warranty by Borrower.  Borrower, Guarantor or
Servicer, as the case may be, shall inform the other parties to this Agreement
promptly, in writing, upon the discovery of any breach of the representations,
warranties and/or covenants contained in Section 4.01 or Section 4.02. 
Notwithstanding the foregoing, Servicer (if other than BRT or an Affiliate
thereof) shall be under no obligation to determine whether there is a breach of
the representations, warranties and/or covenants contained in Section 4.01 or
Section 4.02 and shall only be required to inform the other parties to the
Agreement of any such breach to the extent a responsible officer of Servicer has
actual knowledge thereof.

 

ARTICLE 5.

 

GENERAL COVENANTS OF BORROWER, GUARANTOR AND SERVICER

 

SECTION 5.01                                            General Covenants.

 

(a)                                  Each of Guarantor and Borrower will observe
all procedures required by its certificate of formation, limited liability
company agreement or other constituent documents and the laws of its
jurisdiction of formation.  Each of Guarantor and Borrower will maintain its
limited liability company or corporate existence in good standing under the laws
of its jurisdiction of formation and will promptly obtain and thereafter
maintain qualifications to do business as a foreign limited liability company in
any other state in which it does business and in which it is required to so
qualify under applicable law.  Neither Guarantor nor Borrower will merge into or
consolidate with any other Person, or permit any other Person to merge into or

 

45

--------------------------------------------------------------------------------


 

consolidate with it, without the prior consent of Agent.  Borrower will not
engage in any business other than the origination, acquisition, ownership,
management, servicing, sub-servicing and sale of Receivables and the realization
upon and the ownership, management, operation, development, lease or sale of
Underlying Collateral if obtained by Borrower from the realization upon any
Receivable in each case a permitted hereunder.

 

(b)                                 Borrower will at all times ensure that
(i) its assets are not commingled with those of Seller, Servicer or any other
Affiliate of Seller, Servicer or Borrower, (ii) the member of Borrower duly
authorizes all of its limited liability company actions, (iii) it maintains
separate and accurate records and books of account and (iv) it maintains minutes
of the meetings and other proceedings of the member of Borrower.  Where
necessary, Borrower will obtain proper authorization from its members for
limited liability company action. Borrower shall maintain each of its accounts,
including without limitation, the Operating Account, at Agent’s Bank.

 

(c)                                  Each of Guarantor and Borrower will at all
times be adequately capitalized to conduct its business, and shall pay its
operating expenses and liabilities from its own assets.

 

(d)                                 Borrower will not hold itself out, or permit
itself to be held out, as having agreed to pay or as being liable for the debts
of Seller, and Borrower will not engage in business transactions with Seller,
except for (i) the transactions detailed in the Transaction Documents,
(ii) transactions conducted on an arm’s-length basis or (iii) as otherwise
approved by Agent in its sole discretion.  Borrower will not create, form or
otherwise acquire any Subsidiaries without prior written notice to Agent. 
Borrower will not act in any other matter that could foreseeably mislead others
with respect to Borrower’s separate identity, it being understood that BRT, as
parent, may issue loan commitments that expressly permit Borrower to fund such
loans and may advertise and interact with the investment community in a way that
does not affirmatively disclose Borrower’s separate identity.

 

(e)                                  Servicer (if BRT or an Affiliate thereof)
will cause BRT, to the extent necessary, to maintain separate records on behalf
of and for the benefit of Agent and Lender, act in accordance with instructions
and directions, delivered in accordance with the terms hereof, from Borrower,
Agent and/or Lender in connection with its servicing of the Pledged Receivables
hereunder, and will ensure that, at all times when it is dealing with or in
connection with the Pledged Receivables in its capacity as Servicer, it holds
itself out as Servicer, and not in any other capacity.

 

(f)                                    Servicer (if BRT or an Affiliate thereof)
shall, to the extent required by applicable law, disclose all material
transactions associated with this transaction in appropriate regulatory filings
and public announcements.  The annual financial statements of Borrower shall
disclose the effects of the transactions contemplated by this Agreement as a
loan to the extent required by and in accordance with GAAP.

 

(g)                                 Neither Borrower nor Guarantor shall make
any change to the character of its business in a way which would or could impair
the collectibility of the Pledged Asset.

 

46

--------------------------------------------------------------------------------


 

(h)                                 Except as otherwise provided herein or in
any other Transaction Document, none of Guarantor, Borrower or Servicer shall,
or cause any Affiliate to, sell, assign (by operation of law or otherwise) or
otherwise dispose of, or create or suffer to exist any Adverse Claim upon or
with respect to, any Pledged Receivable, any Collections related thereto or any
other Pledged Assets related thereto, or upon or with respect to any account to
which any Collections of any Pledged Receivable are sent, or assign any right to
receive income in respect thereof.

 

(i)                                     Neither Borrower nor Guarantor will
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions), all or substantially all of its assets (whether
now owned or hereafter acquired) or acquire all or substantially all of the
assets or capital stock or other ownership interest of any Person without the
prior written consent of Agent, which consent shall not be unreasonably
withheld. Neither Borrower nor Guarantor shall convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
any of its property (other than cash); provided, that, so long as (i) no Event
of Default has occurred and is continuing or would result therefrom and (ii), if
such property is a Pledged Asset, Borrower cures in advance any Borrowing Base
Deficiency that would result therefrom, Borrower and Guarantor may convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) any of its property (other than cash) in its reasonable
business judgment;

 

(j)                                     Neither Borrower nor Guarantor will
account for or treat (whether in financial statements or otherwise) the
transactions contemplated by an Assignment in any manner other than a sale and
absolute assignment of Receivables, Related Security and Other Conveyed Property
by Seller to Borrower pursuant to an Assignment constituting a “true conveyance”
for bankruptcy purposes, it being understood that the Loans to Borrower under
this Agreement will be treated as debt on the consolidated financial statements
of Borrower.

 

(k)                                  None of Borrower, Guarantor or Servicer
will amend, modify, waive or terminate any terms or conditions of any Assignment
in any manner that could adversely affect Agent or Lenders or Borrower’s or
Guarantor’s duty or ability to repay the Obligations without the written consent
of Agent, and shall perform its obligations thereunder.

 

(l)                                     Neither Borrower nor Guarantor will
amend, modify or otherwise make any change to its certificate of formation or
any other constituent document in any manner that could adversely affect Agent
or Lenders or Borrower’s or Guarantor’s duty or ability to repay the Obligations
without the consent of Agent.

 

(m)                               Neither Borrower nor Servicer will make or
allow to be made any amendment to the Credit and Collection Policy, other than
an insignificant amendment, without the prior written consent of Agent.

 

(n)                                 None of Borrower, Guarantor or Servicer will
make or allow to be made any amendments or modifications to any Contract related
to a Pledged Receivable without the prior written consent of Agent that has the
effect of: (i) except as set forth in subsection (iv) below, postponing of the
scheduled date of, or reducing (in an amount in excess of 3% per annum from the
original interest rate specified in such Contract), waiving or otherwise

 

47

--------------------------------------------------------------------------------


 

modifying the payment of principal or interest, if applicable, or any other
amount under the applicable Contract, or waiving any monetary default
thereunder, (ii) except in the ordinary course of business and except where the
collateral is replaced with reasonably equivalent collateral, releasing,
subordinating or substituting any part of the Underlying Collateral,
(iii) consenting to the assignment or transfer by, or release of, (A) any
Obligor of any of its rights and obligations under the applicable Contract or
related documents or (B) any guarantor of such obligations, or (iv) extending
the maturity date under the terms of the applicable Contract for more than
eighteen (18) months (provided that the term of such Contract does not in any
case exceed thirty six (36) months).

 

(o)                                 If Borrower, Guarantor or Servicer receive
any Collections, Borrower, Guarantor or Servicer, as applicable, will remit such
Collections to the Operating Account within one (1) Business Day of Borrower’s,
Guarantor’s or Servicer’s receipt thereof.  Servicer (if BRT or an Affiliate
thereof) shall cause Seller, if it receives any collections, to remit such
Collections to the Operating Account within one (1) Business Day of Seller’s
receipt thereof.  Any Collections not remitted to the Operating Account in
accordance with this covenant shall be deemed to be held by Borrower, Guarantor,
Servicer or Seller, as applicable, in trust for Agent for the benefit of
Lenders.

 

(p)                                 Servicer shall instruct the Obligor of each
Pledged Receivable to remit all Collections owed by such Obligor (and Servicer
shall cause all other Collections to be remitted) to Servicer, which shall,
after reasonably determining that such amounts are appropriate for receipt,
promptly thereafter (and in no event later than the close of business one
(1) Business Day after receipt) remit such amounts to the Operating Account.

 

(q)                                 Borrower shall deliver or cause to be
delivered to Custodian by 3:00 P.M. (New York City time) two (2) Business Days
prior to any Borrowing Date hereunder a Notice of Pledge and each item listed in
the definition of Receivable File with respect to the Receivables being Pledged
hereunder on such Borrowing Date, if applicable.

 

(r)                                    For each Receivable sold or otherwise
transferred from Guarantor to Borrower, Borrower shall deliver to Agent on each
Conveyance Date a copy of the Assignment delivered to it on such Conveyance
Date.

 

(s)                                  Each of Servicer (and, if Servicer is not
BRT or an Affiliate thereof, upon a Responsible Officer of Servicer gaining
knowledge thereof), Guarantor and Borrower shall promptly notify Agent of the
occurrence of any Servicer Default, Event of Default or Early Amortization Event
or the receipt of any governmental or regulatory notice.

 

(t)                                    Each of Servicer (if other than BRT or an
Affiliate thereof, at the expense of Borrower) and Borrower shall take all
actions necessary to ensure that (i) Agent is at all times named as a loss payee
under each Insurance Policy with respect to Underlying Collateral related to a
Pledged Receivable which Insurance Policy has been procured by Borrower,
(ii) Borrower is at all times named as a loss payee under each Insurance Policy
with respect to Underlying Collateral related to a Pledged Receivable which
Insurance Policy has been procured by an Obligor and (iv) Agent receives a
written copy of any notice of termination with respect to each Insurance Policy
with respect to Underlying Collateral related to a Pledged Receivable which is

 

48

--------------------------------------------------------------------------------


 

issued by the related insurer or any agent thereof promptly upon the delivery of
such notice to Servicer or Borrower.

 

(u)                                 Reserved.

 

(v)                                 Reserved.

 

(w)                               Reserved.

 

(x)                                   Guarantor shall (i) at all times continue
to be (A) qualified as a REIT as defined in Section 856 of the Code and
(B) entitled to a dividends paid deduction under Section 857 of the Code with
respect to dividends paid by it in an amount sufficient to satisfy the
requirements of Section 857(a) of the Code with respect to each taxable year for
which it claims a deduction on its Form 1120 REIT filed with the United States
Internal Revenue Service for such year, or the entering into by it of any
material “prohibited transactions” as defined in Sections 857(b) and 856(c) of
the Code and (ii) shall not enter into “prohibited transactions” as defined in
Sections 857(b)(6)(B)(iii) of the Code (taking into account Sections
857(b)(6)(C), 857(b)(6)(D) and 857(b)(6)(E) of the Code) which subjects it to
tax under Section 857(b)(6)(A) in a material amount.  Borrower will remain a
disregarded entity for U.S. federal income tax purposes.

 

(y)                                 Each of Guarantor and Borrower shall comply
with, and maintain its real property, whether owned, leased, subleased or
otherwise operated or occupied, in compliance with, all applicable Environmental
Laws (including by implementing any Remedial Action necessary to achieve such
compliance or that is required by orders and directives of any Governmental
Authority).  Without limiting the foregoing, if an Event of Default is
continuing or if Agent at any time has a reasonable basis to believe that there
exist violations of Environmental Laws by Borrower or Guarantor or that there
exist any environmental liabilities, then each of Borrower and Guarantor shall,
promptly upon receipt of request from Agent, cause the performance of, and allow
Agent access to such real property for the purpose of conducting, such
environmental audits and assessments, including subsurface sampling of soil and
groundwater, and cause the preparation of such reports, in each case as Agent
may from time to time reasonably request.  Such audits, assessments and reports,
to the extent not conducted by Agent, shall be conducted and prepared by
reputable environmental consulting firms reasonably acceptable to Agent and
shall be in form and substance reasonably acceptable to Agent.

 

(z)                                   Following an Event of Default, Borrower
shall not, directly or indirectly, declare, order, pay, make or set apart any
sum for any Restricted Payment except for the following:

 

(i)                                     cash dividends on the equity interests
of Borrower to Guarantor paid and declared solely for the purpose of funding the
following:

 

(A)                              payments by Guarantor in respect of taxes owing
by Guarantor in respect of the ownership of equity interests of Borrower; and

 

49

--------------------------------------------------------------------------------


 

(B)                                ordinary operating expenses of Guarantor;
provided, however, that the amount of such cash dividends paid in any Fiscal
Year shall not exceed $500,000 in the aggregate.

 

(ii)                                  payment or prepayment of the Debt incurred
under this Agreement or the other Transaction Documents; and

 

(iii)                               as otherwise approved by Agent in writing.

 

(aa)                            Neither Guarantor nor Borrower shall, except as
otherwise expressly permitted herein, enter into any other transaction directly
or indirectly with, or for the benefit of, any of its Affiliates, except for
(a) transactions in the ordinary course of business on a basis no less favorable
to Guarantor or Borrower as would be obtained in a comparable arm’s length
transaction with a Person not an Affiliate of the Guarantor or Borrower and
(b) sale or contribution of Eligible Receivables to Borrower pursuant to an
Assignment.

 

(bb)                          Borrower shall not, directly or indirectly, incur
or otherwise remain liable with respect to or responsible for, any Debt other
than (i) Debt incurred under the terms of the Transaction Documents,
(ii) Non-Recourse Debt and (iii) Debt approved by Agent in its sole discretion. 
Guarantor shall not, directly or indirectly, incur or otherwise remain liable
with respect to or responsible for any Debt other than (i) Debt (not including
the Subordinated Debt or Debt incurred under the terms of the Transaction
Documents) at any time outstanding in excess of five percent (5%) of its Net
Worth, (ii) Non-Recourse Debt or (iii) Debt approved by Agent in its sole
discretion.

 

(cc)                            Guarantor shall not modify any provision of the
documents, agreements or instruments evidencing or otherwise comprising the
Subordinated Debt that would be materially adverse to Agent or Lenders.

 

SECTION 5.02                                            Financial Covenants.

 

(a)                                  Guarantor shall maintain, as of the end of
each fiscal quarter and on a consolidated basis, Liquidity of no less than
$7,500,000.

 

(b)                                 Guarantor shall maintain, as of the end of
each fiscal quarter and on a consolidated basis, Net Worth, of no less than
$100,000,000.

 

(c)                                  Borrower shall maintain, as of the end of
each fiscal quarter, a DSCR of no less than 1.5 to 1.0.

 

(d)                                 Borrower shall maintain, as of the end of
each fiscal quarter, a CCR of no less than 1.5 to 1.0.

 

50

--------------------------------------------------------------------------------


 

ARTICLE 6.

 

ADMINISTRATION AND SERVICING; CERTAIN COVENANTS

 

SECTION 6.01                                            Appointment and
Designation of Servicer.

 

(a)                                  Borrower, each Lender and Agent hereby
appoint the Person designated by Agent from time to time (with the approval of
Lenders), pursuant to this Section 6.01 (the “Servicer”), as their agent to
service, administer and collect the Pledged Receivables and otherwise to enforce
their respective rights and interests in and under the Pledged Receivables and
the other Pledged Assets.  Servicer shall collect such Pledged Receivables under
the conditions referred to above by means of the collection procedures as set
forth in the Credit and Collection Policy, to the extent consistent with the
provisions of this Article VI.  Unless otherwise specified by Borrower,
Servicer’s authorization under this Agreement shall terminate on the Collection
Date.  Until Agent gives notice to Borrower of a designation of a new Servicer
after the occurrence of a Servicer Default or an Event of Default, or consents
in writing to the appointment by Borrower of a new Servicer, BRT is hereby
designated as, and hereby agrees to perform the duties and obligations of,
Servicer, pursuant to the terms hereof at all times until the earlier of Agent’s
designation of a new Servicer (at any time in Agent’s sole discretion) and the
delivery by Agent of its written consent to the appointment by Borrower of a new
Servicer or the Collection Date.  Agent may at any time after the occurrence of
a Servicer Default or an Event of Default designate as Servicer any Person to
succeed BRT or any successor Servicer, on the condition in each case that any
such Person so designated shall agree to perform the duties and obligations of
Servicer pursuant to the terms hereof.  Each of Borrower and BRT hereby grants
to any successor Servicer an irrevocable power of attorney to take any and all
steps in Borrower’s, BRT’s or Servicer’s name, as applicable, and on behalf of
Borrower or BRT, necessary or desirable, in the determination of such successor
Servicer, to service, administer or collect any and all Pledged Receivables.

 

(b)                                 Servicer is hereby authorized to act for
Borrower and Agent and, in such capacity, shall manage, service, administer and
make collections on the Pledged Receivables and perform the other actions
required by Servicer under this Agreement for the benefit of Agent and Lenders. 
Servicer agrees that its servicing of the Pledged Receivables shall be carried
out in accordance with customary and usual procedures of institutions which
service loan receivables and, to the extent more exacting, the degree of skill
and attention that Servicer exercises from time to time, with respect to all
comparable loan receivables that it services for itself or others (or that it
formerly serviced for itself or others) in conformance with the Credit and
Collection Policy and, to the extent more exacting, the requirements of this
Article VI.  Servicer’s duties shall include, without limitation, collecting and
posting of all Collections, responding to inquiries of Obligors on the Pledged
Receivables, investigating and prosecuting delinquencies, sending invoices,
payment statements or payment books to Obligors, reporting any required tax
information to Obligors, enforcing the terms of the Contracts (and any documents
related thereto) related to any Pledged Receivables, complying with the terms of
any applicable lockbox agreement, accounting for Collections, furnishing monthly
and annual statements to Agent with respect to distributions and performing the
other duties specified herein.

 

(c)                                  To the extent consistent with the
standards, policies and procedures otherwise required hereby, Servicer shall
have full power and authority, acting alone, to do any and all things in
connection with such managing, servicing, administration and collection that it
may deem necessary or desirable.  Servicer is authorized to release liens on
Underlying Collateral securing Pledged Receivables in order to collect insurance
proceeds with respect thereto and to liquidate such Underlying Collateral in
accordance with its customary standards, policies and procedures; provided,
however, that, notwithstanding the foregoing, Servicer shall

 

51

--------------------------------------------------------------------------------


 

not, without the prior written consent of Agent, (i) except pursuant to an order
from a court of competent jurisdiction, release an Obligor from payment of any
unpaid amount under any Pledged Receivable or (ii) waive the right to collect
the unpaid balance of any Pledged Receivable from such Obligor, except that,
subject to Section 6.02(a), Servicer may forego collection efforts if the amount
which Servicer, in its reasonable judgment, expects to realize in connection
with such collection efforts is determined by Servicer, in its reasonable
judgment, to be less than the reasonably expected costs of pursuing such
collection efforts and if Servicer would forego such collection efforts in
accordance with its customary procedures.  Servicer is hereby authorized to
commence, in its own name (in its capacity as Servicer), if possible, or in the
name of Borrower, Agent or any Lender (provided, that if Servicer is acting in
the name of Borrower, Agent or any Lender, Servicer shall have obtained
Borrower’s, Agent’s or such Lender’s consent, as the case may be, which consent
shall not be unreasonably withheld), a legal proceeding to enforce any Pledged
Receivable (or any terms or provisions of the related Contract) or to commence
or participate in any other legal proceeding (including, without limitation, a
bankruptcy proceeding) relating to or involving a Pledged Receivable or any
related Contract, Obligor or Underlying Collateral.  If Servicer commences or
participates in such a legal proceeding in its own name, Borrower, Agent or any
Lender, as the case may be, shall thereupon be deemed to have automatically
assigned such Pledged Receivable to Servicer solely for purposes of commencing
or participating in any such proceeding as a party or claimant, and Servicer is
authorized and empowered by Borrower, Agent or such Lender, as the case may be,
to execute and deliver in Servicer’s name any notices, demands, claims,
complaints, responses, affidavits or other documents or instruments in
connection with any such proceeding.  Borrower, Agent or each Lender, as the
case may be, shall furnish Servicer with any powers of attorney and other
documents which Servicer may reasonably request in writing and which Servicer
deems necessary or appropriate and take any other steps which Servicer may deem
necessary or appropriate to enable Servicer to carry out its servicing and
administrative duties under this Agreement.  If, however, in any suit or legal
proceeding it is held that Servicer may not prosecute such suit or legal
proceeding on the grounds that it is not an actual party in interest or a holder
entitled to enforce such suit or legal proceeding, Borrower shall take such
steps as Servicer deems necessary to prosecute such suit or legal proceeding,
including bringing suit in its name.

 

SECTION 6.02                                            Collection of Receivable
Payments; Modification and Amendment of Receivables; Lockbox Agreements.

 

(a)                                  Consistent with and subject to the
standards, policies and procedures required by this Agreement, Servicer shall
collect all payments called for under the terms and provisions of the Contracts
related to the Pledged Receivables (and the terms and provisions of any
documents related thereto) as and when the same shall become due and shall
follow such collection procedures with respect to the Pledged Receivables and
the related Contracts and Insurance Policies as will, in the reasonable judgment
of Servicer, maximize the amount to be received by Borrower and Lenders with
respect thereto.

 

(b)                                 Servicer may at any time agree to a
modification or amendment of a Pledged Receivable so long as such amendment or
modification does not have the effect of (i) postponing of the scheduled date
of, or reducing, waiving or otherwise modifying the payment of principal or
interest, if applicable, or any other amount under the applicable Contract, or
waiving

 

52

--------------------------------------------------------------------------------


 

any monetary default thereunder, (ii) except in the ordinary course of business
and except where the collateral is replaced with reasonably equivalent
collateral, releasing, subordinating or substituting any part of the Underlying
Collateral, (iii) consenting to the assignment or transfer by, or release of,
(A) any Obligor of any of its rights and obligations under the applicable
Contract or related documents or (B) any guarantor of such obligations, or
(iv) extending the maturity date under the terms of the applicable Contract for
more than eighteen (18) months (provided that the term of such Contract does not
in any case exceed thirty six (36) months).

 

(c)                                  Servicer shall remit all payments by or on
behalf of the Obligors received directly by Servicer to the Operating Account,
without deposit into any intervening account, as soon as practicable on the same
Business Day of receipt thereof, but in no event later than the end of business
on the Business Day immediately following receipt thereof.  If for any reason,
Servicer, or a Person other than Servicer, in error deposits into the Operating
Account any funds not constituting Collections or an amount owing under this
Agreement or the Transaction Documents, Servicer shall promptly advise Agent in
writing, accompanied with evidence of the allegedly incorrect payment and the
identity of the party making the payment, and if available, the identity of the
party to whom the payment should have been made, and upon Agent’s satisfaction
that the payment was made in error, Agent will (at its absolute discretion)
instruct Agent’s Bank to return the amount paid in error to the intended
recipient or the original payer.  Servicer agrees that, if Agent is not
satisfied with the evidence presented to it hereunder, and Agent requests
further additional information, then Servicer shall use its commercially
reasonable efforts to obtain that information and provide it promptly to Agent.

 

SECTION 6.03                                            Realization Upon
Receivables.  Consistent with the standards, policies and procedures required by
this Agreement, so long as an Event of Default is continuing under this
Agreement, Servicer shall use its commercially reasonable efforts to foreclose
upon (or otherwise comparably convert the ownership of) and liquidate any
Underlying Collateral securing a Pledged Receivable within ninety (90) days of
an uncured failure of the related Obligor to make any material payment which it
is obligated to make under the related Contract or an earlier date that would be
customary under the circumstances involved and, in any case, in a manner as
will, in the reasonable judgment of Servicer, maximize the amount to be received
by Borrower and Lenders with respect thereto; provided, however, that Servicer
need not foreclose upon (or otherwise comparably convert the ownership of) and
liquidate the Underlying Collateral securing such a Pledged Receivable if, in
the reasonable opinion of Servicer, the value of such Underlying Collateral does
not exceed by more than an insignificant amount the cost to repossess (or
otherwise comparably convert the ownership of) and liquidate such Underlying
Collateral.  Servicer is authorized to follow such customary practices and
procedures as it shall deem necessary or advisable, consistent with the standard
of care required by Section 6.01, which practices and procedures may include
reasonable efforts to realize upon any guaranties, selling the related
Underlying Collateral at public or private sale, the submission of claims under
an Insurance Policy and other actions by Servicer in order to realize upon such
Pledged Receivable.  The foregoing is subject to the provision that, in any case
in which the Underlying Collateral shall have suffered damage, Servicer shall
not expend funds in connection with any repair or towards the repossession of
such Underlying Collateral, unless it shall determine in its reasonable
discretion that such repair and/or repossession shall (a) increase the proceeds
of liquidation of the related Pledged Receivable by an amount greater than the
amount of such expenses or (b) prevent legal liability or remedy hazards that,
in Servicer’s reasonable business

 

53

--------------------------------------------------------------------------------


 

judgment, can result in liability that exceeds the amount of such expenses or
could reasonably be expected to expose Servicer or Borrower to criminal
liability or create a dangerous situation.  All Liquidation Proceeds shall be
remitted directly by Servicer to the Operating Account without deposit into any
intervening account as soon as practicable, but in no event later than one (1)
Business Day after receipt thereof.  Servicer shall pay on behalf of Borrower
any personal property taxes assessed on repossessed Underlying Collateral, and
Servicer shall be entitled to reimbursement of any such tax as a Servicer
Advance.

 

SECTION 6.04                                            Insurance.

 

(a)                                  Without limiting the effect of any other
provision hereof, Servicer shall monitor the status of the Insurance Policies
required under the Contracts in accordance with the terms of the Credit and
Collection Policy and its customary servicing procedures.  Servicer shall
determine that each Obligor has obtained and maintains a physical loss and
damage insurance policy, a general public liability and any other insurance
policy substantially as required by the Credit and Collection Policy or any
Contract related to a Pledged Receivable (including during the repossession of
the related Underlying Collateral) and, if any Obligor has failed to do so,
Servicer shall make all commercially reasonable efforts to enforce all rights
under the related Contract to ensure that such Obligor obtains such insurance
policies; provided, however, that, notwithstanding any other provision hereof,
in the event that such Obligor fails to obtain any such insurance policies,
Servicer shall obtain such insurance policies on the Obligor’s behalf and at the
Obligor’s expense within thirty (30) days of the execution of such Contract
(and, if Servicer is Backup Servicer, Servicer shall be entitled to
reimbursement as a Servicer Advance for any funds expended to obtain such
insurance policies.

 

(b)                                 Servicer may, and upon the request of Agent
shall, sue to enforce or collect upon the Insurance Policies, in its own name
(but in its capacity as Servicer), if possible, or as agent of Borrower, Agent
and Lenders.  If Servicer elects to commence a legal proceeding to enforce an
Insurance Policy, the act of commencement shall be deemed to be an automatic
assignment of the rights of Borrower, Agent and Lenders under such Insurance
Policy to Servicer for purposes of collection only.  If, however, in any
enforcement suit or legal proceeding it is held that Servicer may not enforce an
Insurance Policy on the grounds that it is not an actual party in interest or a
holder entitled to enforce the Insurance Policy, Borrower shall take such steps
as Servicer deems necessary to enforce such Insurance Policy, including bringing
suit in its name.

 

SECTION 6.05                                            Maintenance of Security
Interests.

 

(a)                                  Servicer (at the expense of Borrower) and
Borrower shall take all steps necessary, under all applicable law, in order to
(i) cause a valid, subsisting and enforceable first priority perfected security
interest (subject only to Permitted Liens) to exist in favor of Agent (for the
benefit of Lenders) at all times in each Pledged Receivable, and in Borrower’s
interests the Underlying Collateral, all Other Conveyed Property and all Related
Security related to such Pledged Receivable (and the proceeds thereof),
including, without limitation, (A) the filing of an “all assets” UCC financing
statement in the applicable jurisdiction and naming Borrower as debtor and Agent
as the secured party, (B) filing all necessary Obligor Financing Statements
against all Obligors selling or pledging Underlying Collateral and (C) all steps
set forth in

 

54

--------------------------------------------------------------------------------


 

Section 6.22, (ii) ensure that such security interest is and shall be prior to
all other liens upon and security interests in Borrower’s interests in such
Pledged Receivables, Underlying Collateral, Other Conveyed Property and Related
Security (and the proceeds thereof) that now exist, or may hereafter arise or be
created other than Permitted Liens, and (iii) ensure that immediately prior to
the Pledge of such Receivable by Borrower to Agent (for the benefit of Lenders),
such Receivable and such Underlying Collateral, Other Conveyed Property and
Related Security is free and clear of all liens and security interests other
than Permitted Liens.

 

(b)                                 Servicer (at the expense of Borrower) shall
take all steps as are necessary (subject to Section 6.05(a)), to maintain
perfection of the first priority security interest (subject only to Permitted
Liens) in Borrower’s interests in the Pledged Receivables and other Pledged
Assets (including, without limitation, the Underlying Collateral, Other Conveyed
Property and Related Security related to each Pledged Receivable (and the
proceeds thereof)) in favor of Agent, for the benefit of Lenders, including but
not limited to, obtaining the execution by Borrower and the recording,
registering, filing, rerecording, refiling, and reregistering of all security
agreements, financing statements and continuation statements as are necessary to
maintain and/or perfect such security interests granted by Borrower.  Without
limiting the generality of the foregoing, Borrower and Agent each hereby
authorizes Servicer, and Servicer agrees, to take any and all steps necessary
(subject to Section 6.05(a)) to re-perfect, on a first priority basis (subject
only to Permitted Liens), the security interest in Borrower’s interests in any
Underlying Collateral (and Borrower’s interests therein), Other Conveyed
Property and Related Security related to each Pledged Receivable (and the
proceeds thereof) in favor of Agent, for the benefit of Lenders, as may be
necessary, due to the relocation of such Underlying Collateral or for any other
reason.

 

SECTION 6.06                                            Pledged Receivable
Receipts.  Servicer shall deposit into the Operating Account all Collections
received, or deemed received, by, or on behalf of it, within one Business Day of
such Collections being received, or deemed received, by, or on behalf of it.

 

SECTION 6.07                                            Unidentified Payments;
Lenders’ Right of Presumption.  Borrower agrees and consents that Servicer
and/or Agent may apply any payment it receives (or any such payment Servicer
deposits into the Operating Account) from an Obligor to any Loan secured by a
Pledged Receivable if, pursuant to Section 6.02(c) hereof, Servicer and/or Agent
is unable in good faith to determine whether such payment from an Obligor
relates to such Pledged Receivable.

 

SECTION 6.08                                            Reserved.

 

SECTION 6.09                                            No Permitted
Investments.  Borrower shall not invest, or cause the investment of, funds on
deposit in the Operating Account without the prior written consent of Agent.

 

SECTION 6.10                                            Servicing Compensation. 
As compensation for its activities hereunder, Servicer shall be entitled to be
paid the Servicing Fee pursuant to the terms of the Servicing Agreement (or, in
the case of Backup Servicer if it has become Servicer hereunder, the Active
Backup Servicer’s Fee).  Servicer shall be required to pay all expenses incurred
by it in connection with its servicing activities hereunder and shall not be
entitled to reimbursement

 

55

--------------------------------------------------------------------------------


 

therefor, except as hereinafter provided or with respect to reasonable expenses
of Servicer incurred in connection with the foreclosure and disposition of any
Underlying Collateral (which Servicer may retain from the proceeds of the
disposition of such Underlying Collateral) and any Servicer Advances made by
Servicer pursuant hereto.  The Servicing Fee may not be transferred in whole, or
in part, except in connection with the transfer of all Servicer’s
responsibilities and obligations under this Agreement.  Notwithstanding the
foregoing, if Backup Servicer is appointed as Servicer hereunder, such Servicer
shall be entitled to reimbursement from Borrower for all out-of -pocket expenses
reasonably incurred by it in connection with its servicing activities hereunder.

 

SECTION 6.11                                            Reports to Agent;
Account Statements; Servicing Information.

 

(a)                                  Borrower will deliver to Agent, (i) on the
Early Amortization Commencement Date, a report identifying the Pledged
Receivables (and any information with respect thereto requested by Agent) on the
day immediately preceding the Early Amortization Commencement Date, and (ii)
upon Agent’s reasonable request and upon reasonable notice, on any other
Business Day (but not more frequently than once a calendar month), a report
identifying the Pledged Receivables (and any information with respect thereto,
reasonably requested by Agent) as of such day.

 

(b)                                 At least three (3) Business Days prior to
each Remittance Date, Servicer shall (i) prepare and deliver, or have delivered
to Agent and Backup Servicer, if any, a Monthly Remittance Report for the
immediately preceding Remittance Period and any other information reasonably
requested by Agent or Backup Servicer, if any (including, without limitation,
(A) a report listing, and providing an explanation of, all amendments,
modifications and waivers made with respect to any Contract related to any
Pledged Receivable during the immediately preceding Remittance Period and (B) a
report listing (1) all participants with respect to any Pledged Receivable, (2)
the amount of each such participant’s participation or loan and (3) contact
information with respect to each such participant), relating to all Pledged
Receivables (including, if requested, a Computer Tape or Listing), all
information in the Monthly Remittance Report and all other such information to
be accurate as of the last day of the immediately preceding Remittance Period
and (ii) make available for review by Agent and Backup Servicer in an electronic
format mutually acceptable to Servicer, Backup Servicer and Agent, all
information reasonably requested by Agent or Backup Servicer, if any, relating
to all Pledged Receivables (and Servicer shall provide any assistance with
respect to such information and the electronic format in which it is delivered
as may be reasonably requested by Agent or Backup Servicer, if any).  If any
Monthly Remittance Report indicates the existence of a Borrowing Base
Deficiency, Borrower shall, on the date of delivery of such Monthly Remittance
Report, prepay to Agent, for the account of Lenders, a portion of the Loans as
is necessary to cure such Borrowing Base Deficiency (or otherwise cure such
Borrowing Base Deficiency).

 

(c)                                  By no later than 12:00 P.M. (New York City
time) on each Business Day on which a Borrowing, prepayment or release of
Pledged Receivables hereunder occurs, or on any other Business Day at the option
of Borrower at the reasonable request of Agent, Servicer shall (i) prepare and
deliver, or have delivered to Agent’s Bank, Agent and Backup Servicer a Daily
Remittance Report and any other information reasonably requested by Agent,
relating to all Pledged Receivables (including, if requested, a Computer Tape or
Listing), all information in

 

56

--------------------------------------------------------------------------------


 

the Daily Remittance Report and all other such information to be accurate as of
the date of delivery, and (ii) make available for review by Agent and Backup
Servicer in an electronic format mutually acceptable to Servicer, Backup
Servicer and Agent, all information reasonably requested by Agent relating to
all Pledged Receivables.

 

(d)                                 By no later than 12:00 P.M. (New York City
time) on (i) the Business Day of a Borrowing and (ii) each Remittance Date,
Borrower shall also prepare and deliver to Agent and Lenders a Borrowing Base
Certificate containing information accurate as of the date of delivery of such
Borrowing Base Certificate.  If any Borrowing Base Certificate indicates the
existence of a Borrowing Base Deficiency, Borrower shall on the date of delivery
of such Borrowing Base Certificate prepay to Agent, for the account of Lenders,
a portion of the Loans or Pledge additional Eligible Receivables, in either
case, to the extent necessary to cure such Borrowing Base Deficiency.

 

(e)                                  At least three (3) Business Days before
each Remittance Date, Servicer, Guarantor or Borrower shall deliver written
notice to Agent of any default, event of default or early amortization occurring
under any agreement between Borrower or Guarantor and any other Person and of
any amendment or modification of any agreement between Borrower or Guarantor and
any other Person or any document to such amendment or modification

 

(f)                                    On the Business Day that any Person
becomes a participant with respect to any Pledged Receivable, Servicer shall
deliver, or have delivered to Agent, fully executed copies of the related
Participation Agreement and all documents, agreements and instruments related
thereto, each of which shall be, in form and substance, satisfactory to Agent;
provided, that neither Borrower nor Servicer (if BRT or an Affiliate thereof)
shall allow any Person to become a participant with respect to any Pledged
Receivable if, after giving effect thereto, there shall be a Borrowing Base
Deficiency or Early Amortization Event, or an event that but for notice or lapse
of time or both would constitute an Early Amortization Event.

 

SECTION 6.12                                            Statements as to
Compliance; Financial Statements.

 

(a)                                  Servicer shall deliver to Agent and
Lenders, Backup Servicer and Borrower on or before February 1 of each year,
beginning with 2012, an Officer’s Certificate stating, as to the Responsible
Officer that executed such Officer’s Certificate, that (i) a review of the
activities of Servicer during the preceding calendar year (or the portion of the
preceding calendar year commencing on the date of this Agreement and ending
December 31, 2011 in the case of the first such review) and of its performance
under this Agreement has been made under such Responsible Officer’s supervision,
and (ii) to the best of such Responsible Officer’s knowledge, based on such
review, Servicer has fulfilled all of its obligations under this Agreement
throughout such calendar year (or portion thereof, as the case may be) or, if
there has been a default in the fulfillment of any such obligation, specifying
each such default known to such Responsible Officer and the nature and status
thereof and the action being taken to cure such default.

 

(b)                                 Reserved.

 

57

--------------------------------------------------------------------------------


 

(c)                                  Servicer, if Backup Servicer has become
Servicer hereunder, shall, at the expense of Borrower and at the request of
Agent, cause to be delivered to Agent and Lenders, on or before December 31 of
each year, an “SAS 70 Audit” addressed to Agent with respect to Servicer’s
performance of its duties as Servicer hereunder during the twelve (12) months
ended the immediately preceding September 30.

 

(d)                                 As soon as available and no later than forty
five (45) days after the end of each fiscal quarter in each fiscal year of
Guarantor (other than the final fiscal quarter of such fiscal year), Guarantor
shall deliver to Agent and Lenders copies of:

 

(i)                                     a consolidated balance sheet of
Guarantor and its Subsidiaries as of the end of such fiscal quarter, setting
forth in comparative form the corresponding figures for the most recent year-end
for which an audited balance sheet has been prepared, which balance sheet shall
be prepared and presented in accordance with, and provide all necessary
disclosure required by, GAAP (subject to normal year-end audit adjustments) and
shall be accompanied by a certificate signed by a Responsible Officer of
Guarantor and its Subsidiaries stating that such balance sheet presents fairly
the financial condition of Guarantor and its Subsidiaries and has been prepared
in accordance with GAAP consistently applied (subject to normal year-end audit
adjustments); and

 

(ii)                                  consolidated statements of income,
stockholders’ equity and cash flow of Guarantor and its Subsidiaries for such
fiscal quarter setting forth in comparative form the corresponding figures for
the comparable period one year prior thereto, which such statements shall be
prepared and presented in accordance with, and provide all necessary disclosure
required by, GAAP (subject to normal year-end audit adjustments) and shall be
accompanied by a certificate signed by a Responsible Officer of Guarantor and
its Subsidiaries stating that such financial statements present fairly the
financial condition and results of operations of Guarantor and its Subsidiaries
and have been prepared in accordance with GAAP consistently applied (subject to
normal year-end audit adjustments).

 

(e)                                  As soon as available and no later than
forty five (45) days after the end of each fiscal quarter in each fiscal year of
Servicer (other than the final fiscal quarter of such fiscal year), Servicer
shall deliver to Agent and Lenders copies of:

 

(i)                                     a consolidated balance sheet of Servicer
and its consolidated subsidiaries (including Borrower) as of the end of such
fiscal quarter, setting forth in comparative form the corresponding figures for
the most recent year-end for which an audited balance sheet has been prepared,
which such balance sheet shall be prepared and presented in accordance with, and
provide all necessary disclosure required by, GAAP (subject to normal year-end
audit adjustments) and shall be accompanied by a certificate signed by a
Responsible Officer of Servicer stating that such balance sheet presents fairly
the financial condition of the companies being reported upon and has been
prepared in accordance with GAAP consistently applied (subject to normal
year-end audit adjustments); and

 

58

--------------------------------------------------------------------------------


 

(ii)                                  consolidated statements of income,
stockholders’ equity and cash flow of Servicer and its consolidated subsidiaries
(including Borrower) for such fiscal quarter and, if applicable, for the quarter
of the fiscal year ending with such fiscal quarter, in each case, setting forth
in comparative form the corresponding figures for the comparable period one year
prior thereto, which such statements shall be prepared and presented in
accordance with, and provide all necessary disclosure required by, GAAP (subject
to normal year-end audit adjustments) and shall be accompanied by a certificate
signed by a Responsible Officer of Servicer stating that such financial
statements present fairly the financial condition and results of operations of
the companies being reported upon and have been prepared in accordance with GAAP
consistently applied (subject to normal year-end audit adjustments).

 

(f)                                    As soon as available and no later than
ninety (90) days after the end of each fiscal year of Servicer, Servicer shall
deliver to Agent and Lenders copies of:

 

(i)                                     an audited consolidated balance sheet of
Servicer and its Subsidiaries as of the end of the fiscal year, setting forth in
comparative form the figures for the previous fiscal year and as to such
consolidated balance sheet accompanied by an opinion of an Approved Accounting
Firm stating that such balance sheet presents fairly the financial condition of
Servicer and its Subsidiaries and has been prepared in accordance with GAAP
consistently applied (except for changes in application in which such
accountants concur); and

 

(ii)                                  audited consolidated statements of income,
stockholders’ equity and cash flow of Servicer and its Subsidiaries for such
fiscal year, setting forth in comparative form the figures for the previous
fiscal year accompanied by an opinion of an Approved Accounting Firm stating
that such financial statements present fairly the financial condition of
Servicer and its Subsidiaries and have been prepared in accordance with GAAP
consistently applied (except for changes in application in which such
accountants concur).

 

(g)                                 As soon as available and no later than
ninety (90) days after the end of each fiscal year of Guarantor, Guarantor shall
deliver to Agent and Lenders copies of:

 

(i)                                     an audited consolidated balance sheet of
Guarantor and its Subsidiaries as of the end of the fiscal year, setting forth
in comparative form the figures for the previous fiscal year and as to such
consolidated balance sheet accompanied by an opinion of an Approved Accounting
Firm stating that such balance sheet presents fairly the financial condition of
Guarantor and its Subsidiaries and has been prepared in accordance with GAAP
consistently applied (except for changes in application in which such
accountants concur);

 

(ii)                                  a projected operating budget and cash flow
of Guarantor and its Subsidiaries on a consolidated budget (including an income
statement for each quarter and a balance sheet as at the end of the last month
in each fiscal quarter) from the end of such fiscal year to and including the
Commitment End Date, such projections to be accompanied by a certificate signed
by a Responsible Officer of Guarantor to the effect

 

59

--------------------------------------------------------------------------------


 

that such projections have been prepared on the basis of sound financial
planning practice consistent with past budgets and financial statements and that
such officer has no reason to question the reasonableness of any material
assumptions on which such projections were prepared; and

 

(iii)                               audited consolidated statements of income,
stockholders’ equity and cash flow of Guarantor and its Subsidiaries for such
fiscal year, setting forth in comparative form the figures for the previous
fiscal year accompanied by an opinion of an Approved Accounting Firm stating
that such financial statements present fairly the financial condition of
Guarantor and its Subsidiaries and have been prepared in accordance with GAAP
consistently applied (except for changes in application in which such
accountants concur).

 

(h)                                 As soon as available and no later than
ninety (90) days after the end of each fiscal year of Borrower, Borrower shall
deliver to Agent and Lenders copies of:

 

(i)                                     an unaudited consolidated balance sheet
of Borrower and its consolidated subsidiaries as of the end of the fiscal year,
setting forth in comparative form the figures for the previous fiscal year which
such statements shall be prepared and presented in accordance with, and provide
all necessary disclosure required by, GAAP (subject to normal year-end audit
adjustments) and shall be accompanied by a certificate signed by a Responsible
Officer of Borrower stating that such financial statements present fairly the
financial condition and results of operations of the companies being reported
upon and have been prepared in accordance with GAAP consistently applied
(subject to normal year-end audit adjustments); and

 

(ii)                                  unaudited consolidated statements of
income, stockholders’ equity and cash flow of BRT and its consolidated
subsidiaries for such fiscal year; in each case setting forth in comparative
form the figures for the previous fiscal year and which such statements shall be
prepared and presented in accordance with, and provide all necessary disclosure
required by, GAAP (subject to normal year-end audit adjustments) and shall be
accompanied by a certificate signed by a Responsible Officer of Borrower stating
that such financial statements present fairly the financial condition and
results of operations of the companies being reported upon and have been
prepared in accordance with GAAP consistently applied (subject to normal
year-end audit adjustments).

 

(i)                                     together with the documents required
under Sections 6.12(d), (g) and (h), a certificate of a Responsible Officer of
Guarantor, Servicer or Borrower, as applicable, certifying that no Default or
Event of Default has occurred (including calculations demonstrating compliance,
as of the dates of the financial statements being furnished, with the Financial
Covenants or, if such a Default or Event of Default has occurred, specifying the
nature and extent thereof and any corrective action taken or proposed to be
taken with respect thereto), in form and substance acceptable to Agent.

 

(j)                                     As soon as available and no later than
thirty (30) days after filing, the annual tax return of Guarantor.

 

60

--------------------------------------------------------------------------------


 

SECTION 6.13                                            Access to Certain
Documentation.

 

(a)                                  Borrower and Servicer will permit Agent and
Lenders to conduct any examination, audit, due diligence, Obligor audit or
Obligor onsite audit visit referred to in this Section 6.13.

 

(b)                                 Lenders and Agent (and their respective
agents or third party professional advisors) shall have the right under this
Agreement, at the expense of Borrower, periodically but absent the occurrence of
an Event of Default no more than four (4) times per calendar year, upon
reasonable prior notice to Servicer, to examine and audit, during business hours
or at such other times as might be reasonable under applicable circumstances,
any and all of the books, records or other information of Servicer and/or
Borrower or held by another for any of them on its behalf, concerning this
Agreement or the Contracts relating to the Pledged Receivables (and in each
case, the Obligors thereunder), and to accompany Servicer on any on-site audits
at the premises of any Obligors.  Lenders and Agent (and their respective agents
and professional advisors) shall treat as confidential any information obtained
during the aforementioned examinations which is not already publicly known or
available; provided, however, that Lenders or Agent may disclose such
information if required to do so by law or by any regulatory authority.

 

(c)                                  Following an Event of Default, Lenders or
Agent (and their respective agents or professional advisors) shall have the
right under this Agreement to periodically contact a reasonable number of
Obligors with respect to any Receivables which are Pledged hereunder in order to
procure such information related to such Obligor, the related Contract and the
Receivables as Lenders or Agent deems reasonable under the circumstances;
provided, however, that, notwithstanding the foregoing, both before and after
the occurrence of an Event of Default, Servicer agrees that, at the request of
Agent, Servicer shall contact a reasonable number of Obligors with respect to
any Receivables which are Pledged hereunder in order to procure such information
related to such Obligor, the related Contract and the Receivables as Lenders or
Agent deems reasonable under the circumstances.  Servicer and Borrower hereby
agree to cooperate with Lenders and Agent (and their respective agents or
professional advisors) in connection with any attempt thereby to contact any
such Obligor and shall provide to Lenders and Agent such information as is
needed in order to facilitate such contact.  Lenders and Agent (and their
respective agents and professional advisors) shall treat as confidential any
information obtained during any such contact with any such Obligor which is not
already publicly known or available; provided, however, that Lenders or Agent
(and their respective agents or professional advisors) may disclose such
information if required to do so by law or by any regulatory authority.

 

(d)                                 Following an Event of Default, Lenders and
Agent (and their respective agents or professional advisors) shall, at their own
expense, have the right under this Agreement to periodically contact any or all
participants with respect to any Pledged Receivables in order to procure such
information related to such participants and their participation or loan, or the
related participation agreement, Contract and/or the Receivable as Lenders or
Agent deems reasonable under the circumstances; provided, however, that
notwithstanding the foregoing, both before and after the occurrence of an Event
of Default, Servicer shall, at the request of Agent, contact any or all
participants with respect to any Pledged Receivables in order to procure such
information related to such participants and their participation or loan, or the
related participation

 

61

--------------------------------------------------------------------------------


 

agreement, Contract and/or the Receivable as Lenders or Agent deems reasonable
under the circumstances.  Servicer and Borrower hereby agree to cooperate, and
Servicer (if BRT or an Affiliate thereof) will cause BRT to cooperate, with
Lenders and Agent (and their respective agents or professional advisors) in
connection with any attempt thereby to contact any such participants and shall
provide to Lenders and Agent such information as is needed in order to
facilitate such contact.  Lenders and Agent (and their respective agents and
professional advisors) shall treat as confidential any information obtained
during any such contact with any such participants which is not already publicly
known or available; provided, however, that Lenders or Agent (and their
respective agents or professional advisors) may disclose such information if
required to do so by law or by any regulatory authority.

 

(e)                                  In the event that an Early Amortization
Event has occurred, Agent and Lenders shall, at the expense of Borrower without
limitation, have the right under this Agreement upon notice to Servicer, to
conduct such on-site audits of Obligors under the Pledged Receivables and at the
option of Agent or Lenders, to require appropriate employees of Servicer to
accompany Agent or Lenders on any such on-site audits and Servicer shall cause
such Obligors to comply with any requests of Agent or Lenders with respect to
the foregoing.  Lenders and Agent (and their respective agents and professional
advisors) shall treat as confidential any information obtained during any such
contact with any such Obligor which is not already publicly known or available;
provided, however, that Lenders or Agent (and their respective agents or
professional advisors) may disclose such information if required to do so by law
or by any regulatory authority.

 

SECTION 6.14                                            Backup Servicer.  Agent
may, by notice to Servicer, Borrower and Backup Servicer, terminate all of the
rights and obligations of Servicer under this Agreement at any time.  Upon the
delivery to Servicer of such notice, all authority and power of Servicer under
this Agreement, whether with respect to the Pledged Assets or otherwise, shall
pass to and be vested in Backup Servicer, if any, pursuant to and under this
Section 6.14 (unless Agent shall have appointed a different successor Servicer
pursuant to Section 6.01 hereof or Backup Servicer is unable to act as Servicer
and a successor is appointed as provided in the third paragraph of this Section
6.14), and, without limitation, Backup Servicer is hereby authorized and
empowered to execute and deliver, on behalf of Servicer, as attorney-in-fact or
otherwise, any and all documents and other instruments, and to do or accomplish
all other acts or things necessary or appropriate to effect the purposes of such
notice of termination or to perform the duties of Servicer under this
Agreement.  Each of Servicer and Borrower agrees to cooperate with Agent and
Backup Servicer in effecting the termination of Servicer’s responsibilities and
rights hereunder, including, without limitation, providing reasonable access
(including at the premises of Servicer) to Servicer’s employees, providing
notification to the Obligors of the assignment of the servicing function,
providing Backup Servicer with all records, in electronic or other form,
reasonably requested by it to enable Backup Servicer to assume the servicing
functions hereunder and the transfer to Backup Servicer for administration by it
of all cash amounts which at the time should be or should have been deposited in
the Operating Account or thereafter be received by Servicer, Borrower or
Guarantor with respect to the Pledged Receivables.  Neither Agent nor Backup
Servicer shall be deemed to have breached any obligation hereunder as a result
of a failure to make or delay in making any distribution as and when required
hereunder caused by the failure of Servicer to remit any amounts received by it
or to deliver any documents held by it with respect to the Pledged Assets.

 

62

--------------------------------------------------------------------------------


 

The Active Backup Servicer’s Fees and Transition Costs shall be paid by Borrower
on and after the date, if any, that Backup Servicer assumes the responsibilities
of Servicer pursuant to this Section 6.14.  The Standby Backup Servicer’s Fees
and Transition Costs shall be paid by Borrower prior to the date, if any, that
Backup Servicer assumes the responsibilities of Servicer pursuant to this
Section 6.14.

 

On and after the time Servicer receives a notice of termination pursuant to this
Section 6.14, Backup Servicer shall be the successor in all respects to Servicer
in its capacity as Servicer under this Agreement and the transactions set forth
or provided for herein and shall have all the rights and powers and, except as
otherwise expressly provided in this Agreement (including, without limitation,
the remainder of this paragraph), be subject thereafter to all the
responsibilities, duties and liabilities relating thereto placed on Servicer by
the terms and provisions hereof; provided, however, that any failure to perform
such duties or responsibilities caused by Servicer’s failure to provide records,
documents or information required by this Section 6.14 shall not be considered a
default by Backup Servicer hereunder; provided, further, however, that Backup
Servicer, as successor Servicer, shall have (i) no liability with respect to any
obligation which was required to be performed by the terminated Servicer prior
to the date that Backup Servicer becomes the successor to Servicer or any claim
of a third party based on any alleged action or inaction of the terminated
Servicer, (ii) no obligation to perform any repurchase or advancing obligations,
if any, of Servicer, (iii) no obligation to pay any taxes required to be paid by
Servicer (provided that Backup Servicer shall pay any income taxes for which it
is liable and provided that Backup Servicer shall pay as and when due real
estate taxes for which Backup Servicer has received the appropriate escrow
deposits), (iv) no obligation to pay any of the fees and expenses of any other
party to the transactions contemplated hereby, and (v) no liability or
obligation with respect to any Servicer indemnification obligations of any prior
Servicer, including the original Servicer.  The indemnification obligations of
Backup Servicer, upon becoming a successor Servicer, are expressly limited to
those arising on account of its gross negligence, bad faith or willful
misconduct.  Backup Servicer shall not be required to indemnify any party
claiming indemnity hereunder for amounts resulting solely from the negligence,
bad faith or willful misconduct of such party.  In no event shall Backup
Servicer be liable for any punitive, special, indirect or consequential
damages.  In addition, Backup Servicer shall have no liability relating to the
representations and warranties of Servicer contained in Article IV. 
Notwithstanding the above, Agent may, if Agent had not previously appointed a
Backup Servicer, Backup Servicer shall be unwilling or unable to so act, or if
Lenders so request in writing to Agent, appoint itself, or appoint any
established servicing institution as the successor to Servicer hereunder in the
assumption of all or any part of the responsibilities, duties or liabilities of
Servicer hereunder.  Pending appointment of a successor to Servicer hereunder,
and after Agent notifies Servicer to discontinue performing servicing functions
under this Agreement, Backup Servicer (or Agent if there is no Backup Servicer)
shall act in such capacity as hereinabove provided.  In connection with such
appointment and assumption, Agent may make such arrangements for the
compensation of such successor out of payments on Pledged Receivables as it and
such successor shall agree; provided, however, that, except as provided herein,
no such compensation shall be in excess of that permitted Servicer hereunder,
unless (i) agreed to by Lenders and (ii) such compensation shall be on
commercially competitive terms and rates.  Borrower, Agent and such successor
shall take such action, consistent with this Agreement, as shall be necessary to
effectuate any such succession.

 

63

--------------------------------------------------------------------------------


 

Notwithstanding anything contained in this Agreement to the contrary, absent
specific knowledge by a Responsible Officer of Backup Servicer, or written
notice detailing specific Errors (as defined below) or other deficiencies,
Backup Servicer, as successor Servicer, is authorized to accept and rely on all
accounting records (including computer records) and work product of the prior
Servicer hereunder relating to the Contracts (collectively, the “Predecessor
Servicer Work Product”) without any audit or other examination thereof, and
Backup Servicer shall have no duty, responsibility, obligation or liability for
the acts and omissions of the prior Servicer.  If any error, inaccuracy,
omission or incorrect or nonstandard practice or procedure (collectively,
“Errors”) exists in any Predecessor Servicer Work Product and such Errors cause
Backup Servicer to make or continue any errors (collectively, “Continued
Errors”), Backup Servicer shall have no liability for such Continued Errors;
provided, however, that Backup Servicer agrees to use its best efforts to
prevent Continued Errors.  In the event that Backup Servicer becomes aware of
Errors or Continued Errors, Backup Servicer shall, with the prior consent of
Agent, use its best efforts to reconstruct and reconcile any affected data as is
commercially reasonable to correct such Errors and Continued Errors and to
prevent future Continued Errors.  Backup Servicer shall be entitled to recover
its costs thereby expended as Servicer Advances from Borrower.

 

Following appointment as Servicer hereunder and prior to each Remittance Date,
provided that Backup Servicer shall have received the information specified in
Section 6.11(b) within the time specified therein, Backup Servicer shall compare
the information on the computer tape or diskette (or other means of electronic
transmission acceptable to Backup Servicer) most recently delivered to Backup
Servicer by Servicer pursuant to Section 6.11(b) with respect to such Remittance
Date to the corresponding Monthly Remittance Report delivered to Backup Servicer
by Servicer pursuant to Section 6.11(b) and shall:

 

(a)           confirm that such Monthly Remittance Report is complete on its
face;

 

(b)           confirm the distributions to be made on such Remittance Date
hereof to the extent Backup Servicer is able to do so given the information
provided to it by Servicer (it being hereby agreed that Backup Servicer shall
promptly notify Servicer and Agent if such information is insufficient and that
Servicer shall promptly provide to Backup Servicer any additional information
required by Backup Servicer);

 

(c)           confirm the information on such Monthly Remittance Report and
Borrowing Base; and

 

(d)           confirm such other information as Backup Servicer and Agent may
agree.

 

In the event of any discrepancy between the information set forth in
subparagraph (b) or (c) above as calculated by Servicer and that determined or
calculated by Backup Servicer, Backup Servicer shall promptly report such
discrepancy to Servicer and Agent.  In the event of a discrepancy as described
in the preceding sentence, Servicer and Backup Servicer shall attempt to
reconcile such discrepancy prior to the related Remittance Date, but in the
absence of a reconciliation, distributions on the related Remittance Date shall
be made consistent with the information calculated by Servicer, Servicer and
Backup Servicer shall attempt to reconcile such discrepancy prior to the next
Remittance Date, and Servicer shall promptly report to Agent

 

64

--------------------------------------------------------------------------------


 

regarding the progress, if any, which shall have been made in reconciling such
discrepancy.  If Backup Servicer and Servicer are unable to reconcile such
discrepancy with respect to such Monthly Remittance Report by the next
Remittance Date that falls in April, July, October or January, Servicer shall
cause independent accountants acceptable to Agent, at Servicer’s expense, to
examine such Monthly Remittance Report and attempt to reconcile such discrepancy
at the earliest possible date (and Servicer shall promptly provide Agent with a
report regarding such event).  The effect, if any, of such reconciliation shall
be reflected in the Monthly Remittance Report for the next succeeding Remittance
Date.

 

In no event shall Backup Servicer (either prior to or after its appointment
hereunder as successor Servicer) be responsible or liable for any failure or
delay in the performance of its obligations hereunder arising out of or caused
by, directly or indirectly, acts of terrorism, civil and military disturbances,
acts of war, riots, insurrections, illegality of performance, strikes or other
industrial disturbances, breakage or accident to machinery or equipment, nuclear
catastrophes, fires, earthquakes, hurricanes, floods and other natural disasters
or acts of God.  Further, it is acknowledged and agreed that Backup Servicer
shall have no duties, responsibilities or liabilities under this Agreement until
such time, if ever, that it has succeeded Guarantor as Servicer hereunder.

 

Backup Servicer (prior to becoming Servicer) shall have no liability for any
action taken or omitted by Servicer and, other than as specifically set forth in
this Agreement, shall have no obligation to supervise, verify, monitor or
administer the performance of Servicer and shall have no liability for any
action taken or omitted by Servicer.

 

Without limiting the generality of this Section 6.14, Backup Servicer shall not
be subject to any implied duties.

 

Backup Servicer may allow a subservicer to perform any and all of its duties and
responsibilities hereunder, including but not limited to its duties as successor
Servicer hereunder, should Backup Servicer become the successor Servicer
pursuant to the terms of this Agreement; provided, however, that Backup Servicer
shall remain liable for the performance of all of its duties and obligations
hereunder to the same extent as if no such subservicing had occurred.

 

SECTION 6.15               Additional Remedies of Agent Upon Event of Default. 
During the continuance of any Event of Default, Agent, in addition to the rights
specified in Section 7.01, shall have the right, in its own name and as agent
for Lenders, to take all actions now or hereafter existing at law, in equity or
by statute to enforce its rights and remedies and to protect the interests, and
enforce the rights and remedies, of Lenders (including the institution and
prosecution of all judicial, administrative and other proceedings and the
filings of proofs of claim and debt in connection therewith).  Except as
otherwise expressly provided in this Agreement, no remedy provided for by this
Agreement shall be exclusive of any other remedy, each and every remedy shall be
cumulative and in addition to any other remedy, and no delay or omission to
exercise any right or remedy shall impair any such right or remedy or shall be
deemed to be a waiver of any Event of Default.

 

SECTION 6.16               Waiver of Defaults.  Agent may waive any default by
Servicer in the performance of its obligations hereunder and its consequences. 
Upon any such waiver of a

 

65

--------------------------------------------------------------------------------


 

past default, such default shall cease to exist, and any Event of Default
arising therefrom shall be deemed to have been remedied for every purpose of
this Agreement.  No such waiver shall be effective unless it shall be in writing
and signed by Agent and no such waiver shall extend to any subsequent or other
default or impair any right consequent thereon except to the extent expressly so
waived.

 

SECTION 6.17               Maintenance of Certain Insurance.  No later than five
(5) Business Days from the date of this Agreement, Servicer shall have obtained
(and delivered to Agent a copy of, together with a certification from the
applicable insurance company that such policy is in force on the date of this
Agreement), and at all times thereafter during the term of its service as
Servicer shall maintain in force, a separate “fidelity bond” insurance policy
(in an amount, form and substance reasonably satisfactory to Agent) with an
insurance company reasonably acceptable to Agent naming Agent, for the benefit
of itself and Lenders, as additional loss payee.

 

Servicer shall prepare and present, on behalf of itself, Agent and Lenders,
claims under such policy in a timely fashion in accordance with the terms of
such policy, and upon, the filing of any claim on such policy, Servicer shall
promptly notify Agent of such claim.

 

SECTION 6.18               Segregation of Collections.  Servicer shall not
commingle funds constituting Collections with any other funds of Servicer.

 

SECTION 6.19               UCC Matters; Protection and Perfection of Pledged
Assets.  Borrower will not make any change to its corporate name or use any
tradenames, fictitious names, assumed names, “doing business as” names or other
names (other than those listed on Schedule II hereto, as such schedule may be
revised from time to time to reflect name changes and name usage permitted under
the terms of this Section 6.19 after compliance with all terms and conditions of
this Section 6.19 related thereto) unless, prior to the effective date of any
such name change or use, Borrower notifies Agent of such change in writing and
delivers to Agent such executed financing statements as Agent may request to
reflect such name change or use, together with such other documents and
instruments as Agent may request in connection therewith.  Borrower will not
change its jurisdiction of organization unless, prior to the effective date of
any such change, Borrower notifies Agent of such change in writing and delivers
to Agent such executed financing statements as Agent may reasonably request to
reflect such change, together with such documents and instruments as Agent may
request in connection therewith.  Borrower agrees that from time to time, at its
expense, it will promptly execute and deliver all further instruments and
documents, and take all further action that Agent may reasonably request in
order to perfect, protect or more fully evidence Lenders’ and Agent’s interest
in the Pledged Assets acquired hereunder, or to enable Lenders or Agent to
exercise or enforce any of their respective rights hereunder.  Without limiting
the generality of the foregoing, Borrower will, upon the request of Agent: 
(i) execute and file such financing or continuation statements, or amendments
thereto or assignments thereof, and such other instruments or notices, as may be
necessary or appropriate or as Agent may request, and (ii) mark its master data
processing records evidencing such Pledged Receivables with a legend acceptable
to Agent, evidencing that Lenders and Agent have acquired an interest therein as
provided in this Agreement.  Borrower hereby authorizes Agent to file one or
more financing or continuation statements, and amendments thereto and
assignments thereof, relative to all or any of the Pledged Assets related
thereto and the proceeds of the foregoing now existing or hereafter

 

66

--------------------------------------------------------------------------------


 

arising, without the signature of Borrower where permitted by law.  A carbon,
photographic or other reproduction of this Agreement or any financing statement
covering the Pledged Assets, or any part thereof, shall be sufficient as a
financing statement.  Borrower shall, upon the request of Agent at any time
after the occurrence of an Event of Default and at Borrower’s expense, notify
the Obligors obligated to pay any Pledged Receivables, or any of them, of the
security interest of Lenders and Agent in the Pledged Assets.  If Borrower fails
to perform any of its agreements or obligations under this Section 6.19, Agent
may (but shall not be required to) itself perform, or cause performance of, such
agreement or obligation, and the expenses of Agent incurred in connection
therewith shall be payable by Borrower upon Agent’s demand therefor.  For
purposes of enabling Agent to exercise its rights described in the preceding
sentence and elsewhere in this Article VI, Borrower and Lenders hereby authorize
each of Agent and its successors and assigns to take any and all steps in
Borrower’s name and on behalf of Borrower and Lenders necessary or desirable, in
the determination of Agent, to collect all amounts due under any and all Pledged
Receivables, including, without limitation, endorsing Borrower’s name on checks
and other instruments representing Collections and enforcing such Pledged
Receivables and the related Contracts and, if any, the related guarantees.

 

SECTION 6.20               Servicer Advances.  Servicer may, in its sole
discretion, make an advance in respect of any payment due on a Pledged
Receivable (other than a Defaulted Receivable) to the extent such payment has
not been received by Servicer as of its due date and Servicer reasonably expects
such payment will be ultimately recoverable (a “Servicer Advance”).  Servicer
shall deposit into the Operating Account in immediately available funds the
aggregate of all Servicer Advances to be made during a Remittance Period on or
prior to the Business Day immediately preceding the related Remittance Date. 
Servicer shall be entitled to reimbursement for such Servicer Advances from
Borrower.

 

SECTION 6.21               Compliance with Applicable Law.  Guarantor, Servicer
and Borrower shall at all times comply with all requirements of applicable
federal, state and local laws, and regulations thereunder (including, without
limitation, usury laws, the Federal Truth-in-Lending Act, the Equal Credit
Opportunity Act, the Fair Credit Billing Act, the Fair Credit Reporting Act, the
Fair Debt Collection Practices Act, the Federal Trade Commission Act, the
Magnuson-Moss Warranty Act, the Federal Reserve Board’s Regulations “B” and “Z”,
the Servicemembers’ Civil Relief Act and state adaptations of the National
Consumer Act and of the Uniform Consumer Credit Code and all other consumer
credit laws and equal credit opportunity and disclosure laws) to the extent
applicable in the conduct of its business.

 

SECTION 6.22               Receipt of Mortgage Assignments.  If, with respect to
any Pledged Receivable, Servicer shall not have received and delivered to
Custodian the applicable mortgage or assignments of mortgage (or similar
document) referred to in clause (c) of the definition of the term Receivable
File together with evidence of recordation of such mortgage or assignments of
mortgage at the appropriate recording office within the time period set forth
therein, such Pledged Receivable shall no longer be deemed to be an Eligible
Receivable and, therefore, Borrower shall cure, prior to any Borrowing and in
any event no later than the close of business of Agent on the next succeeding
Business Day), any Borrowing Base Deficiency.

 

SECTION 6.23               Defaulted Participant Obligations.  Borrower and
Servicer shall promptly notify Agent if any participant, co-lender or
co-purchaser in respect of any Pledged

 

67

--------------------------------------------------------------------------------


 

Receivable shall fail to make any advance or payment required by such
participant, co-lender or co-purchaser in connection with such Pledged
Receivable (a “Participant Default”).  In the event of any Participant Default,
Agent shall have the right to force Borrower to borrow a Loan hereunder in an
amount equal to the amount that such Participant Default failed to advance or
pay and Borrower shall cause the amount of such Loan to be used to satisfy the
obligation of the relevant participant, co-lender or co-purchaser under the
related Pledged Receivable, in each case, in a manner reasonably approved by
Agent.

 

ARTICLE 7.

 

EVENTS OF DEFAULT

 

SECTION 7.01               Events of Default.  If any of the following events
(“Events of Default”) shall occur:

 

(a)           the occurrence of any Bankruptcy Event with respect to Borrower or
Guarantor; or

 

(b)           any representation or warranty made or deemed to be made by
Borrower, Guarantor or Servicer (or any of their respective officers) under or
in connection with this Agreement (or any remittance report or other information
or report delivered pursuant hereto) or any other Transaction Document shall
prove to be false or incorrect in any material respect; or

 

(c)           (i) Borrower, Guarantor or Servicer shall fail to perform or
observe any term, covenant or agreement applicable to it hereunder or under any
other Transaction Document to which it is a party (other than described in
clause (ii) below) and such failure remains unremedied for fifteen (15) days
after Borrower, Guarantor or Servicer first has Actual Knowledge of such
failure, or is notified by Agent, Custodian, Servicer or any other Person, of
such failure or (ii) any of Servicer, Guarantor or Borrower shall fail to make
any payment or deposit to be made by it when due hereunder or under any other
Transaction Document; or

 

(d)           any material provision of a Transaction Document should cease for
any reason to be enforceable, valid or binding on Borrower, Guarantor or
Servicer by reason of any action or inaction of such Person (or in each case,
any of their Affiliates), or Borrower, Guarantor or Servicer (or in each case,
any of their Affiliates) shall in writing state that any provision of a
Transaction Document should cease for any reason to be enforceable, valid or
binding; or

 

(e)           Servicer’s, Guarantor’s or Borrower’s activities are terminated
for any reason, including any termination thereof by a regulatory, tax or
accounting body; or

 

(f)            the entry of one or more judgments or decrees (which judgments or
decrees are not fully covered by insurance policies as to which liability has
been accepted by the insurance carrier) against Borrower or Guarantor involving,
in the aggregate, a liability of greater than $500,000 and the same shall remain
undischarged for a period of thirty (30) consecutive days during which execution
shall not be effectively stayed or bonded pending appeal, nor shall any action
be legally taken by a judgment creditor to attach or levy upon any assets of
Borrower or Guarantor to enforce any such judgment (whether insured or
uninsured); or

 

68

--------------------------------------------------------------------------------


 

(g)           the occurrence of a Change of Control; or

 

(h)           the auditor’s opinion accompanying the audited annual financial
statements of Guarantor or Borrower is qualified in any manner;

 

(i)            the Subordinated Debt, for any reason, is no longer subordinate
in right of payment or lien priority to the Obligations hereunder; or

 

(j)            Guarantor fails (i) to qualify as a REIT, or (ii) to continue to
be entitled to a dividend paid deduction under Section 857 of the Code with
respect to dividends paid by it with respect to each taxable year for which it
claims a deduction on its Form 1120- REIT filed with the United States Internal
Revenue Service for such year, or the entering into by Guarantor of “prohibited
transactions” as defined in Sections 857(b)(6)(B)(iii) of the Code (taking into
account Sections 857(b)(6)(C), 857(b)(6)(D) and 857(b)(6)(E) of the Code) or
(iii) to satisfy any of the income or asset tests required to be satisfied by a
REIT as set forth in Section 5.01.

 

then Agent may and at the written request of the Requisite Lenders shall, by
notice to Borrower, declare the Early Amortization Commencement Date to have
occurred; provided, that, in the case of any event described in
Section 7.01(a) above, the Early Amortization Commencement Date shall be deemed
to have occurred automatically upon the occurrence of such event.  Upon any such
declaration or automatic occurrence, (i) at the option of Agent in its sole
discretion, Agent may and at the written request of the Requisite Lenders shall
declare the Loans made to Borrower hereunder and all Interest and all Fees
accrued on such Loans and any other Obligations to be immediately due and
payable (and Borrower shall pay such Loans and all such amounts and Obligations
immediately), and (ii) at the option of Agent in its sole discretion, Agent, for
the benefit of Lenders, may and at the written request of the Requisite Lenders
shall direct the Obligors to make all payments under the Pledged Receivables
directly to Agent or any lockbox or account established by Agent.  In addition,
upon any such declaration or upon any such automatic occurrence, Agent and
Lenders shall have, in addition to all other rights and remedies under this
Agreement or otherwise, all other rights and remedies provided under the UCC of
the applicable jurisdiction and other applicable laws, which rights shall be
cumulative.  If any Event of Default shall have occurred, the Interest Rate
shall be increased to the Default Funding Rate, effective as of the date of the
occurrence of such Event of Default, and shall remain at the Default Funding
Rate until such Event of Default is cured or waived in writing.

 

Notwithstanding anything to the contrary set forth in this Agreement, any breach
of the representations and warranties set forth in Schedule III of this
Agreement or a default by an Obligor under a Contract shall not constitute a
Default or an Event of Default, but may result in a Receivable being deemed
ineligible for inclusion in the Borrowing Base.

 

SECTION 7.02               Additional Remedies of Agent.

 

(a)           If, (i) upon Agent’s declaration that the Loans made to Borrower
hereunder are immediately due and payable pursuant to Section 7.01, or (ii) on
the Facility Maturity Date, the aggregate outstanding principal amount of the
Loans, all accrued Fees and Interest and any other Obligations are not
immediately paid in full, then Agent, in addition to all other rights specified
hereunder, shall have the right, in its own name and as agent for Lenders,

 

69

--------------------------------------------------------------------------------


 

to immediately sell in a commercially reasonable manner, in a recognized market
(if one exists) at such price or prices as Agent may reasonably deem
satisfactory, any or all Pledged Assets and apply the proceeds thereof to the
Obligations.

 

(b)           The parties recognize that it may not be possible to sell all of
the Pledged Assets on a particular Business Day, or in a transaction with the
same purchaser, or in the same manner because the market for such Pledged Assets
may not be liquid.  Accordingly, Agent may elect, in its sole discretion, the
time and manner of liquidating any Pledged Assets, and nothing contained herein
shall obligate Agent to liquidate any Pledged Assets on the date the Loans are
declared to be immediately due and payable pursuant to Section 7.01 or to
liquidate all Pledged Assets in the same manner or on the same Business Day.

 

(c)           Any amounts received from any sale or liquidation of the Pledged
Assets pursuant to this Section 7.02 in excess of the Obligations will be
returned to Borrower, its successors or assigns, or to whosoever may be lawfully
entitled to receive the same, or as a court of competent jurisdiction may
otherwise direct.

 

(d)           Agent and Lenders shall have, in addition to all the rights and
remedies provided herein and provided by applicable federal, state, foreign, and
local laws (including, without limitation, the rights and remedies of a secured
party under the UCC of any applicable state, to the extent that the UCC is
applicable, and the right to offset any mutual debt and claim), all rights and
remedies available to Agent and/or Lenders at law, in equity and under any other
agreement among Agent, Lenders and Borrower.

 

(e)           Except as otherwise expressly provided in this Agreement, no
remedy provided for by this Agreement shall be exclusive of any other remedy,
each and every remedy shall be cumulative and in addition to any other remedy,
and no delay or omission to exercise any right or remedy shall impair any such
right or remedy or shall be deemed to be a waiver of any Early Amortization
Event or Event of Default.

 

ARTICLE 8.

 

AGENT

 

SECTION 8.01               Authorization and Action. Each Lender hereby
designates and appoints Agent to act as its agent under the Transaction
Documents, and authorizes Agent to take such actions as agent on its behalf and
to exercise such powers as are delegated to Agent by the terms of the
Transaction Documents, together with such powers as are reasonably incidental
thereto. Agent shall not have any duties or responsibilities, except those
expressly set forth in the Transaction Documents, or any fiduciary relationship
with any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities on the part of Agent shall be read into any
Transaction Document or otherwise exist for Agent. In performing its functions
and duties under the Transaction Documents, Agent shall act solely as agent for
Lenders and does not assume nor shall be deemed to have assumed any obligation
or relationship of trust or agency with or for Borrower, Servicer or the Seller
or any of their respective successors or permitted assigns. Agent shall not be
required to take any action that exposes Agent to personal liability or that is
contrary to any Transaction Document or applicable law. The appointment and

 

70

--------------------------------------------------------------------------------


 

authority of Agent hereunder shall terminate upon the indefeasible payment in
full of all Obligations.

 

SECTION 8.02               Delegation of Duties.  Agent may execute any of its
duties under each Transaction Document by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. Agent shall not be responsible for the negligence or misconduct of
any agents or attorneys-in-fact selected by it with reasonable care.

 

SECTION 8.03               Exculpatory Provisions.  (a) Neither Agent nor any of
its directors, officers, agents or employees shall be (i) liable for any action
taken or omitted to be taken by it or them under or in connection with any
Transaction Document (except for its, their or such Person’s own gross
negligence or willful misconduct), or (ii) responsible in any manner to any
Lender for any recitals, statements, representations or warranties made by
Borrower, Servicer or the Seller contained in any Transaction Document or any
certificate, report, statement or other document referred to or provided for in,
or received under or in connection with, any Transaction Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
any Transaction Document or any other document furnished in connection
therewith, or for any failure of Borrower, Servicer, Guarantor or Custodian to
perform its respective obligations under any Transaction Document or the
Collateral, or for the satisfaction of any condition specified in Article III,
or for the perfection, priority, condition, value or sufficiency of any
collateral pledged in connection herewith. Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements or covenants contained in, or conditions
of, any Transaction Document, or to inspect the properties, books or records of
Borrower, Servicer, Guarantor or Custodian. Agent shall not be deemed to have
knowledge of any Event of Default or Unmatured Event of Default unless Agent has
received written notice with respect thereto from Borrower, Servicer, Custodian
or a Lender.

 

(b)           If Agent shall request instructions from Requisite Lenders or all
affected Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any other Transaction Document, then Agent
shall be entitled to refrain from such act or taking such action unless and
until Agent shall have received instructions from Requisite Lenders or all
affected Lenders, as the case may be, and Agent shall not incur liability to any
Person by reason of so refraining.  Agent shall be fully justified in failing or
refusing to take any action hereunder or under any other Transaction Document
(a) if such action would, in the opinion of Agent, be contrary to law or the
terms of this Agreement or any other Transaction Document, (b) if such action
would, in the opinion of Agent, expose Agent to any liability under
Environmental Laws or (c) if Agent shall not first be indemnified to its
satisfaction against any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action.  Without limiting
the foregoing, no Lender shall have any right of action whatsoever against Agent
as a result of Agent acting or refraining from acting hereunder or under any
other Transaction Document in accordance with the instructions of Requisite
Lenders or all affected Lenders, as applicable.

 

SECTION 8.04               Reliance by Agent.  Agent shall in all cases be
entitled to rely, and shall be fully protected in relying, upon any document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and

 

71

--------------------------------------------------------------------------------


 

upon advice and statements of legal counsel (including, without limitation,
counsel to Borrower), accountants and other experts selected by Agent. Agent
shall in all cases be fully justified in failing or refusing to take any action
under any Transaction Document unless it shall first receive such advice or
concurrence of Lenders as it deems appropriate and it shall first be indemnified
to its satisfaction by Lenders, provided, that unless and until Agent shall have
received such advice, Agent may take or refrain from taking any action, as Agent
shall deem advisable and in the best interests of Lenders. Agent shall in all
cases be fully protected in acting, or in refraining from acting, in accordance
with a request of Lenders and such request and any action taken or failure to
act pursuant thereto shall be binding upon Lenders.

 

SECTION 8.05               Non-Reliance on Agent.  Each Lender expressly
acknowledges that neither Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates has made any representations or
warranties to it and that no act by Agent hereafter taken, including, without
limitation, any review of the affairs of Borrower, Servicer or the Seller, shall
be deemed to constitute any representation or warranty by Agent. Each Lender
represents and warrants to Agent that it has made and will make, independently
and without reliance upon Agent and based on such documents and information as
it has deemed appropriate, its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of Borrower, Servicer and the Seller and made its own decision
to enter into the Transaction Documents and all other documents related thereto.

 

SECTION 8.06               Agent in its Individual Capacity. Agent and its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with Borrower, Servicer or the Seller or any of their
Affiliates as though Agent were not Agent hereunder.

 

SECTION 8.07               Successor Agent.  Agent may, upon thirty (30) days’
prior written notice to Borrower and Lenders, resign as Agent. If Agent shall
resign, then Requisite Lenders during such thirty (30) day period shall have the
right to appoint a successor Agent, whereupon (i) such successor Agent shall
succeed to the rights, powers and duties of Agent and the term “Agent” as used
in this Agreement and each other Transaction Document shall mean such successor
agent, effective upon its appointment, and (ii) the former Agent’s rights,
powers and duties as Agent shall be terminated, without any other or further act
or deed on the part of such former Agent or any of the parties to this
Agreement.  If for any reason no successor Agent is appointed during such
thirty-day period, then effective upon the termination of such thirty-day
period, Lenders shall perform all of the duties of Agent hereunder and under the
other Transaction Documents until the Requisite Lenders appoint a successor
Agent and Borrower and Servicer (as applicable) shall make all payments in
respect of the Obligations directly to Lenders and for all purposes shall deal
directly with Lenders.  Any successor Agent appointed by the Requisite Lenders
hereunder shall be subject to the approval of Borrower, such approval not to be
unreasonably withheld or delayed; provided that such approval shall not be
required if an Unmatured Default or an Event of Default has occurred and is
continuing.  Upon resignation or replacement of any Agent in accordance with
this Section 8.07, the retiring Agent shall execute such UCC-3 assignments and
amendments, and assignments and amendments of the Transaction Documents, as may
be necessary to give effect to its replacement by a successor Agent. After any
retiring Agent’s resignation hereunder as Agent, the provisions of this
Article VIII and Article IX shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement.

 

72

--------------------------------------------------------------------------------


 

ARTICLE 9.

 

INDEMNIFICATION

 

SECTION 9.01               Indemnities by Borrower.  Without limiting any other
rights which Agent, any Lender, Backup Servicer, Servicer (if other than BRT or
an Affiliate thereof), Agent’s Bank, Custodian or any of their respective
Affiliates may have hereunder or under applicable law, each of Borrower and
Guarantor, jointly and severally, hereby agrees to indemnify Agent, each Lender,
Backup Servicer, Servicer (if other than BRT or an Affiliate thereof), Agent’s
Bank, Custodian and each of their respective Affiliates (each, an “Indemnified
Party” for purposes of this Article IX) from and against any and all damages,
losses, claims, liabilities and related costs and expenses, including reasonable
attorneys’ fees and disbursements awarded against or incurred by any of them
arising out of or as a result of this Agreement or in respect of any Pledged
Assets, excluding, however, any such amount (a) to the extent resulting solely
from gross negligence, bad faith or willful misconduct on the part of an
Indemnified Party, and (b) to the extent comprising income, franchise and
similar taxes levied on the Indemnified Party (all of the foregoing being
collectively referred to as “Indemnified Amounts”).  Without limiting the
foregoing, each of Borrower and Guarantor, jointly and severally, shall
indemnify each Indemnified Party for Indemnified Amounts relating to or
resulting from any of the following:

 

(i)       any Pledged Receivable treated as or represented by Borrower to be an
Eligible Receivable which is not at the applicable time an Eligible Receivable,
or the purchase by any party or origination of any Receivable which violates
applicable law;

 

(ii)      reliance on any representation or warranty made or deemed made by
Borrower, Guarantor, Servicer (in its capacity as Servicer hereunder), or any of
their officers under or in connection with this Agreement or any Transaction
Document, which shall have been false or incorrect in any material respect when
made or deemed made or delivered;

 

(iii)     the failure by Borrower, Guarantor or Servicer (in its capacity as
Servicer hereunder) to comply with any term, provision or covenant contained in
this Agreement or any agreement executed in connection with this Agreement, or
with any applicable law, rule or regulation with respect to any Pledged Assets,
or the nonconformity of any Pledged Assets with any such applicable law, rule or
regulation;

 

(iv)     the failure to vest and maintain vested in Agent, for the benefit of
Lenders, or to transfer to Agent, for the benefit of Lenders, a first priority
perfected security interest (subject only to Permitted Liens) in the Receivables
which are, or are purported to be, Pledged Receivables, together with all
related Other Conveyed Property, Collections, Related Security and other Pledged
Assets related thereto (including, without limitation, Borrower’s interest in
and to any and all Underlying Collateral with respect to such Receivables), free
and clear of any Adverse Claim whether existing at the time of the related
Borrowing or at any time thereafter;

 

73

--------------------------------------------------------------------------------


 

(v)           the failure to maintain, as of the close of business on each
Business Day prior to the Collection Date, a Facility Amount which is less than
or equal to the lesser of the Borrowing Limit and Borrowing Base on such
Business Day;

 

(vi)          the failure to file, or any delay in filing, financing statements
or other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivables which are,
or are purported to be, Pledged Receivables or the other Pledged Assets related
thereto, whether at the time of any Borrowing or at any subsequent time;

 

(vii)         any dispute, claim, offset or defense (other than the discharge in
bankruptcy of an Obligor) to the payment of any Receivable which is, or is
purported to be, a Pledged Receivable (including, without limitation, a defense
based on such Receivable (or the Contract evidencing such Receivable) not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any products liability or other similar claim by
an Obligor or some other third party arising out of the merchandise sold in
connection with any Receivable;

 

(viii)        any failure of Borrower, Guarantor or Servicer (in its capacity as
Servicer hereunder) to perform its duties or obligations in accordance with the
provisions of this Agreement;

 

(ix)           the failure of Borrower to pay when due any taxes payable in
connection with the Pledged Receivables or the Pledged Assets related thereto;

 

(x)            any repayment by Agent or any Lender of any amount previously
distributed in payment of Loans or payment of Interest or Fees or any other
amount due hereunder, in each case which amount Agent or any Lender believes in
good faith is required to be repaid;

 

(xi)           the commingling by Borrower or Servicer of Collections of Pledged
Receivables at any time with other funds;

 

(xii)          any investigation, litigation or proceeding related to this
Agreement (or the Transaction Documents), or the use of proceeds of Loans or the
Pledged Assets, or Borrower’s or Servicer’s administration of the Receivables;

 

(xiii)         any failure by Borrower to give reasonably equivalent value to
BRT in consideration for the transfer by BRT to Borrower of any Receivable or
any attempt by any Person to void or otherwise avoid any such transfer under any
statutory provision or common law or equitable action, including, without
limitation, any provision of the Bankruptcy Code;

 

(xiv)        any failure of Borrower or any of its agents or representatives to
remit to the Operating Account, Collections of Pledged Receivables remitted to
Borrower or any such agent or representative;

 

74

--------------------------------------------------------------------------------


 

(xv)         any Contract related to any Pledged Receivable being be deemed to
be an executory contract or unexpired lease subject to rejection by an Obligor
under Section 365 of the Bankruptcy Code in the event that a Bankruptcy Event
has occurred with respect to such Obligor; and/or

 

(xvi)        any environmental claims arising in connection with any activity on
mortgaged property constituting Underlying Collateral.

 

Any amounts subject to the indemnification provisions of this Section 9.01 shall
be paid by Borrower and Guarantor to Agent on behalf of the applicable
Indemnified Party within five (5) Business Days following Agent’s written demand
therefor on behalf of the applicable Indemnified Party (and Agent shall pay such
amounts to the applicable Indemnified Party promptly after the receipt by Agent
of such amounts).  Agent, on behalf of any Indemnified Party making a request
for indemnification under this Section 9.01, shall submit to Borrower a
certificate setting forth in reasonable detail the basis for and the
computations of the Indemnified Amounts with respect to which such
indemnification is requested, which certificate shall be conclusive absent
demonstrable error.

 

If Borrower or Guarantor has made any payments in respect of Indemnified Amounts
to Agent, on behalf of an Indemnified Party pursuant to this Section 9.01 and
such Indemnified Party thereafter collects any of such amounts from others, such
Indemnified Party will promptly repay such amounts collected to Borrower or
Guarantor, as applicable, without interest.

 

SECTION 9.02               Indemnities by Servicer.  Without limiting any other
rights which any Indemnified Party may have hereunder or under applicable law,
Servicer (if BRT or one of its Affiliates) hereby agrees to indemnify each
Indemnified Party from and against any and all damages, losses, claims,
liabilities and related costs and expenses (including reasonable attorneys’ fees
and disbursements) (all of the foregoing being collectively referred to as
“Servicer Indemnified Amounts”) suffered or sustained by any Indemnified Party
as a consequence of any of the following, excluding, however, Servicer
Indemnified Amounts resulting solely from any gross negligence, bad faith or
willful misconduct of any Indemnified Party claiming indemnification hereunder:

 

(i)            the inclusion, in any computations made by it in connection with
any Monthly Remittance Report or Daily Remittance Report or other report
prepared by it hereunder, of any Pledged Receivables which were not Eligible
Receivables as of the date of any such computation;

 

(ii)           reliance on any representation or warranty made or deemed made by
Servicer or any of its officers under or in connection with this Agreement,
which shall have been false or incorrect in any material respect when made or
deemed made or delivered;

 

(iii)          the failure by Servicer to comply with (A) any term, provision or
covenant contained in this Agreement, or any agreement executed in connection
with this Agreement, or (B) any applicable law, rule or regulation applicable to
it with respect to any Pledged Assets;

 

75

--------------------------------------------------------------------------------


 

(iv)          any action or inaction by Servicer (if BRT or one of its
Affiliates) that causes Agent, for the benefit of Lenders, not to have a first
priority perfected security interest (subject only to Permitted Liens) in the
Receivables that are, or are purported to be, Pledged Receivables, together with
all related Other Conveyed Property, Collections, Related Security and other
Pledged Assets related thereto (including without limitation, Borrower’s
interest in and to any and all Underlying Collateral with respect to such
Receivables), free and clear of any Adverse Claim whether existing at the time
of the related Borrowing or any time thereafter;

 

(v)           the commingling by Servicer (if BRT or one of its Affiliates) of
the Collections of Pledged Receivables at any time with any other funds;

 

(vi)          any failure of Servicer or any of its agents or representatives
(including, without limitation, agents, representatives and employees of
Servicer acting pursuant to authority granted under Section 6.01 hereof) to
remit to the Operating Account, Collections of Pledged Receivables remitted to
Servicer or any such agent or representative;

 

(vii)         the failure by Servicer to perform any of its duties or
obligations in accordance with the provisions of this Agreement or errors or
omissions related to such duties;

 

(viii)        any of the events or facts giving rise to a breach of any of
Servicer’s representations, warranties, agreements and/or covenants set forth in
Article IV, Article V or Article VI; and/or

 

(ix)           any environmental claims arising in connection with any activity
on mortgaged property constituting Underlying Collateral.

 

(b)           Any Servicer Indemnified Amounts shall be paid by Servicer (if BRT
or one of its Affiliates) to Agent, for the benefit of the applicable
Indemnified Party, within five (5) Business Days following receipt by Servicer
of Agent’s written demand therefor (and Agent shall pay such amounts to the
applicable Indemnified Party promptly after the receipt by Agent of such
amounts).

 

(c)           If Servicer has made any indemnity payments to Agent, on behalf of
an Indemnified Party pursuant to this Section 9.02 and such Indemnified Party
thereafter collects any of such amounts from others, such Indemnified Party will
promptly repay such amounts collected to Servicer, without interest.

 

Each applicable Indemnified Party shall deliver to the indemnifying party under
Section 9.01 and Section 9.02, within a reasonable time after such Indemnified
Party’s receipt thereof, copies of all notices and documents (including court
papers) received by such Indemnified Party relating to the claim giving rise to
the Indemnified Amounts.

 

76

--------------------------------------------------------------------------------


 

ARTICLE 10.

 

MISCELLANEOUS

 

SECTION 10.01             Amendments and Waivers.

 

(a)           Except as provided in Section 10.01(b), no amendment or
modification of any provision of this Agreement shall be effective without the
written agreement of Borrower, Servicer, Custodian, the Requisite Lenders and
Agent, and no termination or waiver of any provision of this Agreement or
consent to any departure therefrom by Borrower or Servicer shall be effective
without the written concurrence of the Requisite Lenders, Agent and Backup
Servicer, if any.  Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

(b)           Notwithstanding the provisions of Section 10.01(a), the written
consent of each Lender affected thereby shall be required for any amendment,
modification or waiver (i) increasing the Commitment Percentage of such Lender,
(ii) reducing or forgiving any outstanding Loans, the Interest thereon or Fees,
(iii) extending or postponing any date for any payment of any Loan, or the
Interest thereon, (iv) modifying the provisions of this Section 10.01,
(v) increasing the Borrowing Limit, (vi) increasing the percentage advance rates
set forth in the definition of Borrowing Base, (vii) making less restrictive the
sublimits or concentration percentages set forth in the definition of Eligible
Receivables, (viii) subordinating of any of the Obligations to any other Debt of
Borrower, or (ix) releasing any Guaranty.  Furthermore, no amendment,
modification, termination or waiver affecting the rights or duties of Agent,
under this Agreement or any other Transaction Document, shall be effective
unless in writing and signed by Agent.  Each amendment, modification,
termination or waiver shall be effective only in the specific instance and for
the specific purpose for which it was given.  No amendment, modification,
termination or waiver shall be required for Agent to take additional Collateral
pursuant to any Transaction Document.  No amendment, modification, termination
or waiver of any provision of any Note shall be effective without the written
concurrence of the holder of that Note.  No notice to or demand on Borrower in
any case shall entitle Borrower or Guarantor to any other or further notice or
demand in similar or other circumstances.  Any amendment, modification,
termination, waiver or consent effected in accordance with this Section 10.01
shall be binding upon each holder of the Notes at the time outstanding and each
future holder of the Notes.

 

(c)           If, in connection with any proposed amendment, modification,
waiver or termination (a “Proposed Change”):

 

(i)            requiring the consent of all affected Lenders, the consent of
Requisite Lenders is obtained, but the consent of other Lenders whose consent is
required is not obtained (any such Lender whose consent is not obtained as
described in this clause (i) and in clause (ii) below being referred to as a
“Non-Consenting Lender”); or

 

(ii)           requiring the consent of Requisite Lenders, the consent of
Revolving Lenders holding 51% or more of the aggregate Commitment Percentages of
the Loans is obtained, but the consent of Requisite Lender is not obtained,

 

77

--------------------------------------------------------------------------------


 

then, so long as Agent is not a Non-Consenting Lender, at Borrower’s request, a
Person reasonably acceptable to Agent shall have the right with Agent’s consent
and in Agent’s sole discretion (but shall have no obligation) to purchase from
such Non-Consenting Lenders, and such Non-Consenting Lenders agree that they
shall, upon request, sell and assign to Agent or such Person, all of the
Commitment Percentages of such Non-Consenting Lenders for an amount equal to the
principal balance of all Loans held by the Non-Consenting Lenders and all
accrued interest and Fees with respect thereto through the date of sale, such
purchase and sale to be consummated pursuant to an executed Assignment and
Acceptance Agreement.

 

(d)           Upon payment in full in cash and performance of all of the
Obligations, termination of the commitments of Lenders hereunder and a release
of all claims against Agent and Lenders, and so long as no suits, actions,
proceedings or claims are pending or threatened against any Indemnified Party
asserting any damages, losses or liabilities that are Indemnified Amounts, Agent
shall deliver to Borrower termination statements, mortgage releases and other
documents, in form and substance reasonably satisfactory to Agent, necessary or
appropriate to evidence the termination of the Liens securing payment of the
Obligations.

 

SECTION 10.02             Notices, Etc.  All notices and other communications
provided for hereunder shall, unless otherwise stated herein, be in writing and
mailed, transmitted or delivered, as to each party hereto, at its address set
forth under its name on the signature pages hereof or specified in such party’s
Assignment and Acceptance or at such other address (including, without
limitation, an electronic mail address) as shall be designated by such party in
a written notice to the other parties hereto.  All such notices and
communications shall be effective, upon receipt, or in the case of (i) notice by
mail, five (5) days after being deposited in the United States mails, first
class postage prepaid or (ii) notice by facsimile, when confirmation of
successful transmission has been received, except that notices and
communications pursuant to Article II shall not be effective until received.

 

SECTION 10.03             No Waiver; Remedies.  No failure on the part of Agent
or any Lender to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.  The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

 

SECTION 10.04             Binding Effect; Assignability; Multiple Lenders.

 

(a)           This Agreement shall be binding upon and inure to the benefit of
Borrower, Servicer, Agent, each Lender, Backup Servicer, Custodian, Agent’s Bank
and their respective successors and permitted assigns.  This Agreement and each
Lender’s rights and obligations hereunder and interest herein shall be
assignable in whole or in part (including by way of the sale of participation
interests therein) by each Lender and its successors and assigns to (i) any
existing Lender, (ii) any Affiliate of any existing Lender or (iii) any other
Person acceptable to Agent and, as long as no Early Amortization Event has
occurred, Borrower (which acceptance shall not be unreasonably withheld or
delayed by Borrower); provided, however, that the aggregate outstanding
principal amount (determined as of the effective date of the applicable
assignment) of the Loans and commitments subject to any such assignment shall be
an integral multiple of $5,000,000, unless such assignment is made to an
existing Lender or an Affiliate or

 

78

--------------------------------------------------------------------------------


 

of any existing Lender, is of the assignor’s (together with its Affiliates
entire interest in the Loans or is made with the prior consent of Agent.  None
of Borrower, Servicer or Backup Servicer may assign any of its rights and
obligations hereunder or any interest herein without the prior written consent
of Agent and any attempt to the contrary shall be null and void.  The parties to
each assignment or participation made pursuant to this Section 10.04 shall
execute and deliver to Agent, for its acceptance and recording in its books and
records, an assignment and acceptance agreement (an “Assignment and Acceptance”)
or a participation agreement or other transfer instrument reasonably
satisfactory in form and substance to Agent and the assignor shall deliver to
Agent a processing and recordation fee of $2,500.  Each such assignment or
participation shall be effective as of the date specified in the applicable
Assignment and Acceptance or other agreement or instrument only after the
execution, delivery, acceptance and recording thereof and delivery of the
processing and recordation fee, in each case as described in the preceding
sentence.  Agent shall notify Borrower of any assignment or participation
thereof made pursuant to this Section 10.04.  Each Lender may, in connection
with any assignment or participation or any proposed assignment or participation
pursuant to this Section 10.04, disclose to the assignee or participant or
proposed assignee or participant any information relating to Borrower and the
Pledged Assets furnished to such Lender by or on behalf of Borrower or Servicer;
provided, however, that such Lender shall not disclose any such information
until it has obtained an agreement from such assignee or participant or proposed
assignee or participant that it shall treat as confidential (under terms
mutually satisfactory to Agent and such assignee or participant or proposed
assignee or participant) any information obtained which is not already publicly
known or available.

 

(b)           Whenever the term “Lender” is used herein, it shall mean Capital
One, National Association and/or any other Person which shall have executed an
Assignment and Acceptance; provided, however, that each such party shall have a
pro rata share of the rights and obligations of Lenders hereunder in such
percentage amount (the “Commitment Percentage”) as shall be obtained by dividing
such party’s commitment to fund Loans hereunder by the total commitment of all
parties to fund Loans hereunder.  Unless otherwise specified herein, any right
at any time of Lenders to enforce any remedy, or to consent to any waiver,
amendment or other modification hereunder or under any other Transaction
Document, shall be exercised by Agent only upon direction by such parties that
hold a majority of the Commitment Percentages at such time.

 

(c)           Subject to Section 10.04(a), each of the parties hereto hereby
agrees to execute any amendment to this Agreement that is required in order to
facilitate the addition of any new Lender hereunder as contemplated by this
Section 10.04.

 

SECTION 10.05             Advances; Payments; Defaulting Lenders; Information;
Actions in Concert.

 

(a)           Advances; Payments.  Agent shall notify Lenders, promptly after
receipt of a Notice of Borrowing and in an event prior to 5:00 p.m. (New York
time) on the date such Notice of Borrowing is received, by telecopy, telephone
or other similar form of transmission.  Each Lender shall make the amount of
such Lender’s Commitment Percentage of such Borrowing available to Borrower in
accordance with Section 2.02(c).

 

79

--------------------------------------------------------------------------------


 

(b)                                 Availability of Lender’s Commitment
Percentage.  Nothing in this Agreement or the other Transaction Documents shall
be deemed to require Agent to  advance funds on behalf of any Lender or to
relieve any Lender from its obligation to fulfill its commitments hereunder or
to prejudice any rights that Borrower may have any Lender as a result of any
default by such Lender hereunder.  To the extent that Agent advances funds to
Borrower on behalf of any Lender and is not reimbursed therefor on the same
Business Day as such Loan is made, Agent shall be entitled to retain for its
account all interest accrued on such Loan until reimbursed by the applicable
Lender.

 

(c)                                  Return of Payments.

 

(i)            If Agent pays an amount to a Lender under this Agreement in the
belief or expectation that a related payment has been or will be received by
Agent from Borrower and such related payment is not received by Agent, then
Agent will be entitled to recover such amount from such Lender on demand without
setoff, counterclaim or deduction of any kind.

 

(ii)           If Agent determines at any time that any amount received by Agent
under this Agreement must be returned to Borrower or paid to any other Person
pursuant to any insolvency law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Transaction Document, Agent
will not be required to distribute any portion thereof to any Lender.  In
addition, each Lender will repay to Agent on demand any portion of such amount
that Agent has distributed to such Lender, together with interest at such rate,
if any, as Agent is required to pay to Borrower or such other Person, without
setoff, counterclaim or deduction of any kind.

 

(d)                                 Defaulting Lenders.  Notwithstanding any
provision of this Agreement to the contrary, if any Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender:

 

(i)            All Fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender and Defaulting Lender shall not be entitled
to any fees so long as such Lender is a Defaulting Lender;

 

(ii)           The commitment and Loans of such Defaulting Lender shall not be
included in determining whether all Lenders or the Requisite Lenders have taken
or may take any action hereunder unless such waiver, amendment or modification
by its terms would increase such Defaulting Lender’s Commitment Percentage or
would affect such Defaulting Lender more adversely than other affected Lenders;

 

(iii)          Any amount payable to such Defaulting Lender hereunder (whether
on account of principal, interest, fees or otherwise) shall, in lieu of being
distributed to such Defaulting Lender, be retained by Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by Agent (i) first, to the payment of any
amounts owing by such Defaulting Lender to Agent hereunder, (ii) second, to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this

 

80

--------------------------------------------------------------------------------


 

Agreement, as determined by Agent, (iii) third, if so determined by Agent and
Borrower, held in such account as cash collateral for future funding obligations
of the Defaulting Lender under this Agreement, (iv) fourth, pro rata, to the
payment of any amounts owing to Borrower or the Lenders as a result of any
then-existing judgment of a court of competent jurisdiction obtained by Borrower
or any Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement, and (v) fifth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if such payment is a prepayment of the principal amount of any
Loans such payment shall be applied solely to prepay the Loans of all
non-Defaulting Lenders in accordance with their Commitment Percentages prior to
being applied to the prepayment of any Loans, or reimbursement obligations owed
to, any Defaulting Lender;

 

(iv)          Notwithstanding anything herein to the contrary, Borrower may
require the Defaulting Lender to assign all of its Loans and commitments to
another Lender or other Person willing to accept such assignment; provided that
prior to or concurrently with any such replacement, the (i) Defaulting Lender
shall have received payment in full of all of its Obligations through such date
of replacement and a release from its obligations under the Transaction
Documents and (ii) all of the Defaulting Lender’s obligations are assigned to
another Lender or such Person; and

 

(v)           In the event that Agent and Borrower each agree that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the obligations of the Lenders on Loans shall be
readjusted to reflect the inclusion of such Defaulting Lender’s commitment and
on such date such Defaulting Lender shall purchase at par such of the Loans of
the other Lenders as Agent shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Commitment Percentage.

 

(e)           Dissemination of Information.  Agent shall use reasonable efforts
to provide Lenders with any notice of Default or Event of Default received by
Agent from, or delivered by Agent to, any Credit Party, with notice of any Event
of Default of which Agent has actually become aware and with notice of any
action taken by Agent following any Event of Default; provided, that Agent’s
obligations hereunder shall be limited to providing such notice in accordance
with Section 10.02 and provided such notice is given, Agent shall not otherwise
be liable to any Lender for any failure to do so, except to the extent that such
failure is attributable to Agent’s gross negligence or willful misconduct as
determined in a final, non-appealable judgment by a court of competent
jurisdiction.  Lenders acknowledge that Borrower is required to provide
financial statements and collateral reports to Lenders in accordance with
Sections 6.11 and 6.12 hereto and agree that Agent shall have no duty to provide
the same to Lenders.

 

(f)            Actions in Concert.  Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or the Notes (including exercising any rights of setoff) without first
obtaining the prior written consent of Agent and Requisite Lenders, it being the
intent of Lenders that any such action to protect or enforce rights

 

81

--------------------------------------------------------------------------------


 

under this Agreement and the Notes shall be taken in concert and at the
direction or with the consent of Agent or Requisite Lenders.

 

SECTION 10.06             Term of this Agreement.  This Agreement, including,
without limitation, Borrower’s obligation to observe its covenants set forth in
Articles IV, V and VI and Servicer’s obligation to observe its covenants set
forth in Articles V and VI, shall remain in full force and effect until the
Collection Date; provided, however, that the rights and remedies with respect to
any breach of any representation and warranty made or deemed made by Borrower or
Servicer pursuant to Articles IV, V and VI and the indemnification and payment
provisions of Article IX and Article X and the provisions of Section 9.01 and
Section 10.08 shall be continuing and shall survive any termination of this
Agreement.

 

SECTION 10.07             GOVERNING LAW; JURY WAIVER.  THIS AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS
OF LAW PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY
OTHER JURISDICTION, EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE
INTERESTS OF AGENT AND LENDERS IN THE PLEDGED RECEIVABLES, OR REMEDIES
HEREUNDER, IN RESPECT THEREOF, ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER
THAN THE STATE OF NEW YORK.  EACH OF THE PARTIES HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREUNDER.  EACH
PARTY IRREVOCABLE CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, TO IT AT ITS ADDRESS SET FORTH HEREIN.  WITH RESPECT TO
ANY CLAIM ARISING OUT OF THIS AGREEMENT, EACH PARTY HERETO IRREVOCABLY SUBMITS
TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK CITY, NASSAU COUNTY OR SUFFOLK COUNTY AND THE UNITED STATES DISTRICT
COURTS LOCATED THEREIN, AND EACH PARTY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT
MAY HAVE AT ANY TIME TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING HERETO BROUGHT IN ANY SUCH COURT, IRREVOCABLY WAIVES
ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN ANY INCONVENIENT FORUM AND FURTHER IRREVOCABLY WAIVES THE RIGHT
TO OBJECT, WITH RESPECT TO SUCH CLAIM, SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT, THAT SUCH COURT DOES NOT HAVE JURISDICTION OVER SUCH PARTY, PROVIDED
THAT SERVICE OF PROCESS IS MADE AS SET FORTH IN THIS SECTION 10.07, OR BY ANY
OTHER LAWFUL MEANS.

 

SECTION 10.08             Costs and Expenses.  In addition to the rights of
indemnification granted to Backup Servicer, Custodian, Agent’s Bank, Agent, each
Lender and its Affiliates under Section 9.01 hereof, each of Borrower and
Guarantor, jointly and severally, agrees to pay on demand all reasonable (and
reasonably documented) costs and expenses of Backup Servicer, Custodian, Agent’s
Bank, each Lender and Agent incurred in connection with the preparation,
execution, delivery or administration of, or any waiver or consent issued or
amendment prepared

 

82

--------------------------------------------------------------------------------


 

in connection with, this Agreement, the other Transaction Documents and the
other documents to be delivered hereunder or in connection herewith or therewith
or incurred in connection with any amendment, waiver or modification of this
Agreement, any other Transaction Document, and any other documents to be
delivered hereunder or thereunder or in connection herewith or therewith,
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for Backup Servicer, Custodian, Agent’s Bank, Agent and each Lender with
respect thereto and with respect to advising Backup Servicer, Custodian, Agent’s
Bank, Agent and each Lender as to their respective rights and remedies under
this Agreement and the other documents to be delivered hereunder or in
connection herewith, and all costs and expenses, if any (including reasonable
counsel fees and expenses), incurred by Backup Servicer, Custodian, Agent’s
Bank, Agent or any Lender in connection with the enforcement of this Agreement
and the other documents to be delivered hereunder or in connection herewith.

 

(a)           Each of Guarantor and Borrower shall, jointly and severally, pay
on demand all other costs and expenses incurred by Agent and/or any Lender or
any general or limited partner or member or shareholder thereof related to this
Agreement or any other Transaction Document (“Other Costs”), including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for Agent
and/or any Lender or any counsel for any general or limited partner or member or
shareholder thereof, with respect to (i) advising such Person as to its rights
and remedies under this Agreement and the other documents to be delivered
hereunder or in connection herewith and (ii) the enforcement of this Agreement
and the other documents to be delivered hereunder or in connection herewith.

 

(b)           Without limiting any other provision hereof, Borrower shall pay on
demand all costs, expenses and fees of Backup Servicer subsequent to the
occurrence of a Servicer Default and the appointment of Backup Servicer as
Servicer hereunder related to its duties under this Agreement.

 

(c)           Any Person making a claim under this Section 10.08 shall submit to
Borrower a notice setting forth in reasonable detail the basis for and the
computations of the applicable costs, expenses or similar items.

 

SECTION 10.09             No Proceedings.  Servicer, Backup Servicer and
Custodian each hereby agree that it will not institute against, or join any
other Person in instituting against, Borrower any proceedings of the type
referred to in the definition of Bankruptcy Event if there shall not have
elapsed at least one year and one day since the Collection Date.

 

SECTION 10.10             Protection of Agent’s Security Interest.

 

(a)           Each of Borrower and Guarantor agrees that from time to time, at
its expense, it will promptly execute and deliver all instruments and documents,
and take all actions, that may be necessary or desirable, or that Agent may
reasonably request, to perfect, protect, defend or more fully evidence the
security interest of Agent, for the benefit of Lenders, in any Pledged Assets,
or to enable Agent or any Lender to exercise and enforce their rights and
remedies hereunder or under the other Transaction Documents (including, without
limitation, to enforce any of the Receivables or any Assignment). At any time
after the occurrence of an Event of Default, Agent may, or Agent may direct
Borrower or Servicer to, notify the Obligors, at

 

83

--------------------------------------------------------------------------------


 

Borrower’s expense, of the security interests of Agent for the benefit of
Lenders under this Agreement and may also file any assignments of mortgage
relating to any or all of the mortgage loans direct that payments of all amounts
due or that become due under any or all Receivables be made directly to Agent or
its designee. Borrower or Servicer (as applicable) shall, at Agent’s or any
Lender’s request, withhold the identity of Lenders in any such notification.

 

(b)           If Borrower fails to perform any of its obligations hereunder or
under any other Transaction Document, Agent or any Lender may (but shall not be
required to) perform, or cause performance of, such obligations, and Agent’s and
each Lender’s costs and expenses incurred in connection therewith shall be
payable by Borrower as provided in Section 10.08. Borrower irrevocably
authorizes Agent at any time and from time to time in the sole discretion of
Agent, and appoints Agent as its attorney-in-fact, to act on behalf of Borrower
(i) to execute on behalf of Borrower as debtor and to file financing statements
necessary or desirable in Agent’s sole discretion to perfect and to maintain the
perfection and priority of the security interest of Agent for the benefit of
Lender in the Pledged Receivables and other Pledged Assets and (ii) to file a
carbon, photographic or other reproduction of this Agreement or any financing
statement with respect to the Pledged Receivables as a financing statement in
such offices as Agent in its sole discretion deems necessary or desirable to
perfect and to maintain the perfection and priority of the security interest of
Agent, for the benefit of Lenders, in the Pledged Assets. This appointment is
coupled with an interest and is irrevocable. Borrower hereby authorizes Agent to
file financing statements and other filing or recording documents, including any
mortgages or assignments of mortgage relating thereto, with respect to the
Pledged Receivables and other Pledged Assets (including any amendments thereto,
or continuation or termination statements thereof), without the signature or
other authorization of Borrower, in such form and in such offices as Agent
determines appropriate to perfect or maintain the perfection of the security
interest of Agent hereunder. Borrower acknowledges and agrees that it is not
authorized to, and will not, file financing statements or other filing or
recording documents with respect to the Pledged Receivables or other Pledged
Assets (including any amendments thereto, or continuation or termination
statements thereof), without the express prior written approval by Agent,
consenting to the form and substance of such filing or recording document.
Borrower approves, authorizes and ratifies any filings or recordings made by or
on behalf of Agent in connection with the perfection of the security interests
in favor of Borrower or Agent.

 

SECTION 10.11             Execution in Counterparts; Severability; Integration. 
this Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement.  Delivery of an executed counterpart of a signature
page to this Agreement by facsimile or electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.  In
the event that any provision in or obligation under this Agreement shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.  This Agreement contains the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof, superseding all prior
oral or written understandings other than the Fee Letters.

 

84

--------------------------------------------------------------------------------


 

SECTION 10.12             Tax Characterization.  Notwithstanding any provision
of this Agreement, the parties hereto intend that the Loans advanced hereunder
shall constitute indebtedness of Borrower for federal income tax purposes.

 

SECTION 10.13             Reserved.

 

SECTION 10.14             Confidentiality.  Each of Agent, Backup Servicer,
Custodian and each Lender agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
Agent and Lenders and their Affiliates’ directors, officers, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section 10.14, (i) to any assignee of or participant in,
or any prospective assignee of or participant in, any rights or obligations
under this Agreement or (ii) to any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to Borrower and its
obligations, (g) with the consent of Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 10.14 or (ii) becomes available to Agent, Backup Servicer,
Custodian or any Lender on a nonconfidential basis from a source other than
Borrower.  For the purposes of this Section 10.14, “Information” means all
information received from Borrower relating to Borrower or its business, other
than any such information that is available to Agent, Backup Servicer,
Custodian, Agent’s Bank or any Lender on a nonconfidential basis prior to
disclosure by Borrower.  Notwithstanding anything herein to the contrary, each
party hereto (and each of its employees, representatives, and other agents) may
disclose to any and all persons, without limitation of any kind, the United
States tax treatment and United States tax structure of the transactions
described herein and all materials of any kind (including, without limitation,
opinions or other tax analyses) that are provided to any party hereto relating
to such United States tax treatment and United States tax structure, other than
any information for which nondisclosure is reasonably necessary in order to
comply with applicable securities laws.

 

SECTION 10.15             Specified Laws.  Each Lender and the Agent (for itself
and not on behalf of any Lender) hereby notifies Borrower that pursuant to the
requirements of the Specified Laws, it is required to obtain, verify and record
information that identifies Borrower, Guarantor and Servicer, which information
includes the names and addresses of the Borrower, Guarantor and Servicer and
other information that will allow such Lender or Agent, as applicable, to
identify the Borrower, Guarantor or Servicer in accordance with the Specified
Laws.

 

[Signature page to follow.]

 

85

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

BORROWER:

BRT RLOC LLC

 

 

 

 

 

By:

/s/ Mark H. Lundy

 

 

Name:

Mark H. Lundy

 

 

Title:

Senior Vice President

 

 

 

c/o BRT Realty Trust

 

60 Cutter Mill Road

 

Great Neck, New York 11021

 

Attention: David W. Kalish

 

Facsimile No.: (516) 466-3132

 

Telephone No.: (516) 773-2715

 

SIGNATURE PAGE TO

LOAN AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

SERVICER:

BRT REALTY TRUST

 

 

 

 

 

By:

/s/ Mark H. Lundy

 

 

Name:

Mark H. Lundy

 

 

Title:

Senior Vice President

 

 

 

 

 

60 Cutter Mill Road

 

Great Neck, New York 11021

 

Attention: David W. Kalish

 

Facsimile No.: (516) 466-3132

 

Telephone No.: (516) 773-2715

 

SIGNATURE PAGE TO

LOAN AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

GUARANTOR:

BRT REALTY TRUST

 

 

 

 

 

By:

/s/ Mark H. Lundy

 

 

Name:

Mark H. Lundy

 

 

Title:

 Senior Vice President

 

 

 

60 Cutter Mill Road

 

Great Neck, New York 11021

 

Attention: David W. Kalish

 

Facsimile No.: (516) 466-3132

 

Telephone No.: (516) 773-2715

 

SIGNATURE PAGE TO

LOAN AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

AGENT:

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Paul Kesicki

 

 

Name:

Paul Kesicki

 

 

Title:

Vice President

 

 

 

275 Broadhollow Road

 

Melville, New York 11747

 

Attention: Bob Bernard

 

Facsimile No.: (631) 531-2798

 

Telephone No.: (631) 531-2172

 

 

 

With a copy to:

 

 

 

Loeb & Loeb LLP

 

345 Park Avenue

 

New York, New York 10154

 

Attention: Miriam Cohen, Esq.

 

Facsimile No.: (212) 407-4990

 

Confirmation No.: (212) 407-4000

 

SIGNATURE PAGE TO

LOAN AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDER:

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Paul Kesicki

 

 

Name:

Paul Kesicki

 

 

Title:

Vice President

 

 

 

275 Broadhollow Road

 

Melville, New York 11747

 

Attention: Bob Bernard

 

Facsimile No.: (631) 531-2798

 

Telephone No.: (631) 531-2172

 

 

 

With a copy to:

 

 

 

Loeb & Loeb LLP

 

345 Park Avenue

 

New York, New York 10154

 

Attention: Miriam Cohen, Esq.

 

Facsimile No.: (212) 407-4990

 

Confirmation No.: (212) 407-4000

 

SIGNATURE PAGE TO

LOAN AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

CONDITION PRECEDENT DOCUMENTS

 

As required by Section 3.01 of the Agreement, each of the following items must
be delivered to Agent prior to the date of the initial Borrowing:

 

(a)           A copy of this Agreement, the Notes, if any, and each other
Transaction Document duly executed by each of the parties hereto;

 

(b)           A copy of the Credit and Collection Policy and the Underwriting
Guidelines as currently in effect;

 

(c)           A certificate of the Secretary or Assistant Secretary of Borrower,
dated as of the date of this Agreement, certifying (i) the names and true
signatures of the incumbent officers of Borrower authorized to sign on behalf of
Borrower this Agreement and the other documents to be delivered by Borrower
hereunder (on which certificate Agent and Lenders may conclusively rely until
such time as Agent shall receive from Borrower a revised certificate meeting the
requirements of this paragraph (c)), (ii) that the copy of the certificate of
formation of Borrower attached thereto is a complete and correct copy and that
such certificate of formation has not been amended, modified or supplemented and
is in full force and effect, (iii) that the copy of the limited liability
company agreement of Borrower attached thereto is a complete and correct copy,
and that such limited liability company agreement has not been amended, modified
or supplemented and is in full force and effect, and (iv) the resolutions of the
board of managers of Borrower approving and authorizing the execution, delivery
and performance by Borrower of this Agreement and the documents related hereto;

 

(d)           A certificate of the Secretary or Assistant Secretary of
Guarantor, dated as of the date of this Agreement, certifying (i) the names and
true signatures of the incumbent officers of Guarantor authorized to sign on
behalf of Guarantor this Agreement and the other documents to be delivered by
Guarantor hereunder (on which certificate Agent and Lenders may conclusively
rely until such time as Agent shall receive from Guarantor a revised certificate
meeting the requirements of this paragraph (d)), (ii) that the copy of the
certificate of formation of Guarantor attached thereto is a complete and correct
copy and that such certificate of formation has not been amended, modified or
supplemented and is in full force and effect, (iii) that the copy of operative
agreement of Guarantor attached thereto is a complete and correct copy, and that
such operative agreement has not been amended, modified or supplemented and is
in full force and effect, and (iv) the resolutions of the governing body of
Guarantor approving and authorizing the execution, delivery and performance by
Guarantor of this Agreement and the documents related hereto;

 

(e)           A certificate of the Secretary or Assistant Secretary of Servicer,
dated as of the date of this Agreement, certifying (i) the names and true
signatures of the incumbent officers of Servicer authorized to sign on behalf of
Servicer this Agreement and the other documents to be delivered by Servicer
hereunder (on which certificate Agent and Lenders may conclusively rely until
such time as Agent shall receive from Servicer a revised certificate meeting the
requirements of this paragraph (e)), (ii) that the copy of the certificate of
formation

 

1

--------------------------------------------------------------------------------


 

of Servicer attached thereto is a complete and correct copy and that such
certificate of formation has not been amended, modified or supplemented and is
in full force and effect, (iii) that the copy of the operative agreement of
Servicer attached thereto is a complete and correct copy, and that such
operative agreement has have not been amended, modified or supplemented and is
in full force and effect, and (iv) the resolutions of governing body of Servicer
approving and authorizing the execution, delivery and performance by Servicer of
this Agreement and the documents related hereto;

 

(f)            A good standing certificate, dated as of a recent date for
Borrower, issued by the Secretary of State of New York and a certificate of
formation for Borrower certified by the Secretary of State of New York;

 

(g)           A good standing certificate, dated as of a recent date for
Guarantor, issued by the Secretary of the Commonwealth of Massachusetts and a
certificate of formation or incorporation for Guarantor certified by the
Secretary of State of the Commonwealth of Massachusetts;

 

(h)           A good standing certificate, dated as of a recent date for
Servicer, issued by the Secretary of State of the Commonwealth of Massachusetts
and a certificate of incorporation for Servicer certified by the Secretary of
the Commonwealth of Massachusetts;

 

(i)            Original copies of proper financing statements (the “Facility
Financing Statements”) describing the Pledged Receivables, Other Conveyed
Property, Related Security and other Pledged Assets, and naming Borrower as
debtor and Agent, on behalf of Lenders, as secured party, and other, similar
instruments or documents, as may be necessary or, in the opinion of Agent or
Lenders, desirable under the UCC of all appropriate jurisdictions or any
comparable law to perfect Agent’s and Lenders’ interests in all Pledged
Receivables, Other Conveyed Property, Related Security and other Pledged Assets;

 

(j)            Original copies of proper financing statements, if any, necessary
to release all security interests and other rights of any Person in the Pledged
Receivables, Other Conveyed Property, Related Security and other Pledged Assets
previously granted by Borrower;

 

(k)           Certified copies of requests for information or copies (or a
similar UCC search report certified by a party acceptable to Agent), dated a
date reasonably near to the date of the initial Borrowing, listing all effective
financing statements, which name Borrower (under its present name and any
previous name) as debtor and which are filed in the jurisdictions in which the
Facility Financing Statements were filed, together with copies of such financing
statements (none of which shall cover any Pledged Assets);

 

(l)            One or more favorable Opinions of Counsel of counsel to Borrower
and Guarantor, with respect to such matters as Agent may reasonably request
(including an opinion, with respect to due authorization, execution and delivery
of, and enforceability of, this Agreement and the other Transaction Documents,
and the perfected security interest of Agent (for the benefit of the Lender), in
the Pledged Receivables, Other Conveyed Property, Related Security and other
Pledged Assets);

 

2

--------------------------------------------------------------------------------


 

(m)          Any necessary third party consents to the closing of the
transactions contemplated hereby; and

 

(n)           A copy of each of the other Transaction Documents duly executed by
the parties thereto.

 

(o)           Certificates of insurance evidencing that each of Guarantor and
Borrower has obtained liability insurance and property insurance (for such
property as it may at such time own) with financially sound and reputable
insurance companies or associations (in each case that are not Affiliates of
Borrower) of a nature and providing such coverage as is sufficient and as is
customarily carried by businesses of the size and character of the business of
Guarantor and Borrower, with the certificate of liability insurance to name
Agent on behalf of Lenders as additional insured and to provide that no
cancellation, material addition in amount or material change in coverage shall
be effective until after 30 days’ notice thereof to Agent.

 

3

--------------------------------------------------------------------------------


 

SCHEDULE II

 

PRIOR NAMES, TRADENAMES, FICTITIOUS NAMES
AND “DOING BUSINESS AS” NAMES

 

Borrower

Prior Legal Names:

 

None

Trade Names:

 

BRT and BRT Realty Trust

Fictitious Names:

 

BRT and BRT Realty Trust

Doing Business as:

 

BRT and BRT Realty Trust

 

Servicer

Prior Legal Names:

 

None

Trade Names:

 

BRT and BRT Realty Trust

Fictitious Names:

 

BRT and BRT Realty Trust

Doing Business as:

 

BRT and BRT Realty Trust

 

Guarantor

Prior Legal Names:

 

None

Trade Names:

 

BRT and BRT Realty Trust

Fictitious Names:

 

BRT and BRT Realty Trust

Doing Business as:

 

BRT and BRT Realty Trust

 

1

--------------------------------------------------------------------------------


 

SCHEDULE III

 

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO ELIGIBLE RECEIVABLES

 

The following representations and warranties are made by Borrower, with respect
to all Pledged Receivables, unless the related Notice of Borrowing specifies, in
writing, which of the following are not true and provides an explanation of why
such representations are not true and Agent has approved such deviation in
writing.

 

1.             Each such Pledged Receivable represents the genuine, legal,
valid, binding and full recourse payment obligation of the Obligor thereunder
enforceable by Borrower.

 

2.             Each such Pledged Receivable, at the time of origination and at
all times thereafter, conformed in all material respects to all requirements of
the Credit and Collection Policy applicable to such Pledged Receivable and, in
any case, no such Pledged Receivable would be required to be written off
pursuant to the Credit and Collection Policy and the Underwriting Guidelines.

 

3.             Each such Pledged Receivable was originated in the United States
and denominated in Dollars, and the Obligor, with respect to each such Pledged
Receivable, has a billing address and principal place of business in the United
States and the Underlying Collateral for each such Pledged Receivable is located
in the United States.

 

4.             No such Pledged Receivable is the subject of, or the subject of
any assertions in respect of, any litigation, right of rescission, setoff,
counterclaim or defense on the part of the Obligor.  Such Pledged Receivable are
not subject to any discounts, allowances or set-offs against payment thereof.

 

5.             No such Pledged Receivable has a stated term of more than
thirty-six (36) months.  For any repurchase agreement or similar agreement, the
Obligor is required to purchase the Mortgage or Deed of Trust from the Borrower
no more than 364 days from the date such Mortgage or Deed of Trust is purchased
by Borrower thereunder.

 

6.             No such Pledged Receivable is a Defaulted Receivable.

 

7.             Except as expressly permitted under this Agreement, no such
Pledged Receivable had any of its provisions waived, amended, altered or
modified in any respect that is credit related and adverse, or otherwise
material and adverse, to the interests of Borrower or Lenders since its
origination or purchase.

 

8.             Each such Pledged Receivable is payable by an Obligor which
(i) is not subject to a Bankruptcy Event and (ii) is not a party to any
agreement with Borrower or any of its Affiliates pursuant to which such Obligor
has become ineligible for financing.

 

1

--------------------------------------------------------------------------------


 

9.             The information pertaining to each such Pledged Receivable set
forth in  the related Assignment and each Monthly Remittance Report and Daily
Remittance Report is true and correct in all material respects.

 

10.           With respect to each such Pledged Receivable, by the Borrowing
Date on which such Pledged Receivable is Pledged hereunder and on each day
thereafter, Servicer or Borrower, as applicable, will have caused its master
computer records relating to such Pledged Receivable to be clearly and
unambiguously marked to show that such Pledged Receivable has been Pledged under
this Agreement.

 

11.           With respect to each such Pledged Receivable there exists a
Receivable File, such Receivable File contains at all times each item listed in
the definition of Receivable File with respect to such Pledged Receivable that
is required to be contained therein as set forth in such definition at such
times and such Receivable File is in the possession of Custodian.

 

12.           No such Pledged Receivable has been repaid, prepaid, satisfied,
subordinated or rescinded.

 

13.           No such Pledged Receivable was originated in, purchased in, or is
subject to the laws of, any jurisdiction the laws of which would make unlawful,
void or voidable the sale, transfer, pledge and/or assignment of such Pledged
Receivable under this Agreement or any Assignment and none of Seller or Borrower
have entered into any agreement with any Obligor that prohibits, restricts or
conditions the sale, transfer, pledge and/or assignment of such Pledged
Receivable.

 

14.           No such Pledged Receivable is currently assigned or pledged by
(i) Seller to any Person other than Borrower, and (ii) Borrower to any Person
other than Agent for the benefit of Lenders.

 

15.           No such Pledged Receivable is assumable by another Person in a
manner which would release the Obligor thereof from such Obligor’s obligations
thereunder to Seller or Borrower.

 

16.           There has been no default, breach, violation or event permitting
acceleration under the terms of any such Pledged Receivable, and no condition
exists or event has occurred and is continuing that with notice, the lapse of
time or both would constitute a default, breach, violation or event permitting
acceleration under the terms of any such Pledged Receivable, and in each case
that could reasonably be expected to materially adversely affect the
collectibility of such Pledged Receivable and there has been no waiver of any of
the foregoing, other than a waiver provided in conformance with the terms of
this Agreement.

 

17.           Each such Pledged Receivable is in full force and effect in
accordance with its terms and neither Borrower nor the Obligor has suspended or
reduced any payments or obligations due or to become due thereunder by reason of
a default by any other party to such Pledged Receivable;

 

2

--------------------------------------------------------------------------------


 

18.           The origination and collection practices used by Borrower, Seller
and Servicer with respect to each such Pledged Receivable have been in all
respects legal, proper, prudent and customary in the financing and servicing
business.

 

19.           Borrower and/or Seller considered (a) the applicable Obligor’s
ability to pay all payments included in the terms of each such Pledged
Receivable (and, if applicable, the Contract related thereto), and (b) the
applicable Obligor’s ability to pay any increases in the payments due under the
terms of each such Pledged Receivable (and, if applicable, the Contract related
thereto), and in each case concluded that such Obligor had the ability to make
such payments.

 

20.           Borrower, Seller and/or Servicer have duly fulfilled in all
material respects all obligations on their part to be fulfilled under or in
connection with the origination, acquisition and assignment of such Pledged
Receivable, including, without limitation, giving any notices or consents
necessary to effect the acquisition of such Pledged Receivable by Borrower, and
have done nothing to impair the rights of Borrower or Agent in such Pledged
Receivable or payments with respect thereto.

 

21.           The sale of such Pledged Receivable (and the Other Conveyed
Property and Related Security related thereto) from Seller to Borrower pursuant
to an Assignment, if applicable, does not violate the terms or provisions of any
agreement to which either Seller or Borrower are a party or by which either of
them are bound.

 

22.           The transfer, assignment and conveyance of such Pledged Receivable
(and the Other Conveyed Property and Related Security related thereto) from
Seller to Borrower pursuant to an Assignment, if applicable, is not subject to
any tax, fee or governmental charge payable by Borrower or any other Person to
any federal, state or local government, other than, with respect to Underlying
Collateral consisting of real estate, customary fees in connection with the
recordation and transfer of such Underlying Collateral.

 

23.           No such Pledged Receivable has, may or will be deemed to be an
executory contract or unexpired lease subject to rejection by an Obligor under
Section 365 of the Bankruptcy Code in the event that a Bankruptcy Event has
occurred or occurs with respect to the Obligor.

 

24.           The Obligor, with respect to such Pledged Receivable (and any
guarantor of such Obligor’s obligations thereunder), had full legal capacity to
execute and deliver the Contract which creates such Pledged Receivable and any
other documents related thereto.

 

25.           Each such Pledged Receivable was originated by Seller or Borrower
without any fraud or material misrepresentation on the part of the related
Obligor, Seller or Borrower.  Each such Receivable was sold or contributed by
Seller to Borrower, if applicable, without any fraud or material
misrepresentation on the part of Seller or Borrower.

 

26.           The funding obligations for each such Pledged Receivable have been
fully satisfied and all sums requested by the Obligor, and that are available
under the terms of the related Contract, have been fully advanced.

 

3

--------------------------------------------------------------------------------


 

27.           Each such Pledged Receivable is a fully collateralized payment
obligation of the Obligor thereunder.

 

28.           The Obligor of each such Pledged Receivable is not a Government
Entity.

 

29.           Each such Pledged Receivable (i) was originated by (A) Seller or
(B) Borrower in the ordinary course of such Person’s business and such Person
had all necessary licenses and permits to originate such Pledged Receivable in
the State where the Obligor and the related Underlying Collateral were located,
(ii) was sold by Seller to Borrower under an Assignment, if applicable, and
Borrower has all necessary licenses and permits to purchase and own such Pledged
Receivables and enter into Contracts pursuant to which such Pledged Receivable
was created, in the State where the Obligor (including, without limitation, any
third party Seller) and the related Underlying Collateral are located and
(iii) contains customary and enforceable provisions, such as to render the
rights and remedies of Borrower (and any assignee thereof) adequate for
realization against the collateral security related thereto.

 

30.           There are no proceedings pending or, to the best of Borrower’s
knowledge, threatened (i) asserting insolvency of or Bankruptcy Event involving
the Obligor of such Pledged Receivable, or (ii) wherein the Obligor of such
Pledged Receivable, any other obligated party or any governmental agency has
alleged that such Pledged Receivable or the Contract which creates such Pledged
Receivable is illegal or unenforceable.

 

31.           Each such Pledged Receivable was created under a Contract which
(i) contains provisions permitting acceleration of the scheduled payments
thereunder if the related Obligor is in default under or has otherwise violated
or breached any material provision of such Pledged Receivable or the Contract
which created such Pledged Receivable, (ii) prohibits any assignment of the
Pledged Receivable by the related Obligor and (iii) contains provisions
sufficient to enable Borrower to repossess or foreclose upon the Underlying
Collateral related thereto upon a default thereunder.

 

32.           Each of the items contained in the Receivable File with respect to
each such Pledged Receivable are substantially in the form of agreements or
documents delivered to Agent prior to the date of this Agreement (or
substantially in the form of agreements which have otherwise been approved by
Agent).  Each such Pledged Receivable was created under a Contract that permits
the assignment by the lending party thereunder of all rights, but none of the
obligations, of such lending party without the consent of or notice to any
Person.

 

33.           Each such Pledged Receivable either reserves for or requires the
related Obligor to pay all maintenance, repair, insurance and taxes, together
with all other ancillary costs and expenses, with respect to the related
Underlying Collateral.

 

34.           Each such Pledged Receivable is by its terms an absolute and
unconditional obligation of the related Obligor and is non-cancelable prior to
the expiration of the term of such Pledged Receivable; and such Pledged
Receivable does not provide for the substitution, exchange or addition of any
other items of Underlying Collateral related to such Pledged Receivable if the
effect thereof would be to reduce or extend the scheduled payments related
thereto.

 

4

--------------------------------------------------------------------------------


 

35.           Each such Pledged Receivable requires that the related Obligor
obtain and maintain physical damage insurance, general liability insurance and
flood insurance (to the extent the Underlying Collateral is located in an area 
identified by the Secretary of Housing and Urban Development as an area having
special flood hazards and in which flood insurance has  been made  available 
under  the  National  Flood  Insurance  Act of nineteen hundred sixty-eight, as
amended) covering any and all loss with respect to such Underlying Collateral. 
Insurance coverage required to be maintained by the Obligor under such Pledged
Receivable is of a type customary for the Underlying Collateral covered thereby
and Servicer’s monitoring of compliance with such insurance requirements is
consistent with industry practice.  Physical damage insurance, general liability
insurance and loss by flood insurance (to the extent the Underlying Collateral
is located in an area  identified by the Secretary of Housing and Urban
Development as an area having special flood hazards and in which flood insurance
has been made  available  under  the  National  Flood  Insurance  Act of
nineteen hundred sixty-eight, as amended), in an amount greater than or equal to
the replacement cost of the related Underlying Collateral or, if less, in the
amount of the Loan (provided co-insurance is waived), covering any and all loss
with respect to the Underlying Collateral related to each such Pledged
Receivable and a loss payee endorsement with respect to such insurance in favor
of Borrower and Agent is in full force and effect.  The Agent has received
copies of the Insurance Certificates covering such Underlying Collateral and
such Insurance Certificates accurately identify the insurance policies then
covering the Underlying Collateral.

 

36.           All requirements of applicable federal, state and local laws, and
regulations thereunder (including, without limitation, usury laws, licensing
laws and regulations, the Federal Truth-in-Lending Act, the Equal Credit
Opportunity Act, the Fair Credit Billing Act, the Fair Credit Reporting Act, the
Fair Debt Collection Practices Act, the Federal Trade Commission Act, the
Magnuson-Moss Warranty Act, the Federal Reserve Board’s Regulations “B” and “Z”,
the Servicemembers’ Civil Relief Act and state adaptations of the National
Consumer Act, and of the Uniform Consumer Credit Code, and all other consumer
credit laws and equal credit opportunity and disclosure laws), in respect of
each such Pledged Receivable, the origination or purchase thereof, and the
Underlying Collateral related thereto, have been complied with in all respects.

 

37.           The Obligor with respect to such Pledged Receivable has good and
marketable title to the Underlying Collateral securing such Pledged Receivable
and such Underlying Collateral is free and clear of all Adverse Claims.

 

38.           The Contract related to each such Pledged Receivable contains
language by which the Obligor grants a first priority, perfected security
interest (subject only to Permitted Liens) to Borrower in the Underlying
Collateral securing such Pledged Receivable.

 

39.           The Underlying Collateral securing such Pledged Receivable has not
been released from the lien of Agent, for the benefit of Lenders, in whole or in
part.

 

40.           Except in connection with a participation, neither Borrower nor
Servicer has taken any action to convey any right to any Person that would
result in such Person having a right to payments due under any such Pledged
Receivable or payments received under the related

 

5

--------------------------------------------------------------------------------


 

Insurance Policy or otherwise to impair the rights of Borrower, Agent or any
Lender in such Pledged Receivable, the related Insurance Policy or any proceeds
thereof.

 

41.           The Obligor and any guarantor, with respect to each such Pledged
Receivable, received a legible, completely filled-in copy of the Contract which
creates such Pledged Receivable, and any other document that such Obligor or
such guarantor were asked to sign in connection with the purchase or financing
of the Underlying Collateral or any related guaranty.

 

42.           The Underlying Collateral related to such Pledged Receivable is
not subject to any tax or mechanic’s lien or any other Adverse Claim (other than
Permitted Liens).

 

43.           The Underlying Collateral related to such Pledged Receivable has
not been repossessed from the related Obligor.

 

44.           Borrower has delivered to Custodian the sole original counterpart
of the promissory note, if any, or the chattel paper, if any, related to such
Pledged Receivable, and the Contract, and, if any, such promissory note or
chattel paper, as applicable, and the other items contained in the related
Receivable File constitute the entire agreement between Seller or Borrower, as
applicable, and the Obligor in respect of the related Underlying Collateral.

 

45.           The Obligor with respect to any such Pledged Receivable is not a
merchant with respect to the Underlying Collateral related to such Pledged
Receivable, and no Obligor under such Pledged Receivable is a partner, member or
Affiliate of Borrower, Seller or Servicer.

 

46.           Neither the operation of any of the terms of any such Pledged
Receivable or the Contract which creates such Pledged Receivable, nor the
exercise by Borrower, Servicer, Seller or the Obligor of any right under any
such Pledged Receivable will render such Pledged Receivable unenforceable in
whole or in part nor subject to any right of rescission, setoff, claim,
counterclaim or defense.

 

47.           The Underlying Collateral related to each such Pledged Receivable
has not been used by the related Obligor in any manner or for any purpose which
would result in any material risk of liability being imposed upon Seller,
Borrower, Agent or any Lender under any applicable federal, state, local or
foreign laws, common laws, statutes, codes, ordinances, rules, regulations,
permits, judgments, agreements or orders related to or addressing the
environment, health or safety.

 

48.           No Person (including, without limitation, any dealer, vendor or
broker) other than, if applicable, the related Obligor has provided any funds to
Seller, Servicer or Borrower as a deposit, cash collateral or reserve to secure
the obligations of the Obligor under such Pledged Receivable.

 

49.           Each such Pledged Receivable includes provisions requiring the
payment of interest and fees in each calendar month during the term of such
Pledged Receivable.

 

6

--------------------------------------------------------------------------------


 

50.           The Obligor under such Pledged Receivable is obligated to
indemnify Borrower and any assignee thereof, including, without limitation,
Borrower and its assignee, against all environmental claims arising in
connection with any and all activity on the mortgaged property.

 

51.           The promissory note (if applicable) related to each such Pledged
Receivable (a) prior to being sold pursuant to the related Assignment, if
applicable, listed Seller as payee, (b) after being endorsed at the time of sale
under the related Assignment to Borrower or upon origination by Borrower, lists
Borrower as payee, and (c) after being endorsed at the time of the Pledge of
such Pledged Receivable hereunder, lists Agent as payee.

 

52.           No party other than Servicer or Borrower has the right to enforce
rights or remedies or waive defaults under the Contract related to such Pledged
Receivable.

 

53.           Each such Pledged Receivable arises from a Contract in respect of
which (i) Borrower is the sole lender or (ii) Borrower has, pursuant to a
participation agreement approved in writing by Agent or in a form approved in
writing by Agent, sold a participation interest in such Contract to a
participant or participants whose interests in amounts payable by the Obligor
under such Contract are pari passu with, or subordinated to, Borrower’s
interests in such amounts, and Borrower and Servicer have exclusive control over
the enforcement and/or waiver of such Pledged Receivable and any rights under or
with respect to such Contract and any related agreements, documents or
instruments without the need to obtain any consents from such participant or
participants other than pursuant to the Participant Voting Rights.

 

54.           If such Pledged Receivable arises under a Contract in respect of
which BRT or Borrower has sold a participation or granted an assignment, the
related participation or assignment agreement provides that BRT or Borrower, as
applicable, may make any required advance thereunder notwithstanding any
participant’s or assignee’s failure to make any advance under such participation
agreement or such Contract.

 

55.           With respect to the Underlying Collateral which secures such
Pledged Receivable:

 

(a)           Seller and Borrower have taken or caused to be taken all steps
necessary under all applicable law (including, without limitation, the filing of
an Obligor Financing Statement with respect to each such Pledged Receivable) in
order to cause (and have caused) a valid, subsisting and enforceable perfected,
first priority security interest (subject only to Permitted Liens) to exist in
Seller’s (if Seller originated the Pledged Receivable) and Borrower’s favor in
the Underlying Collateral securing each such Pledged Receivable;

 

(b)           if Seller originated the Pledged Receivable, Seller has assigned
the perfected, first priority security interest (subject only to Permitted
Liens) in the Underlying Collateral referred to in clause (a) above to Borrower
pursuant to the Assignment and has also filed a mortgage assignment in favor of
Borrower in proper form and in the proper jurisdiction;

 

(c)           Borrower has (i) assigned the perfected, first priority security
interest (subject only to Permitted Liens) in the Underlying Collateral to
Agent, for the benefit of Lenders, pursuant to Section 2.10 hereof and, by means
of the filing of a collateral mortgage

 

7

--------------------------------------------------------------------------------


 

assignment in proper form and in the proper jurisdiction, and (ii) taken all
steps necessary under all applicable law in order to perfect, and has perfected,
the security interest of Agent, for the benefit of Lenders, in Borrower’s
interest in the Underlying collateral related to each such Pledged Receivable;
and

 

(d)           there exists in favor of Agent, for the benefit of Lenders, as
secured party, a valid, subsisting and enforceable first priority perfected
security interest (subject only to Permitted Liens) in Borrower’s interest in
such Underlying Collateral, and such security interest is and shall be prior to
all other liens upon and security interests in Borrower’s interest in such
Underlying Collateral that now exist or may hereafter arise or be created (other
than Permitted Liens).

 

56.           With respect to each such Pledged Receivable, and the perfection
of Agent’s interest in such Pledged Receivable:

 

(a)           Seller has assigned such Pledged Receivable to Borrower pursuant
to the Assignment (if Seller originated the Pledged Receivable);

 

(b)           Borrower has a valid, subsisting and enforceable perfected, first
priority ownership interest in such Pledged Receivable;

 

(c)           Borrower has (i) granted a perfected, first priority security
interest in such Pledged Receivable to Agent, for the benefit of Lenders,
pursuant to Section 2.10 hereof, and (ii) taken all steps necessary under all
applicable law in order to perfect, and has perfected, the security interest of
Agent, for the benefit of Lenders, in the security interest (subject only to
Permitted Liens) in the Underlying Collateral granted to Agent for the benefit
of Lenders, related to each such Pledged Receivable; and

 

(d)           there exists in favor of Agent, for the benefit of Lenders, as
secured party, a valid, subsisting and enforceable first priority perfected
security interest in such Pledged Receivable, and such security interest is and
shall be prior to all other liens upon such Pledged Receivable that now exist or
may hereafter arise or be created.

 

57.           The Obligor with respect to such Pledged Receivable is obligated
pursuant to the related Contract (or another effective and enforceable
agreement) to deposit all payments with respect to such Pledged Receivable to
the Servicer or into the Operating Account.

 

58.           The Underlying Collateral consists primarily of income producing
commercial and multi-family properties and is not, in any case, undeveloped
land.

 

59.           The value of Underlying Collateral consisting of real property has
been determined by an appraisal from an independent, licensed real estate
appraiser, in good standing with any applicable regulatory agency of recent date
which complies with the requirements of FIRREA, and a true and correct copy of
the complete appraisal has been provided to Agent.

 

60.           Each Mortgage Note complies in all material respects with all
applicable federal, state and local laws, and was acquired, serviced, collected
and otherwise dealt with in compliance in all material respects with all
applicable federal, state, and local laws and

 

8

--------------------------------------------------------------------------------


 

regulations, including without limitation all applicable usury,
truth-in-lending, real estate settlement procedures, consumer credit protection,
equal credit opportunity or disclosure laws and the terms of the related
Mortgage Note and Mortgage.

 

61.           Each original Mortgage has been recorded, and all subsequent
assignments of the original Mortgage (including any assignment of Mortgage in
favor of Borrower) have been recorded in the appropriate jurisdictions (or are
in the process of being recorded).

 

62.           Each Mortgage and Mortgage Note is the legal, valid and binding
obligation of the related mortgagor, as maker thereof, and each Mortgage and
Mortgage Note is enforceable in accordance with its terms, except only as such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting the enforcement of creditors’ rights generally
and by general principles of equity (whether considered in a proceeding or
action in equity or at law) and all parties to each Mortgage Note had full legal
capacity to execute all documents relating to such Mortgage Note and convey the
estate therein purported to be conveyed.  There is only one original Mortgage
Note with respect to each Mortgage Note. The maker of the Mortgage Note and the
related mortgagor are the same Person.  Each Mortgage adequately describes the
related Mortgage Note that it secures, and each Mortgage Note has been properly
endorsed or assigned to Borrower.

 

63.           Each Mortgage is a valid and subsisting first priority, perfected
lien of record (or are in the process of being recorded) on the related
mortgaged property, subject only to Permitted Liens and the exceptions to title
set forth in the title insurance policy with respect to that Mortgage Note,
which exceptions are generally acceptable to banking institutions in connection
with their regular mortgage lending activities, and such other exceptions to
which similar properties are commonly subject and which do not individually, or
in the aggregate, materially and adversely affect the benefits of the security
intended to be provided by such Mortgage or the value of the Mortgage Note or
related mortgaged property.  For each Mortgage Note, either the Mortgage
contains an assignment of leases and rents or there is a separate document
providing for such assignment, which creates in favor of the holder thereof a
valid and perfected lien of the same priority as the related Mortgage in the
related mortgaged property and rights described therein, subject to no liens,
charges, security interests, mortgages, encumbrances or rights of others, except
as set forth in the first sentence of this paragraph.

 

64.           There is no offset, defense, right of rescission or counterclaim
to any Mortgage Note or Mortgage, including the obligation of the related
mortgagor to pay the unpaid principal of or interest on such Mortgage Note, nor
will the enforcement of any of the terms of the Mortgage Note or the Mortgage,
or the exercise of any right thereunder, render either the Mortgage Note or the
Mortgage unenforceable in whole or in part, or subject to any right of
rescission, set-off, counterclaim or defense, including the defense of usury,
and no such right of rescission, set-off, counterclaim or defense has been
asserted with respect thereto, which has a reasonable likelihood of causing or
resulting in a Material Adverse Effect on the enforcement of or realization from
such Mortgage Note.

 

65.           With respect to each Mortgage Note, a lender’s title insurance
policy issued in standard form in the state in which the related mortgaged
property is situated or, if generally acceptable in the jurisdiction where the
mortgaged property is located, an attorney’s

 

9

--------------------------------------------------------------------------------


 

opinion of title given by an attorney licensed to practice law in the
jurisdiction where the related mortgaged property is located was effective on
the date of the origination of such Mortgage Note and such policy is valid and
in full force and effect.  The title insurance policy is freely assignable and
any assignment of the benefits of the mortgage title insurance does not require
the consent of or notification to the insurer.  Neither Borrower nor Servicer
has made, and neither Borrower nor is not aware of any, claims that have been
made under such mortgage title insurance policies and neither Borrower, Servicer
nor any prior holder of the related Mortgage has done, by act or omission,
anything that would impair the coverage of such mortgage title insurance policy.

 

66.           With respect to each Mortgage Note, there is no proceeding pending
or threatened for the total or partial condemnation of the related mortgaged
property, nor is such a proceeding currently occurring, and such mortgaged
property is free of substantial damage and is in good repair.

 

67.           For the related mortgaged property securing each Mortgage Note, to
Borrower’s knowledge, no hazardous substances, hazardous wastes or solid wastes
(as such terms are defined in the Comprehensive Environmental Response
Compensation and Liability Act, as amended (“CERCLA”), the Resource Conservation
and Recovery Act of 1980, as amended (“RCRA”), or any other federal, state or
local environmental legislation) are located thereon and no environmental
condition exists on or at the mortgaged property which would have a material
effect on the value, use or operation of the mortgaged property.  Agent shall
have received, with respect to each Receivable, a current report which complies
with Agent’s standard environmental assessment protocols (and which will include
subsurface and ground water testing results if required by Agent) addressed to
Agent from qualified professionals acceptable to Agent, indicating:  i) except
as disclosed in such reports and acceptable to Agent, the absence or extent of
hazardous materials, hazardous wastes, toxic substances, asbestos or lead paint
which may affect the Underlying Collateral or surrounding areas; ii)
satisfactory disposition of all matters disclosed by such reports and iii) the
acceptability to Agent of any environmental risk. An acceptable environmental
indemnity agreement executed among Agent, Borrower and Guarantor will be
required by Agent.

 

68.           Neither Borrower nor Servicer has taken any action with respect to
any Mortgage Note or the related mortgaged property that could subject Borrower,
or its successors and assigns in respect of the Mortgage Note to any liability
under CERCLA, RCRA or any other applicable federal, state or local environmental
law, and neither Borrower nor Servicer has received any actual notice of a
material violation of CERCLA, RCRA or any other applicable federal, state or
local environmental law with respect to the related mortgaged property.  The
Mortgage or other documents in the related file for such Mortgage Note requires
the related mortgagor to comply with all applicable federal, state or local
environmental laws and regulations.

 

69.           The Obligor with respect to the Mortgage or Mortgage Note does not
have any other mortgage or mezzanine debt except to the extent such debt and the
liens securing such debt are subject to a subordination and intercreditor
agreement in favor of Borrower containing terms and conditions satisfactory to
Agent in its sole discretion.

 

10

--------------------------------------------------------------------------------


 

70.           The Debt Yield with respect to any Receivable for which the
Underlying Collateral; consists of hospitality shall be 12% or more.

 

71.           For any Receivable, the combined LTV of the related mortgage loan
in favor of Borrower and all other mortgage loans with respect to such real
property, as determined by Agent in its sole discretion, is not in excess of
(i) for Underlying Collateral consisting of retail, office or multi-tenant or
multi-family housing, 55%, (ii) for Underlying Collateral consisting of
hospitality, 35%.

 

72.           The amount of the Receivable does not exceed forty percent (40%)
of the Borrowing Limit.

 

11

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

SUBSIDIARIES

 

TRB Palms East

 

TRB Savoy LLC

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF REVOLVING CREDIT NOTE

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF BORROWING BASE CERTIFICATE

 

1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF MONTHLY REMITTANCE REPORT

 

1.                                       List of Receivables, with details as
the parties may mutually agree, including the following:

(a)                                  Loan Number

(b)                                 Borrower Name

(c)                                  Unpaid Principal Balance

(d)                                 Next Payment Date

(e)                                  Identified Problems with Servicer’s
Inspections

(f)                                    Borrower, or affiliate, subject to
Bankruptcy

(g)                                 If Yes to Bankruptcy, provide details

(h)                                 Maturity Date

(i)                                     Future Funding Obligations

(j)                                     Underlying collateral subject to
Litigation

(k)                                  Interest Reserves Balance

(l)                                     Subject to Significant Covenant
Violation

(m)                               Material Defaults

(n)                                 Material Damage to Property

(o)                                 Borrower is 30 days or more Delinquent on
Payment

(p)                                 Minimum Escrow Pmts/Balances have not been
remitted or maintained

(q)                                 Criteria Requiring creation of springing
Lockbox has occurred

(r)                                    Comments

 

2.                                       Summary of Collections with respect to
all Receivables

 

3.                                       Amounts Remitted to Operating Account
since last Monthly Remittance Report

 

4.                                       Status of Receivables;

 

5.                                       Balance Due on Each Receivable

 

6.                                       Interest Accrual Report (Entire
Portfolio)

 

7.                                       Paid in Full Report

 

8.                                       Delinquent Detail Report

 

9.                                       Late Charge Report

 

10.                                 Reporting showing receipt of overdue loan
fees, deferred loan fees, extension fees in such format as the parties may
mutually agree

 

11.                                 Report showing payment of amounts collected
from Obligors due to third parties in such format as the parties may mutually
agree

 

12.                                 Reports of application of payment reserves,
if any, in such format as the parties may mutually agree

 

13.                                 Reports tracking enforcement and expenses of
enforcement, in such format as the parties may mutually agree

 

1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF DAILY REMITTANCE REPORT

 

1.                                       List of Receivables, with details as
the parties may mutually agree, including the following:

(a)                                  Loan Number

(b)                                 Borrower Name

(c)                                  Unpaid Principal Balance

(d)                                 Next Payment Date

(e)                                  Identified Problems with Servicer’s
Inspections

(f)                                    Borrower, or affiliate, subject to
Bankruptcy

(g)                                 If Yes to Bankruptcy, provide details

(h)                                 Maturity Date

(i)                                     Future Funding Obligations

(j)                                     Underlying collateral subject to
Litigation

(k)                                  Interest Reserves Balance

(l)                                     Subject to Significant Covenant
Violation

(m)                               Material Defaults

(n)                                 Material Damage to Property

(o)                                 Borrower is 30 days or more Delinquent on
Payment

(p)                                 Minimum Escrow Pmts/Balances have not been
remitted or maintained

(q)                                 Criteria Requiring creation of springing
Lockbox has occurred

(r)                                    Comments

 

2.                                       Summary of Collections with respect to
all Receivables

 

3.                                      Amounts Remitted to Operating Account
since last Daily Remittance Report

 

4.                                       Status of Receivables;

 

5.                                       Balance Due on Each Receivable

 

6.                                       Interest Accrual Report (Entire
Portfolio)

 

7.                                       Paid in Full Report

 

8.                                       Delinquent Detail Report

 

9.                                       Late Charge Report

 

10.                                 Reporting showing receipt of overdue loan
fees, deferred loan fees, extension fees in such format as the parties may
mutually agree

 

11.                                 Report showing payment of amounts collected
from Obligors due to third parties in such format as the parties may mutually
agree

 

12.                                 Reports of application of payment reserves,
if any, in such format as the parties may mutually agree

 

13.                                 Reports tracking enforcement and expenses of
enforcement, in such format as the parties may mutually agree

 

1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

RESERVED

 

1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF ALLONGE TO NOTE

 

Allonge to [Promissory Note] dated as of [       ], made by
[                     ], a [                        ], in favor of [BRT RLOC
LLC, a New York limited liability company] [BRT Realty Trust, a Massachusetts
business trust], in the original principal amount of [            ] and [     ]
DOLLARS ($[          ]), [which Promissory Note was previously endorsed,
transferred and assigned to be payable to the order of BRT RLOC LLC, a New York
limited liability company].

 

ENDORSEMENT

 

Pay to the order of
                                                                    , without
recourse or warranty.

 

Dated as of [         ] [         ]         , 201[  ]

 

 

 

BRT RLOC LLC, a New York limited liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Joinder Agreement”) is executed as of
                       ,          by and among BRT RLOC LLC, a New York limited
liability company (“Existing Borrower”),
                                              , a                           
(the “Joining Borrower”), and Capital One, National Association, as Agent
(“Agent”).

 

BACKGROUND

 

Existing Borrower, Agent, BRT Realty Trust, the Lenders from time to time party
thereto, inter alios, are parties to a Loan and Security Agreement, dated as of
June 22, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”).

 

Joining Borrower desires to join the Loan Agreement as a Borrower.

 

In consideration of the foregoing and other benefits accruing to the Existing
Borrower and the Joining Borrower, the receipt and sufficiency of which are
hereby acknowledged, the Joining Borrower hereby makes the following
representations and warranties to Agent and Lenders and hereby covenants and
agrees with Agent and Lenders as follows:

 

A.            Capitalized terms used herein which are not defined shall have the
meaning give to them in the Loan Agreement.

 

B.            The Joining Borrower is hereby added as a Borrower under the Loan
Agreement; and all references to “Borrower “ thereunder shall hereafter be
deemed to include the Joining Borrower.

 

C.            The Joining Borrower agrees that, upon its execution hereof, it
will become a Borrower under, and as defined in, the Loan Agreement, and will be
bound by all terms, conditions and duties applicable to a Borrower under the
Loan Agreement.

 

D.            Without limiting the foregoing, the Joining Borrower hereby
(i) makes and undertakes, as the case may be, each covenant, representation and
warranty made by Borrower pursuant to the Loan Agreement as of the date hereof
and agrees to be bound by all covenants, agreements and obligations of Borrower
pursuant to the Loan Agreement and (ii) collaterally assigns and pledged to
Agent, for its benefit and the benefit of Lenders (and their successors and
assigns) and (ii) grants a security interest to Agent, for its benefit and the
benefit of Lenders (and their successors and assigns), in the Pledged Assets
owned by it.

 

E.             This Joinder Agreement shall be binding upon the parties hereto
and their respective successors and permitted assigns and shall inure to the
benefit of and be enforceable by each of the parties hereto and its successors
and permitted assigns, provided, however, the Existing Borrower and Joining
Borrower may not assign any of its rights, obligations or interest hereunder or
under the Loan Agreement without the prior written consent of Agent.

 

1

--------------------------------------------------------------------------------


 

F.             THIS JOINDER AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

G.            This Joinder Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
constitute one instrument.  Any signature delivered by a party by facsimile
transmission or by electronic transmission by “pdf” shall be deemed to be an
original signature hereto.  In the event that any provision of this Joinder
Agreement shall prove to be invalid or unenforceable, such provision shall be
deemed to be severable from the other provisions of this Joinder Agreement which
shall remain binding on all parties hereto.

 

[Signatures Appear on the Following Pages.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Joining Borrower has caused this Joinder Agreement to
be duly executed as of the date first above written.

 

 

[JOINING BORROWER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Agreed and acknowledged:

 

 

 

BRT RLOC LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

1

--------------------------------------------------------------------------------